 

Exhibit 10.1

 

EXECUTION VERSION

FINANCING AGREEMENT

Dated as of July 31, 2014

by and among

AURORA DIAGNOSTICS, LLC,

as Borrower,

AURORA DIAGNOSTICS HOLDINGS, LLC AND EACH SUBSIDIARY OF AURORA

DIAGNOSTICS, LLC

LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

CERBERUS BUSINESS FINANCE, LLC,

as Administrative Agent and as Collateral Agent

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

ARTICLE I DEFINITIONS; CERTAIN TERMS

 

1

 

 

Section 1.01

 

Definitions

 

1

 

Section 1.02

 

Terms Generally

 

32

 

Section 1.03

 

Certain Matters of Construction

 

32

 

Section 1.04

 

Accounting and Other Terms

 

32

 

Section 1.05

 

Time References

 

33

 

Section 1.06

 

Rounding

 

33

 

Section 1.07

 

Timing of Payment and Performance

 

33

 

 

ARTICLE II THE LOANS

 

33

 

 

Section 2.01

 

Commitments

 

33

 

Section 2.02

 

Making the Loans

 

34

 

Section 2.03

 

Repayment of Loans; Evidence of Debt

 

36

 

Section 2.04

 

Interest

 

36

 

Section 2.05

 

Reduction of Commitment; Prepayment of Loans

 

37

 

Section 2.06

 

Fees

 

39

 

Section 2.07

 

LIBOR Option

 

40

 

Section 2.08

 

Funding Losses

 

41

 

Section 2.09

 

Taxes

 

41

 

Section 2.10

 

Increased Costs and Reduced Return

 

43

 

Section 2.11

 

Changes in Law; Impracticability or Illegality

 

44

 

Section 2.12

 

Mitigation Obligations; Replacement of Lenders

 

44

 

 

ARTICLE III [INTENTIONALLY OMITTED]

 

45

 

 

ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS

 

45

 

 

Section 4.01

 

Payments; Computations and Statements

 

45

 

Section 4.02

 

Sharing of Payments

 

46

 

Section 4.03

 

Apportionment of Payments

 

46

 

Section 4.04

 

Defaulting Lenders

 

47

 

 

ARTICLE V CONDITIONS TO LOANS

 

47

 

 

Section 5.01

 

Conditions Precedent to Effectiveness

 

47

 

Section 5.02

 

Conditions Precedent to All Loans

 

50

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

51

 

 

Section 6.01

 

Representations and Warranties

 

51

 

 

ARTICLE VII COVENANTS OF THE LOAN PARTIES

 

56

 

 

Section 7.01

 

Affirmative Covenants

 

56

 

Section 7.02

 

Negative Covenants

 

63

 

Section 7.03

 

Financial Covenants

 

68

 

 

ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS

 

70

 

 

Section 8.01

 

Cash Management Arrangements

 

70

 

 

ARTICLE IX EVENTS OF DEFAULT

 

71

 

 

Section 9.01

 

Events of Default

 

71

 

Section 9.02

 

Cure Right

 

73

 

- i -

--------------------------------------------------------------------------------

 

 

 

 

Page

 

 

ARTICLE X AGENTS

 

74

 

 

Section 10.01

 

Appointment

 

74

 

Section 10.02

 

Nature of Duties; Delegation

 

75

 

Section 10.03

 

Rights, Exculpation, Etc

 

75

 

Section 10.04

 

Reliance

 

75

 

Section 10.05

 

Indemnification

 

75

 

Section 10.06

 

Agents Individually

 

76

 

Section 10.07

 

Successor Agent

 

76

 

Section 10.08

 

Collateral Matters

 

76

 

Section 10.09

 

Agency for Perfection

 

78

 

Section 10.10

 

No Reliance on any Agent’s Customer Identification Program.

 

78

 

Section 10.11

 

No Third Party Beneficiaries

 

78

 

Section 10.12

 

No Fiduciary Relationship

 

78

 

Section 10.13

 

Reports; Confidentiality; Disclaimers

 

78

 

Section 10.14

 

Collateral Agent May File Proofs of Claim

 

78

 

 

ARTICLE XI GUARANTY

 

79

 

 

Section 11.01

 

Guaranty

 

79

 

Section 11.02

 

Guaranty Absolute

 

79

 

Section 11.03

 

Waiver

 

80

 

Section 11.04

 

Continuing Guaranty; Assignments

 

80

 

Section 11.05

 

Subrogation

 

80

 

Section 11.06

 

Contribution

 

80

 

 

ARTICLE XII MISCELLANEOUS

 

81

 

 

Section 12.01

 

Notices, Etc

 

81

 

Section 12.02

 

Amendments, Etc

 

82

 

Section 12.03

 

No Waiver; Remedies, Etc

 

83

 

Section 12.04

 

Expenses; Taxes; Attorneys’ Fees

 

83

 

Section 12.05

 

Right of Set-off

 

84

 

Section 12.06

 

Severability

 

85

 

Section 12.07

 

Assignments and Participations

 

85

 

Section 12.08

 

Counterparts

 

87

 

Section 12.09

 

GOVERNING LAW

 

87

 

Section 12.10

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

 

87

 

Section 12.11

 

WAIVER OF JURY TRIAL, ETC

 

88

 

Section 12.12

 

Consent by the Agents and Lenders

 

88

 

Section 12.13

 

No Party Deemed Drafter

 

88

 

Section 12.14

 

Reinstatement; Certain Payments

 

88

 

Section 12.15

 

Indemnification; Limitation of Liability for Certain Damages

 

89

 

Section 12.16

 

Records

 

89

 

Section 12.17

 

Binding Effect

 

90

 

Section 12.18

 

Highest Lawful Rate

 

90

 

Section 12.19

 

Confidentiality

 

90

 

Section 12.20

 

Public Disclosure

 

91

 

Section 12.21

 

Integration

 

91

 

Section 12.22

 

USA PATRIOT Act

 

91

 

 

 

 

- ii -

--------------------------------------------------------------------------------

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A)

  

Lenders and Lenders’ Commitments

Schedule 1.01(B)

  

Specified Earnouts

Schedule 1.01(C)

  

Seller Notes

Schedule 1.01(D)

  

Operational Efficiencies and other Synergies

Schedule 1.01(E)

  

Consolidated EBITDA

Schedule 1.01(F)

  

Permitted Restricted Payment

Schedule 6.01(e)

  

Capitalization; Subsidiaries

Schedule 6.01(f)

  

Litigation

Schedule 6.01(i)

  

ERISA

Schedule 6.01(l)

  

Nature of Business

Schedule 6.01(q)

  

Environmental Matters

Schedule 6.01(r)

  

Insurance

Schedule 6.01(u)

  

Intellectual Property

Schedule 6.01(v)

  

Material Contracts

Schedule 7.02(a)

  

Existing Liens

Schedule 7.02(b)

  

Existing Indebtedness

Schedule 7.02(e)

  

Existing Investments

Schedule 7.02(k)

  

Limitations on Dividends and Other Payment Restrictions

Schedule 8.01

  

Cash Management Accounts

 

Exhibit A

  

Form of Joinder Agreement

Exhibit B

  

Form of Assignment and Acceptance

Exhibit C

  

Form of Notice of Borrowing

Exhibit D

  

Form of LIBOR Notice

Exhibit E

  

Form of Affiliated Practice Pledge Agreement

Exhibit F

  

Form of Collateral Assignment of Nominee Agreement

Exhibit G

  

Form of Collateral Assignment of Purchase Agreement

Exhibit H

  

Form of Collateral Assignment of Services Agreement

Exhibit I

  

Form of Collateral Assignment of Management Agreement

Exhibit J

  

Form of Seller Note

Exhibit K

  

Form of Earnout Amount Terms

Exhibit L

  

Form of Subordination Terms

 

 

 

- iii -

--------------------------------------------------------------------------------

 

FINANCING AGREEMENT

Financing Agreement, dated as of July 31, 2014, by and among Aurora Diagnostics
Holdings, LLC, a Delaware limited liability company (the “Parent”), Aurora
Diagnostics, LLC, a Delaware limited liability company (the “Borrower”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages hereto
(together with the Parent and each other Person that executes a joinder
agreement and becomes a “Guarantor” hereunder or otherwise guaranties all or any
part of the Obligations (as hereinafter defined), each a “Guarantor” and
collectively, the “Guarantors”), the lenders from time to time party hereto
(each a “Lender” and collectively, the “Lenders”), Cerberus Business Finance,
LLC, a Delaware limited liability company (“Cerberus”), as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and Cerberus, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent” and together with the Collateral Agent,
each an “Agent” and collectively, the “Agents”).

RECITALS

The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan in the aggregate principal amount of $165,000,000, (b) a
delayed draw term loan in the aggregate principal amount of $25,000,000, and
(c) a revolving credit facility in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding. The proceeds of the term loans and the
loans made under the revolving credit facility shall be used to refinance
existing indebtedness of the Borrower, for general working capital purposes of
the Loan Parties and their Subsidiaries (as hereinafter defined), to fund
Permitted Acquisitions (as hereinafter defined), for any other purposes not
prohibited by this Agreement (as hereinafter defined) and to pay fees and
expenses related to this Agreement and the foregoing (such fees and expenses,
the “Transaction Costs”). The Lenders are severally, and not jointly, willing to
extend such credit to the Borrower subject to the terms and conditions
hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN TERMS

Section 1.01     Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below:

“Accounts” means all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence.

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

“Acquired Account” has the meaning specified therefor in Section 8.01(b).

“Acquired Cash Management Bank” has the meaning specified therefor in
Section 8.01(d).

“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

“Action” has the meaning specified therefor in Section 12.12.

“Additional Action” has the meaning specified therefor in Section 7.01(a)(xiv).

“Additional Amount” has the meaning specified therefor in Section 2.09(a).

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

 

“Affected Lender” has the meaning specified therefor in Section 2.11(b).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the Equity Interests having ordinary voting power for
the election of members of the Board of Directors of such Person or (b) direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.

“Affiliated Practice” means any physician-owned professional organization,
association, corporation, partnership, limited liability company or other legal
entity the ownership of the Equity Interests of which is limited to licensed
physicians or a revocable trust of which a licensed physician is a trustee, in
each case, under applicable law.

“Affiliated Practice Agreements” means each Management Agreement, Nominee
Agreement and Services Agreement.

“Affiliated Practice Pledge Agreement” means any Affiliated Practice Pledge
Agreement executed and delivered by the applicable Loan Parties and the
applicable Nominee in favor of the Collateral Agent, substantially in the form
of Exhibit E or such other form reasonably acceptable to the Collateral Agent
and the Borrower.

“Agent” has the meaning specified therefor in the preamble hereto.

“Agreement” means this Financing Agreement, including all amendments,
restatements, amendments and restatements, modifications and supplements and any
exhibits or schedules to any of the foregoing, and shall refer to this Agreement
as the same may be in effect at the time such reference becomes operative.

“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(aa).

“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
applicable to the Parent and its Subsidiaries and their respective Affiliates
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), (e) any law prohibiting terrorist activities or
the financing or support of terrorist activities (e.g., 18 U.S.C. §§ 2339A and
2339B), and (f) any similar laws enacted in the United States or any other
jurisdictions in which the Loan Parties operate, as any of the foregoing laws
have been, or shall hereafter be, amended, renewed, extended, or replaced.

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 6.00%, and
(b) any LIBOR Rate Loan or any portion thereof, 7.00%.

“Applicable Prepayment Premium” has the meaning specified therefor in the Fee
Letter.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent and the Borrower, in each case, if applicable), in
accordance with Section 12.07 hereof and substantially in the form of Exhibit B
hereto or such other form acceptable to the Collateral Agent and the Borrower.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

“Availability” means, at any time, the difference between (a) the Total
Revolving Credit Commitment and (b) the aggregate outstanding principal amount
of all Revolving Loans.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

“Baseline Earnout Amounts” means, for any period, with respect to any Permitted
Acquisition, the unpaid portion of the Earnout Amount for all future periods
payable pursuant to the agreement governing such Earnout Amount assuming that
the

- 2 -

--------------------------------------------------------------------------------

 

Consolidated EBITDA of the target used to establish the Earnout Amount by the
parties to such agreement remains constant for the term of such Earnout Amount.

“Blocked Person” means any Person:

(a)     that (i) is identified on the list of “Specially Designated Nationals
and Blocked Persons” published by OFAC; or (ii) a United States Person is
prohibited from dealing or engaging in a transaction with under any of the
Anti-Money Laundering and Anti-Terrorism Laws; and

(b)     that is owned or controlled by, or that owns or controls, or that is
acting for or on behalf of, any Person described in clause (a) above.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the governing body of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors (or managers) of
such company or the sole member or the managing member thereof, and (d) any
other Person, the board or committee of such Person serving a similar function.

“Borrower” has the meaning specified therefor in the preamble hereto.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank eurodollar markets in New York City and London.

“CAP” means the College of American Pathologists.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or financed, including all
Capitalized Lease Obligations that are paid or due and payable during such
period; provided, that the term “Capital Expenditures” shall not include any
such expenditures which constitute (i) expenditures by a Loan Party made in
connection with the reinvestment of Net Cash Proceeds of Dispositions and
Extraordinary Receipts in accordance with this Agreement, (ii) expenditures
financed with the proceeds received from the sale or issuance of Equity
Interests so long as the Borrower is not required to make a prepayment of the
Loans with such proceeds pursuant to Section 2.05(c)(v), (iii) a Permitted
Acquisition or any other Permitted Investment, (iv) expenditures that are
accounted for as capital expenditures of such Person and that actually are paid
for by a third party (excluding any Loan Party) and for which no Loan Party has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period), (v) expenditures made with tenant
allowances received by the Parent or any of its Subsidiaries from landlords in
the ordinary course of business and subsequently capitalized, (vi) expenditures
made in connection with any Acquisition or Investment made prior to the
Effective Date, (vii) any expenditures which are contractually required to be,
and are, advanced or reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation, (viii) that portion of
interest on Indebtedness incurred for capital expenditures which is paid in cash
and capitalized in accordance with GAAP, and (ix) the purchase price of
equipment that is purchased substantially contemporaneously with the trade in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time.

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Captive Insurance Subsidiary” means any Subsidiary formed for the purpose of
facilitating self-insurance programs of the Parent and/or its Subsidiaries.

- 3 -

--------------------------------------------------------------------------------

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; and (f) marketable tax exempt securities rated A or higher
by Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within
270 days from the date of acquisition thereof.

“Cash Management Accounts” means the accounts of each Loan Party maintained at
one or more Cash Management Banks.

“Cash Management Bank” has the meaning specified therefor in Section 8.01(a).

“Cerberus” has the meaning specified therefor in the preamble hereto.

“CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Programs of the Uniformed Service or any successor thereto, including,
without limitation, TRICARE.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities shall, in each case, be deemed to be a “Change in Law”, regardless
of the date enacted, adopted or issued.

“Change of Control” means each occurrence of any of the following:

(a)     the Permitted Holders cease beneficially and of record to own and
control, directly or indirectly, at least 50.1% on a fully diluted basis of the
aggregate outstanding voting or economic power of the Equity Interests of the
Parent;

(b)     during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent (or
its direct or indirect ultimate parent holding company) (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Parent (or its direct or indirect ultimate
parent holding company) was approved by a vote of at least a majority of the
directors of the Parent (or its direct or indirect ultimate parent holding
company) then still in office who were either directors at the beginning of such
period, or whose election or nomination for election was previously approved)
cease for any reason to constitute a majority of the Board of Directors of the
Parent (or its direct or indirect ultimate parent holding company);

(c)     the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 99% of the aggregate voting or economic
power of the Equity Interests of the Borrower, free and clear of all Liens
(other than Permitted Specified Liens); provided, that the remaining 1% of
beneficial ownership and control on a fully diluted basis of the economic and
voting interest in the Equity Interests of the Borrower shall be held by an
employee or director of the Borrower for tax structuring purposes; provided,
further, that such employee or director executes a non-recourse pledge of such
1% ownership interest in favor of the Collateral Agent, for the benefit of the
Secured Parties;

(d)     the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party (other than the Borrower)
and each of its Subsidiaries (other than in connection with any transaction
permitted pursuant to Section 7.02(c)), free and clear of all Liens (other than
Permitted Specified Liens); or

(e)     a “Change of Control” (or any comparable term or provision) under or
with respect to any Indebtedness of the Parent or any of its Subsidiaries in a
principal amount exceeding $5,000,000.

- 4 -

--------------------------------------------------------------------------------

 

“Changed Circumstance Notice” has the meaning specified therefor in
Section 2.11(b).

“CLIA” means the Clinical Laboratory Improvement Amendment as set forth at 42
U.S.C 263a and the regulations promulgated thereunder, as amended.

“CMS” means the Centers for Medicare and Medicaid Services of HHS, any successor
thereof and any predecessor thereof, including the HCFA.

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

“Collateral Agent Advances” has the meaning specified therefor in
Section 10.08(a).

“Collateral Assignment of Management Agreement” means any Collateral Assignment
of Management Agreement executed and delivered by a Loan Party and the
applicable Affiliated Practice in favor of the Collateral Agent, substantially
in the form of Exhibit I or such other form reasonably acceptable to the
Collateral Agent and the Borrower.

“Collateral Assignment of Nominee Agreement” means any Collateral Assignment of
Nominee Agreement (or Non-Alienation Agreement, as applicable) executed and
delivered by a Loan Party and Nominee in favor of the Collateral Agent,
substantially in the form of Exhibit F or such other form reasonably acceptable
to the Collateral Agent and the Borrower.

“Collateral Assignment of Purchase Agreement” means any Collateral Assignment of
Purchase Agreement executed and delivered by the applicable Loan Parties and the
sellers under the applicable purchase agreement in favor of the Collateral
Agent, substantially in the form of Exhibit G or such other form reasonably
acceptable to the Collateral Agent and the Borrower.

“Collateral Assignment of Services Agreement” means any Collateral Assignment of
Services Agreement executed and delivered by the applicable Loan Parties and the
applicable Affiliated Practice in favor of the Collateral Agent, substantially
in the form of Exhibit H or such other form reasonably acceptable to the
Collateral Agent and the Borrower.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitments” means, with respect to each Lender, such Lender’s Revolving Credit
Commitment, Effective Date Term Loan Commitment and Delayed Draw Term Loan
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning assigned to such term in
Section 7.01(a)(iv).

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, (a) gross cash interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) to the extent included in clause (a) above, upfront cash fees
payable in connection with Hedging Agreements, less (c) cash interest income.

“Consolidated EBITDA” means, for any period, an amount determined for any Person
and its Subsidiaries on a consolidated basis equal to (i) the sum, without
duplication, of the amounts for such period of (a) Consolidated Net Income, plus
(b) Consolidated Net Interest Expense, plus (c) Consolidated Tax Expense
(including Tax Distributions to the extent deducted from Consolidated Net
Income), plus (d) total depreciation expense, plus (e) total amortization
expense (including, without limitation, amortization of goodwill, software and
other intangible assets) and impairment of goodwill and other intangible assets,
plus (f) other non-Cash items reducing Consolidated Net Income (excluding any
such non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), including, without limitation, any non-Cash
charge required by GAAP related to “fair value” of any Earnout Amounts, plus
(g) (i) management fees to the Sponsors or any of their Affiliates in the
amounts and the times specified in the Management Services Agreement, as in
effect on the Effective Date, (ii) consulting fees, advisory fees or similar
fees to the Sponsors or any of its Affiliates pursuant to the terms of the
Management Services Agreement, as in effect on the Effective Date, and
(iii) expenses and indemnities reimbursable to the Sponsors

- 5 -

--------------------------------------------------------------------------------

 

or any of their Affiliates under the Management Services Agreement as in effect
on the Effective Date, plus (h) costs, fees, expenses, charges, discounts and
premiums incurred during the period prior to the Effective Date through and
including 60 days after the Effective Date in connection with the transactions
contemplated by the Loan Documents, including, without limitation, any of the
foregoing incurred with respect to the Existing Credit Facility, and costs,
fees, expenses, charges, discounts and premiums incurred after the Effective
Date with respect to any amendment, consent, waiver or other modification
relating to the Loan Documents, (i) costs, fees, expenses, charges, discounts
and premiums incurred after the Effective Date in connection with transactions
permitted by the Loan Documents (whether or not consummated and including
Permitted Acquisitions, issuances of Indebtedness, Investments, Dispositions of
assets and sales of Equity Interests), plus (j) fees and expenses payable to
Haverford pursuant to the Consulting Agreement as in effect on the Effective
Date, plus (k) the cumulative effect of any accounting changes described in the
definition of GAAP and purchase price accounting principles, plus (l) cost
savings and expenses or charges incurred in connection with any Permitted
Acquisition consisting of (i) reporting systems upgrades and controls and tests
related thereto after the Effective Date for newly acquired labs or Loan Parties
(but not regular maintenance costs of such reporting systems) to the extent the
actions related thereto are undertaken within 60 days of the consummation of
such Permitted Acquisition, (ii) one-time severance costs and/or reduction in
compensation costs to the extent the actions underlying such costs are taken
within 60 days of the consummation of such Permitted Acquisition, (iii) one-time
headcount reduction with respect to employees to the extent (A) effectuated
within 60 days of the consummation of such Permitted Acquisition and (B) such
employees are not intended to be replaced, (iv) lease terminations or
modifications to the extent actually implemented within 60 days of consummation
of such Permitted Acquisition, (v) the transition to (or if more favorable,
from) the contracts of the target acquired in such Permitted Acquisition to the
extent such cost savings under this clause (v) are reasonably identifiable,
factually supportable, directly related to such transition and documented and
the actions related thereto are undertaken within 120 days of consummation of
such Permitted Acquisition and (vi) as otherwise approved by the Agents in
accordance with Section 7.03(d), in the case of clauses (i) through (v) of this
clause (l), in an aggregate amount not to exceed in any 12 month period the
greater of (1) $5,000,000 and (2) ten percent (10.00%) of the pro forma
Consolidated EBITDA of the Parent and its Subsidiaries after giving effect to
such Permitted Acquisition, plus (m) any out-of-pocket costs or expenses
incurred pursuant to the implementation, administration and management of any
management equity plan or stock option plan or other management or employee
benefit plan or agreement, any management or employee stock-based compensation
agreement, or any stock subscription or shareholder agreement in an aggregate
amount not to exceed $250,000 in each Fiscal Year, plus (n) any non-Cash
expenses resulting from any management equity plan or stock option plan or other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement of employees of any Loan Party, plus (o) (i) reasonably
identifiable pro forma costs savings directly attributable to operational
efficiencies and other synergies expected by the Parent and its Subsidiaries to
be realized from expense reduction programs (including, without limitation,
laboratory consolidations) and the expenses or charges incurred in connection
therewith, in each case, as set forth on Schedule 1.01(D), and (ii) other
reasonably identifiable pro forma costs savings directly attributable to
operational efficiencies and other synergies expected by the Parent and its
Subsidiaries to be realized from newly-instituted expense reduction programs
(including, without limitation, laboratory consolidations) not contemplated by
Schedule 1.01(D) and the expenses or charges incurred in connection therewith,
which initiatives have been implemented and which cost savings are reasonably
expected by the Borrower to be realized within 12 months of the applicable date
of determination, and which cost savings are factually supportable and can be
reasonably computed, in an aggregate amount not to exceed (x) $1,000,000 in any
12 month period plus (y) in the case of headcount reductions (including
severance payments) and facility closures or consolidations (including lease
termination payments) additional amounts so long as the aggregate amount of all
adjustments under this clause (o) do not exceed $3,000,000 in any 12 month
period, plus (p) non-recurring costs, fees and expenses incurred for third party
consultants retained by the Parent or its Subsidiaries to assist the Parent and
its Subsidiaries with certain projects specified in writing by the chief
financial officer of the Parent, in an aggregate amount not to exceed $1,500,000
in any 12 month period, plus (q) letter of credit fees not to exceed $50,000 in
the aggregate in any 12 month period, plus (r) costs, fees and expenses incurred
after the Effective Date with respect to the implementation of reporting systems
upgrades and controls and testing related thereto with respect to the Loan
Parties and their Subsidiaries as of the Effective Date (and not regular
maintenance costs of reporting software) in an aggregate amount in any 12 month
period not to exceed $850,000 to the extent such costs, fees and expenses are
(1) reasonably identifiable with respect to such upgrades and (2) factually
supportable, minus (ii) the sum, without duplication of the amounts for such
period of (a) other non-Cash items increasing Consolidated Net Income for such
period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period or
amortization of a prepaid cash item that was paid in a prior period), plus
(b) other income (other than interest income). With respect to any period
identified on Schedule 1.01(E), the amount shown on Schedule 1.01(E) as the
Consolidated EBITDA for that period shall be used herein for all purposes.

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person (other than a Subsidiary) in which such Person or one
of its Subsidiaries has a joint interest with a third-party (which interest does
not cause the net income of such other Person to be consolidated into the net
income of such Person), except to the extent of the amount of dividends or
distributions paid to such Person or Subsidiary, (b) the net income of any
Subsidiary of such Person that is, on the last day of such period, subject to
any restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation, (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries, (d) any after tax gains or losses attributable

- 6 -

--------------------------------------------------------------------------------

 

to Dispositions or returned surplus assets of any Pension Plan and (e) any net
extraordinary gains or net extraordinary losses to the extent included in the
calculation of net income.

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) interest income for such period.

“Consolidated Tax Expense” means, for any period, the tax expense of a Person
and its Subsidiaries, for such period, determined on a consolidated basis in
accordance with GAAP.

“Consulting Agreement” means that certain Consulting Agreement, dated as of
June 2, 2006, among the Borrower, the Parent and Haverford.

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
(a) any product warranties extended in the ordinary course of business,
(b) endorsements of instruments for deposit or collection in the ordinary course
of business or (c) indemnities incurred in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation with respect to which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.

“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“CPT” means the Current Procedural Terminology medical code set maintained by
the American Medical Association through the CPT Editorial Panel.

“Cure Deadline” has the meaning specified therefor in Section 9.02.

“Cure Right” has the meaning specified therefor in Section 9.02.

“Current Value” has the meaning specified therefor in Section 7.01(m).

- 7 -

--------------------------------------------------------------------------------

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder (unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied (other than to
the extent the Required Lenders have waived such condition precedent in
accordance with this Agreement, in which case the foregoing exception shall not
apply)), or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower, or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied (other than to the extent the Required Lenders
have waived such condition precedent in accordance with this Agreement, in which
case the foregoing exception shall not apply)), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity. Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower and each Lender.

“Delayed Draw Pro Rata Share” means, with respect to a Lender’s obligation to
make the Term Loans after the Effective Date, the percentage obtained by
dividing (i) such Lender’s Delayed Draw Term Loan Commitment, by (ii) the Total
Delayed Draw Term Loan Commitment.

“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make the Term Loans to the Borrower after the
Effective Date in the amount set forth in Schedule 1.01(A) hereto under the
heading “Delayed Draw Term Loan Commitment”, as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

“Delayed Draw Term Loan Commitment Termination Date” means the earliest to occur
of (i) the date the Delayed Draw Term Loan Commitments are permanently reduced
to zero pursuant to Section 2.01(b), (ii) the date of the termination of the
Delayed Draw Term Loan Commitments pursuant to Section 2.05(a)(ii) or
Section 9.01 and (iii) 5:00 p.m. on July 31, 2015 (unless otherwise extended in
writing by the Lenders with a Delayed Draw Term Loan Commitment).

“Disbursement Letter” means a disbursement letter, in form and substance
reasonably satisfactory to the Collateral Agent, by and among the Loan Parties,
the Agents, the Lenders and the other Persons party thereto, and the related
funds flow memorandum describing the sources and uses of all cash payments in
connection with the transactions contemplated to occur on the Effective Date.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification) or (c),
any sale of merchant accounts (or any rights thereto (including, without
limitation, any rights to any residual payment stream with respect thereto)) by
any Loan Party.

- 8 -

--------------------------------------------------------------------------------

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or
(ii) any other Equity Interests that would constitute Disqualified Equity
Interests, in each case of clauses (a) through (d), prior to the date that is 91
days after the Final Maturity Date.

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“Earnout Amount” means any amount which is owed by any Loan Party to any Person
(or any Affiliate of or successor to such Person), which is (or, prior to a
determination of the amount thereof, was) a contingent obligation (which may be
evidenced by a contingent promissory note) based on the financial performance of
such Loan Party and which is, in substance, an amount owing on account of the
unpaid portion of the purchase price for (a) Equity Interests of any Loan Party,
or (b) assets comprising the business, or a portion thereof, of any Loan Party
which, in either case, was acquired from such Person or an Affiliate of such
Person by any Loan Party.

“Effective Date” has the meaning specified therefor in Section 5.01.

“Effective Date Pro Rata Share” means, with respect to a Lender’s obligation to
make the Term Loans on the Effective Date, the percentage obtained by dividing
(i) such Lender’s Effective Date Term Loan Commitment, by (ii) the Total
Effective Date Term Loan Commitment.

“Effective Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make the Term Loans to the Borrower on the
Effective Date in the amount set forth in Schedule 1.01(A) hereto under the
heading “Effective Date Term Loan Commitment”, as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or Release of any Hazardous Materials into the environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition on
or a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

- 9 -

--------------------------------------------------------------------------------

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities (other than Indebtedness, unless and until so converted or exchanged)
convertible into or exchangeable for any of the foregoing and all warrants,
options or other rights to purchase, subscribe for or otherwise acquire any of
the foregoing, whether or not presently convertible, exchangeable or
exercisable.

“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

“Event of Default” has the meaning specified therefor in Section 9.01.

“Excess Cash Flow” means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments on the
Loans made pursuant to Section 2.03(b) during such period and all cash principal
payments on Indebtedness (other than Indebtedness incurred under this Agreement)
of such Person or any of its Subsidiaries during such period to the extent such
other Indebtedness is permitted to be incurred, and such payments are permitted
to be made, under this Agreement (but, in the case of revolving loans, only to
the extent that the revolving credit commitment in respect thereof is
permanently reduced by the amount of such payments), (ii) all Consolidated Net
Interest Expense to the extent paid or payable in cash during such period,
(iii) the cash portion of Capital Expenditures made by such Person and its
Subsidiaries during such period to the extent permitted to be made under this
Agreement (excluding Capital Expenditures to the extent financed through the
incurrence of Indebtedness (other than the Revolving Loans) or through an Equity
Issuance), (iv) all scheduled loan servicing fees and other similar fees in
respect of Indebtedness of such Person or any of its Subsidiaries paid in cash
during such period, to the extent such Indebtedness is permitted to be incurred,
and such payments are permitted to be made, under this Agreement,
(v) Consolidated Tax Expense (including any Tax Distributions) paid in cash by
such Person and its Subsidiaries for such period, (vi) the excess, if any, of
Working Capital at the end of such period over Working Capital at the beginning
of such period (or minus the excess, if any, of Working Capital at the beginning
of such period over Working Capital at the end of such period), (vii) any
Permitted Investment and Permitted Restricted Payments, in each case, actually
made in cash during such period ((x) except to the extent financed through the
incurrence of Indebtedness (other than the Revolving Loans) and (y) without
duplication of any amounts deduced from excess cash flow payments for a prior
period), (viii) cash charges, expenses or losses added to Consolidated EBITDA
pursuant to clauses (g), (h), (i), (j), (l), (m), (o), (p), (q) and (r) of the
definition of Consolidated EBITDA, (ix) the aggregate amount of all
extraordinary, unusual or non-recurring cash losses to the extent excluded in
calculating Consolidated Net Income pursuant to clause (e) of the definition
thereof, (x) the amount, if any, which, in the determination of Consolidated
EBITDA for such period, has been included in respect of income or gain from
Dispositions of the Parent and its Subsidiaries to the extent utilized to repay
or prepay Loans pursuant to Section 2.05(c), and (xi) payments in respect of
Earnout Amounts so long as such payments are not deducted in calculating
Consolidated Net Income of such Person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Account” means (a) any deposit account or securities account
specifically and exclusively used to hold Tax and Trust Funds, (b) any Petty
Cash Accounts, (c) any deposit account in which Government Receivables are
deposited, (d) any deposit or securities account specifically and exclusively
used to hold cash collateral constituting a Permitted Lien, and (e) to the
extent agreed in writing by the Collateral Agent, specific accounts payable
disbursement accounts which are zero balance accounts.

“Excluded Subsidiary” means (i) any Non-Wholly Owned Subsidiary that is legally
prohibited from guaranteeing the Indebtedness of any other Person (other than a
Wholly-Owned Subsidiary of such Non-Wholly Owned Subsidiary) pursuant to
Requirements of Law, (ii) any Captive Insurance Subsidiary, (iii) any Subsidiary
of the Parent that is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code, (iv) Western Pathology Consultants,
Drs. Sweeney, Hayashi, Manson and Chaun, Ltd. and (v) Laboratory Medicine
Consultants, Ltd.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its

- 10 -

--------------------------------------------------------------------------------

 

principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) in the case of a Lender,
such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.12(b)) or, in
the case of any other Recipient, such Recipient becomes a party hereto (or in
each case, if such Recipient is an intermediary, partnership or other
flow-through entity for U.S. tax purposes, the date on which the relevant
beneficiary, partner or member of such Recipient becomes a beneficiary, partner
or member thereof, if later) or (ii) in the case of a Lender, such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.09, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.09(d) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Credit Facility” means the Amended and Restated Credit and Guaranty
Agreement, dated as of December 20, 2010, by and among the Loan Parties, the
various lenders party thereto, Barclays Bank PLC, as administrative agent and
collateral agent, Barclays Capital, Morgan Stanley Senior Funding, Inc. and UBS
Securities LLC, as joint lead arrangers and joint bookrunners, Morgan Stanley
Senior Funding, Inc., as syndication agent and UBS Securities LLC, as
documentation agent, as amended, supplemented or otherwise modified prior to the
Effective Date.

“Existing Lenders” means the lenders party to the Existing Credit Facility.

“Extraordinary Receipts” means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business consisting of (a) proceeds
of insurance (other than to the extent such insurance proceeds are
(i) immediately payable to a Person that is not the Parent or any of its
Subsidiaries in accordance with applicable Requirements of Law or with
Contractual Obligations entered into in the ordinary course of business or
(ii) received by the Parent or any of its Subsidiaries as reimbursement for any
out-of-pocket costs incurred or made by such Person prior to the receipt thereof
directly related to the event resulting from the payment of such proceeds), and
(b) condemnation awards (and payments in lieu thereof).

“Facility” means, as of any date of determination, any real property then owned
or leased by the Parent or any of its Subsidiaries (including any New Facility
hereafter acquired by the Parent or any of its Subsidiaries), including, without
limitation, the land on which each such facility is located, all buildings and
other improvements thereon, and all fixtures located thereat or used in
connection therewith.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code.

“FCPA” has the meaning specified therefor in Section 6.01(aa).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrower and the Collateral Agent.

“Final Maturity Date” means the earliest of (i) July 31, 2019, (ii) October 14,
2017 in the event that the maturity date of the Senior Unsecured Notes (or any
Permitted Refinancing Indebtedness in respect thereof) has not been extended to
October 31, 2019 or a later date on or before October 14, 2017, and (iii) the
date that the Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

- 11 -

--------------------------------------------------------------------------------

 

“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2013, and the
related consolidated statement of operations, members’ equity and cash flows for
the Fiscal Year then ended, and (b) the unaudited consolidated balance sheet of
the Parent and its Subsidiaries for the five (5) months ended May 31, 2014, and
the related consolidated statement of operations and cash flows for the five
(5) months then ended.

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each year.

“Foreign Official” has the meaning specified therefor in Section 7.02(s).

“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

“Funded Indebtedness” means, with respect to any Person at any date, all
Indebtedness of such Person, determined on a consolidated basis in accordance
with GAAP, which by its terms matures more than one year after the date of
calculation, and any such Indebtedness maturing within one year from such date
which is renewable or extendable at the option of such Person to a date more
than one year from such date, including, in any event, with respect to the
Parent and its Subsidiaries, the Loans.

“Funding Losses” has the meaning specified therefor in Section 2.08.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Borrower shall
negotiate in good faith amendments to the provisions of this Agreement that
relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrower after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed to effectuate its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization.

“Government Receivables” shall mean, collectively, any and all (a) Accounts
arising under any Medical Reimbursement Program, and (b) any other Accounts
payable by a Governmental Authority if the applicable Loan Party is not
permitted under the Requirements of Law to deposit such Accounts into a deposit
account or securities account subject to a Control Agreement.

“Governmental Authority” means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Greensboro Clinical Business” means the clinical business of the Parent and its
Subsidiaries located in Greensboro, North Carolina.

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

“Guarantor” means (a) the Parent and each Subsidiary of the Borrower listed as a
“Guarantor” on the signature pages hereto, and (b) each other Person which
guarantees in writing, pursuant to Section 7.01(b) or otherwise, all or any part
of the Obligations, it being understood and agreed that no Excluded Subsidiaries
of the Parent shall be Guarantors.

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

- 12 -

--------------------------------------------------------------------------------

 

“Haverford” means Haverford Capital Advisors, Inc.

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that endangers the environment or human health or safety, including,
without limitation, any pollutant, contaminant, hazardous waste or toxic
substance which is defined or identified in any Environmental Law and which is
present in the environment in such quantity that it violates any Environmental
Law; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) any substance exhibiting a hazardous waste characteristic, including,
without limitation, corrosivity, ignitability, toxicity or reactivity as well as
any radioactive or explosive materials; and (e) any asbestos-containing
materials.

“HCFA” means the United States Health Care Financing Administration and any
successor thereto, including CMS.

“Healthcare Laws” has the meaning specified therefor in Section 7.01(a)(xiv).

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“HHS” means the United States Department of Health and Human Services and any
successor statute thereof.

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936 and regulations promulgated
thereunder, as amended from time to time.

“Holdout Lender” has the meaning specified therefor in Section 12.02(b).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services, including,
without limitation, the Earnout Amounts and the Seller Notes (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 120 days after the due date
of such payable, any earn-out, purchase price adjustment or similar obligation
until such obligation appears in the liabilities section of the balance sheet of
such Person and any deferred compensation payable to executives and other
employees of such Person in the ordinary course of such Person’s business);
(c) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments; (d) all reimbursement, payment or other obligations
and liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(e) all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (h) all
monetary obligations under any receivables factoring or similar transactions and
all monetary obligations under any synthetic lease, tax ownership/operating
lease, off-balance sheet financing or similar financing; (i) all Contingent
Obligations in respect of any of the foregoing; (j) all Disqualified Equity
Interests; and (k) all obligations referred to in clauses (a) through (j) of
this definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness. Notwithstanding the
foregoing, the amount of Indebtedness in which recourse is limited to an
identified asset shall be equal to the lesser of (A) the amount of such
obligation and (B) the fair market value of such asset. The Indebtedness of any
Person shall include the Indebtedness of any partnership of or joint venture in
which such Person is a general partner or a joint venturer to the extent such
Person would be liable therefor under applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.

“Indemnified Matters” has the meaning specified therefor in Section 12.15.

- 13 -

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified therefor in Section 12.15.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

“Intellectual Property” has the meaning specified therefor in the Security
Agreement.

“Intellectual Property Contracts” means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Consolidated Cash Interest Expense of such Person for such period.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrower may not elect an Interest Period
which will end after the Final Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP; provided, that transactions between Loan Parties or
Subsidiaries thereof, and Affiliated Practices, that are conducted in the
ordinary course of business consistent with past practices (other than as
necessary to comply with changes in “corporate practice of medicine” laws and
rules and regulations after the Effective Date) and in accordance with the terms
of applicable Affiliated Practice Agreements shall not constitute “Investments”
hereunder. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, less all returns of principal
and other cash returns thereof.

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

“Lease” means any lease of real property (other than a Capitalized Lease) to
which any Loan Party or any of its Subsidiaries is a party as lessor or lessee.

“Lender” has the meaning specified therefor in the preamble hereto.

- 14 -

--------------------------------------------------------------------------------

 

“Leverage Ratio” means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) (i) all Indebtedness described in clauses (a), (b),
(c) and (e) in the definition thereof of such Person and its Subsidiaries as of
the end of such period (including, without duplication, all Indebtedness with
respect to the Senior Unsecured Notes (and any Permitted Refinancing
Indebtedness in respect thereof) and the Seller Notes, but excluding any Earnout
Amount, purchase price adjustment, working capital adjustment or similar
obligation) minus (ii) the amount of Qualified Leverage Cash as of the end of
such period to (b) Consolidated EBITDA of such Person and its Subsidiaries for
such period.

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBOR Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

“LIBOR Deadline” has the meaning specified therefor in Section 2.07(a).

“LIBOR Notice” means a written notice substantially in the form of Exhibit D.

“LIBOR Option” has the meaning specified therefor in Section 2.07(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 1.25%.
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.

“LIBOR Rate Loan” means each portion of a Loan (other than a Reference Rate
Loan) that bears interest at a rate determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security (other than limitations on the transfer of Equity Interests imposed by
applicable securities laws or any Person’s Governing Documents).

“Loan” means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrower pursuant to Article II hereof.

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with all Loans made to, and all other
Obligations incurred by, the Borrower.

“Loan Document” means this Agreement, any Collateral Assignment of Management
Agreement, any Collateral Assignment of Nominee Agreement, any Collateral
Assignment of Purchase Agreement, any Collateral Assignment of Services
Agreement, any Control Agreement, the Disbursement Letter, the Fee Letter, any
Guaranty, the Intercompany Subordination Agreement, any Joinder Agreement, any
Mortgage, any Security Agreement, any UCC Filing Authorization Letter, any
landlord waiver, any collateral access agreement, the Perfection Certificate and
any other agreement, instrument, certificate, report and other document required
to be executed and delivered by a Loan Party pursuant hereto or thereto or
otherwise evidencing or securing any Loan or any other Obligation.

“Loan Party” means the Borrower and any Guarantor.

- 15 -

--------------------------------------------------------------------------------

 

“Management Agreement” means any Management Agreement entered into between any
Loan Party and an Affiliated Practice.

“Management Services Agreement” means the Aurora Diagnostics, LLC Management
Services Agreement, dated as of June 2, 2006 among Sponsors and the Borrower, as
amended and in effect on the date hereof.

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or condition (financial or otherwise) of the
Loan Parties taken as a whole, (b) the ability of the Loan Parties taken as a
whole to perform any of their payment obligations and other material
obligations, in each case, under any Loan Document, (c) the legality, validity
or enforceability against a Loan Party of this Agreement or any other Loan
Document, (d) the rights and remedies of any Agent or any Lender under any Loan
Document, or (e) the validity, perfection or priority of a Lien in favor of the
Collateral Agent for the benefit of the Agents and the Lenders on any part of
the Collateral having a fair market value in excess of $5,000,000.

“Material Contract” means, with respect to any Person, all contracts or
agreements (other than those evidencing or governing Indebtedness) as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Medicaid” means that entitlement program under Title XIX of the Social Security
Act that provides federal grants to states for medical assistance based on
specific eligibility criteria.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid and any statutes succeeding thereto; (b) all applicable provisions of
all federal rules, regulations, manuals and orders and administrative,
reimbursement and other guidelines having the force of law of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (a) above; (c) all state statues and plans for medical assistance
enacted in connection with the statutes and provisions described in clauses
(a) and (b) above; and (d) all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law promulgated pursuant to or in connection with the statutes
described in clause (c) above and all state administrative, reimbursement and
other guidelines of all Governmental Authorities having the force of law
promulgated pursuant to or in connection with the statutes described in clause
(b) above, in each case as may be amended, supplemented or otherwise modified
from time to time.

“Medical Reimbursement Programs” means the Medicare, Medicaid, CHAMPUS and
TRICARE programs and any other healthcare program operated by or financed in
whole in part by any Governmental Authority and/or any other non-government
funded third party payor programs.

“Medicare” means that government-sponsored entitled program under Title XVIII of
the Social Security Act that provides for a health insurance system for eligible
elderly and disabled individuals.

“Medicare Provider Agreement” means an agreement entered into by CMS or such
other entity administering the Medicare Program on behalf of CMS, and a health
care provider or supplier under which the health care provider or supplier
agrees to provide services for Medicare patients in accordance with the terms of
the agreement and Medicare Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, the HHS, CMS, the
OIG, or any Person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent (or any trustee for the benefit of the
Collateral Agent) for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed, or has been obligated to contribute, to at any time
during the preceding 6 years.

- 16 -

--------------------------------------------------------------------------------

 

“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts, the amount of any Indebtedness
secured by any Permitted Lien on any asset (other than Indebtedness assumed by
the purchaser of such asset) which is required to be, and is, repaid in
connection therewith (other than Indebtedness under this Agreement) together
with interest, fees, and premiums or penalties related thereto, (b) reasonable
expenses related thereto (including fees, indemnity, discounts and commissions)
incurred by such Person or such Subsidiary in connection therewith, (c) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, (d) income or gains taxes estimated in good faith to be
payable by the seller as a result of any gain recognized in connection with such
Disposition during the tax period the sale occurs (after taking into account any
applicable tax credits or deductions and any tax sharing arrangements),
(e) amounts provided as a reserve, in accordance with GAAP, against (i) any
liabilities under any indemnification obligations or purchase price adjustments
associated with such Disposition or (ii) any other liabilities retained by the
Parent or any of its Subsidiaries associated with the properties sold in such
Disposition, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liability and indemnification
obligations associated with such Disposition and (f) any amount funded into an
escrow established pursuant to the documents evidencing any such Disposition to
secure or otherwise provide for any indemnification obligations or adjustments
to the purchase price; provided, that, in any case, upon release of any such
reserves or escrow, the amount released shall be considered Net Cash Proceeds,
in each case, to the extent, but only to the extent, that the amounts so
deducted are (i) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses and taxes referred to in clause (d) above, is
not an Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.

“New Facility” has the meaning specified therefor in Section 7.01(m).

“New Lending Office” has the meaning specified therefor in Section 2.09(f).

“Nominee” means the Person who is the legal owner of the Equity Interests of an
Affiliated Practice.

“Nominee Agreement” means any Nominee Agreement entered into between a Loan
Party and a Nominee.

“Non-U.S. Lender” has the meaning specified therefor in Section 2.09(f).

“Non-Wholly Owned Subsidiary” means a Subsidiary of a Person that is not a
Wholly Owned Subsidiary.

“Notice Date” has the meaning specified therefor in Section 7.01(a)(xiv).

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, and (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent (in its sole discretion) may
elect to pay or advance on behalf of such Person, to the extent permitted by the
terms of the Loan Documents.

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

“OIG” means the Office of Inspector General of HHS and any successor thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under,

- 17 -

--------------------------------------------------------------------------------

 

engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.12).

“Parent” has the meaning specified therefor in the preamble hereto.

“Participant Register” has the meaning specified therefor in Section 12.07(i).

“Payment Office” means the Administrative Agent’s office located at 875 Third
Avenue, New York, New York 10022, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means an Employee Plan, other than a Multiemployer Plan, which is
subject to Section 412 of the Internal Revenue Code or Section 302 of ERISA.

“Perfection Certificate” means a certificate in form and substance reasonably
satisfactory to the Collateral Agent providing information with respect to the
property of each Loan Party.

“Permitted Acquisition” means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:

(a)     no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;

(b)     to the extent the Acquisition will be financed in whole or in part with
the proceeds of any Loan, the conditions set forth in Section 5.02 shall have
been satisfied;

(c)     the Borrower shall have furnished to the Agents at least 5 Business Days
prior to the proposed consummation of such Acquisition (i) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and the deal summary prepared by Haverford for
the Borrower with respect to such Acquisition (such deal summary to be
substantially in the form of deal summary delivered to the Agents prior to the
Effective Date), (ii) with respect to the target of such Acquisition, a
calculation reflecting pro forma Consolidated EBITDA of such Person for the four
(4) fiscal quarters most recently ended (including giving effect to the
adjustments set forth in clause (l) of the definition of Consolidated EBITDA),
as a result of the consummation of such Acquisition, and (iii) a certificate of
the chief financial officer of the Parent, demonstrating on a pro forma basis
compliance, as at the end of the most recently ended fiscal quarter period for
which financial statements have been or were required to be delivered hereunder
with all covenants set forth in Section 7.03 hereof after the consummation of
such Acquisition;

(d)     the agreements relating to such Acquisition shall provide that
(i) neither the Loan Parties nor any of their Subsidiaries shall, in connection
with such Acquisition, assume or remain liable in respect of any Indebtedness of
the Seller or Sellers, or other obligation of the Seller or Sellers (except for
obligations incurred in the ordinary course of business in operating the
property so acquired and necessary or desirable to the continued operation of
such property and except for Permitted Indebtedness), and (ii) all property to
be so acquired in connection with such Acquisition shall be free and clear of
any and all Liens, except for Permitted Liens (and if any such property is
subject to any Lien not permitted by this clause (ii) then concurrently with
such Acquisition such Lien shall be released);

(e)     such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned either by a Loan Party or a wholly-owned
Subsidiary of a Loan Party and, if effected by merger or consolidation involving
a Loan Party, such Loan Party shall be the continuing or surviving Person or the
continuing or surviving Person shall become a Loan Party concurrently therewith;

(f)     the assets being acquired or the Person whose Equity Interests are being
acquired did not have pro forma negative Consolidated EBITDA during the 4
consecutive quarter period most recently concluded prior to the date of the
proposed Acquisition for which financial statements have then been or were
required to be delivered by the Loan Parties hereunder;

- 18 -

--------------------------------------------------------------------------------

 

(g)     the assets being acquired (other than a de minimis amount of assets in
relation to the Loan Parties’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, comply with Section 6.01(l);

(h)     the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;

(i)     such Acquisition shall be consensual and shall have been approved by the
Board of Directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Parent or any of
its Subsidiaries or an Affiliate thereof;

(j)     the terms of any Seller Notes issued in connection with such transaction
shall contain the terms substantially set forth on Exhibit J (including, without
limitation, the subordination provisions set forth therein) or otherwise be
reasonably satisfactory to the Agents;

(k)     the terms of any Earnout Amounts issued in connection with such
transaction shall (1) be substantially the same as the terms set forth on
Exhibit K or to the extent different in any material respect therefrom or
adverse in any material respect to the Loan Parties or Secured Parties,
otherwise reasonably satisfactory to the Agents, (2) be subject to subordination
provisions set forth on Exhibit K or otherwise reasonably satisfactory to the
Agents, and (3) not provide for any guaranteed Earnout Amount not based upon the
CPT code unit volume, revenues or Consolidated EBITDA of the target unless
approved by the Agents (such approval not to be unreasonably withheld);

(l)     any such Subsidiary (and its equityholders) shall execute and deliver
the agreements, instruments and other documents required as and when required by
Section 7.01(b); and

(m)     if (i) the Purchase Price payable in respect of any single Acquisition
or series of related Acquisitions exceeds 5 times the Consolidated EBITDA of the
target of the Acquisition during the consecutive 4 fiscal quarter period most
recently concluded prior to the date of the proposed Acquisition for which
financial statements have been or were required to be delivered by the Loan
Parties hereunder in the aggregate, (ii) the Purchase Price payable in respect
of any single Acquisition or series of related Acquisitions exceeds $15,000,000
in the aggregate, or (iii) the cash Purchase Price payable at the closing of
such Acquisition in respect of any single Acquisition or series of related
Acquisitions exceeds $10,000,000 in the aggregate, the Required Lenders shall
have consented in writing to such Acquisition.

“Permitted Agreement” means any agreement relating to a transaction not
otherwise permitted under Section 7.02 to the extent such agreement (a) is a
non-binding letter of intent (subject to provisions which are customarily
binding in letters of intent (such as confidentiality, governing law,
exclusivity, etc.)), (b) expressly requires as a condition to the effectiveness
of the consummation of the transactions contemplated thereby the obtaining of
any approval required hereunder to effectuate such transaction or
(c) contemplates the occurrence of the Termination Date concurrently with the
consummation of the transactions contemplated thereby.

“Permitted Cure Equity” means Qualified Equity Interests of the Parent.

“Permitted Disposition” means:

(a)     sale of Inventory in the ordinary course of business;

(b)     licensing or sublicensing, on a non-exclusive basis, Intellectual
Property rights in the ordinary course of business;

(c)     leasing or subleasing assets in the ordinary course of business;

(d)    (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)),
(A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Secured Parties;

(e)     any involuntary loss, damage or destruction of property;

(f)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property (or voluntary Disposition in lieu thereof);

- 19 -

--------------------------------------------------------------------------------

 

(g)     transfers of assets (i) from a Loan Party to another Loan Party (other
than the Parent), and (ii) from any Subsidiary of the Parent that is not a Loan
Party to any other Subsidiary of the Parent;

(h)     transactions involving Affiliated Practices conducted in the ordinary
course of business consistent with past practices (other than as necessary to
comply with changes in “corporate practice of medicine” laws and rules and
regulations after the Effective Date), and in accordance with the terms of the
applicable Affiliated Practice Agreements;

(i)     Disposition of obsolete, surplus, uneconomical or worn-out property in
the ordinary course of business;

(j)     use and disposition of cash and Cash Equivalents in the ordinary course
of business;

(k)     the making of Permitted Investments and Permitted Restricted Payments
and the granting of Permitted Liens;

(l)     Dispositions (including discounts, cancellation or forgiveness) of
accounts receivable in connection with the collection or compromise thereof in
the ordinary course of business;

(m)     Dispositions in connection with the unwinding of any Hedging Agreement
pursuant to its terms;

(n)     any surrender, waiver, settlement, compromise, modification or release
of contractual rights in the ordinary course of business, or the settlement,
release or surrender of tort or other claims of any kind;

(o)     Dispositions of equipment or similar type of property to the extent that
(i) such equipment or property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are promptly applied to the purchase price of such replacement property;

(p)     Disposition of the Greensboro Clinical Business;

(q)     Disposition of property or assets not otherwise permitted in clauses
(a) through (p) above for cash in an aggregate amount not less than the fair
market value of such property or assets;

provided that (1) the percentage of Consolidated EBITDA attributable to such
Dispositions (including the proposed Disposition) in the case of clauses (p) and
(q) above, does not exceed 10% of Consolidated EBITDA (determined at the time of
such proposed Disposition) in the aggregate in any 12 month period and (2) in
the case of clauses (i), (p) and (q), are paid to the Administrative Agent for
the benefit of the Agents and the Lenders pursuant to the terms of
Section 2.05(c)(ii) or applied as provided in Section 2.05(c)(vi).

“Permitted Holder” means Summit Partners, L.P. and KRG Capital Partners, LLC or
any Controlled Investment Affiliate thereof, including Summit Ventures VI-A,
L.P., SV VI-B, L.P., Summit VI Advisors Fund, L.P., Summit VI Entrepreneurs
Fund, L.P., Summit Investors VI, L.P., Summit Partners Private Equity Fund
VII-A, L.P. and SPPE Fund VII-B, L.P.

“Permitted Indebtedness” means:

(a)     any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;

(b)     any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

(c)     Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

(d)     Permitted Intercompany Investments;

(e)     Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds or similar obligations;

(f)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of (excluding any
market rate fee charged with respect thereto), and shall be incurred only to
defer the cost of, such insurance for the period in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such period;

- 20 -

--------------------------------------------------------------------------------

 

(g)     the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes;

(h)     Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the ordinary course of business;

(i)     liabilities in respect of (i) any indemnification obligation, adjustment
of purchase price, non-compete, or similar obligation of any Loan Party or
(ii) escrowed amounts, in each case, incurred in connection with the
consummation of one or more Permitted Acquisitions, other Permitted Investments
or any Permitted Disposition;

(j)     Indebtedness of a Person whose assets or Equity Interests are acquired
by the Parent or any of its Subsidiaries in a Permitted Acquisition in an
aggregate amount not to exceed $500,000 at any one time outstanding; provided,
that such Indebtedness (i) is either Permitted Purchase Money Indebtedness,
(ii) was in existence prior to the date of such Permitted Acquisition, and
(iii) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition;

(k)     unsecured Indebtedness with respect to the Earnout Amounts and the
Seller Notes (and guaranties by the Loan Parties and/or their Subsidiaries with
respect thereto) owing to any Seller that is incurred by the applicable Loan
Party in connection with the consummation of one or more Permitted Acquisitions;

(l)     unsecured Indebtedness, in an amount not to exceed $1,000,000 at any one
time outstanding, consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees (or their spouses or
estates) of the Parent any of its Subsidiaries to purchase or redeem Equity
Interests of the Parent issued to such director, consultant, manager, officer or
employee;

(m)     standby or documentary letters of credit issued on behalf of the Parent
and its Subsidiaries in an aggregate amount not to exceed $1,000,000 at any
time;

(n)     Subordinated Indebtedness other than Subordinated Indebtedness described
in clause (k) above in an aggregate amount not exceeding $35,000,000 at any time
outstanding;

(o)     Indebtedness with respect to the Earnout Amounts incurred in connection
with the acquisition of the entities listed on Schedule 1.01(B);

(p)     Indebtedness with respect to the Senior Unsecured Notes and any
Permitted Refinancing Indebtedness in respect of such Indebtedness;

(q)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided, however, that such
Indebtedness is extinguished within 2 Business Days of incurrence;

(r)     Contingent Obligations in respect of Indebtedness permitted to be
incurred pursuant to this definition;

(s)     Indebtedness constituting Permitted Investments; and

(t)     other Indebtedness of the Parent and its Subsidiaries in an aggregate
amount not to exceed at any time $5,000,000, provided, that not more than
$2,000,000 of such Indebtedness may be secured Indebtedness;

provided, that no Indebtedness otherwise permitted by clauses (b) (with respect
to Permitted Refinancing Indebtedness), (c), (l), (n), (p) or (t) shall be
assumed, created or otherwise refinanced if an Event of Default has occurred or
would result therefrom at the time of such assumption, creation or refinancing.

“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party (other than the Parent), (b) a Subsidiary that is
not a Loan Party to or in another Subsidiary that is not a Loan Party, (c) a
Subsidiary that is not a Loan Party to or in a Loan Party, so long as, in the
case of a loan or advance, the parties thereto are party to the Intercompany
Subordination Agreement, and (d) a Loan Party to or in a Subsidiary or joint
venture that is not a Loan Party so long as (i) the aggregate amount of all such
Investments made by the Loan Parties to or in Subsidiaries that are not Loan
Parties or joint ventures does not exceed $1,500,000 at any time outstanding,
and (ii) no Default or Event of Default has occurred and is continuing either
before or after giving effect to such Investment.

- 21 -

--------------------------------------------------------------------------------

 

“Permitted Investments” means:

(a)     Investments in cash and Cash Equivalents;

(b)     Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c)     advances made in connection with purchases of goods or services in the
ordinary course of business;

(d)     Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

(e)     Investments existing on the date hereof, as set forth on Schedule
7.02(e) hereto, but not any increase in the amount thereof as set forth in such
Schedule (unless such increase is otherwise permitted under another clause of
this definition), or any other modification of the terms thereof;

(f)     Permitted Intercompany Investments;

(g)     Investments made in, and Investments made by, a Captive Insurance
Subsidiary in the ordinary course of business pursuant to a self-insurance
program and corporate costs and expenses;

(h)     Indebtedness constituting an Investment to the extent permitted under
Section 7.02(b);

(i)     loans and advances to employees of the Parent and its Subsidiaries
(x) made in the ordinary course of business and described on Schedule 7.02(e),
and (y) any refinancings of such loans after the Effective Date in an aggregate
amount not to exceed $250,000;

(j)     Investments consisting of the creation or acquisition of a new
Subsidiary to the extent such Subsidiary has complied with any applicable
requirements of Section 7.01(b);

(k)     any Loan Party may capitalize or forgive any Indebtedness owed to them
by any other Loan Party;

(l)     any Loan Party may cancel, forgive, set-off, or accept prepayments with
respect to debt, other obligations and/or equity securities to the extent not
otherwise prohibited by the terms of this Agreement;

(m)     any Loan Party may hold Investments to the extent such Investments
reflect an increase in the value of the Investments;

(n)     the Loan Parties and their Subsidiaries may (i) acquire and hold
accounts receivables owing to any of them if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customer
terms, or (ii) make lease, utility and other similar deposits or any other
deposit permitted under Section 7.02(a) in the ordinary course of business;

(o)     loans and advances to directors, employees and officers of the Loan
Parties and their Subsidiaries (i) for bona fide business purposes, in an
aggregate amount not to exceed $250,000 at any time outstanding and (ii) to the
extent such loans or advances are non-cash, to purchase Equity Interests of the
Parent;

(p)     Investments consisting of earnest money required in connection with a
Permitted Acquisition or other Permitted Investments;

(q)     Permitted Acquisitions;

(r)     Investments in Hedging Agreements in the ordinary course of business and
for non-speculative purposes;

(s)     Investments held by a Person that becomes a Loan Party (or is merged,
amalgamated or consolidated with or into the Borrower or a Subsidiary) pursuant
to a Permitted Investment after the Effective Date to the extent that such
Investments (i) existed prior to such Person becoming a Loan Party and (ii) were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation; and

(t)     other Investments in an aggregate amount not to exceed $2,000,000
outstanding at any time;

- 22 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no Investment otherwise permitted by clause (i),
(j), (k), (l), (o), (p) or (t) shall be permitted to be made if, at the time of
the making thereof, any Event of Default has occurred and is continuing or would
result therefrom.

“Permitted Liens” means:

(a)     Liens securing the Obligations;

(b)     Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c)(ii);

(c)     Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

(d)     Liens described on Schedule 7.02(a), provided that any such Lien shall
only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;

(e)     purchase money Liens on equipment and software acquired or held by any
Loan Party or any of its Subsidiaries in the ordinary course of its business to
secure Permitted Purchase Money Indebtedness so long as such Lien only
(i) attaches to such property and any accessions and/or improvements thereto and
the proceeds thereof and (ii) secures the Indebtedness that was incurred to
acquire such property or any Permitted Refinancing Indebtedness in respect
thereof; it being understood and agreed that individual financings by any lender
permitted by this clause (e) may be cross-collateralized to other financings of
equipment and software permitted under this clause (e) provided by such lender
or its Affiliates;

(f)     deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

(g)     with respect to any Facility, easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business;

(h)     Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property (and, if set
forth by statute, other property) located on the real property leased or
subleased from such landlord, and (iii) either (x) for amounts not yet due or
(y) if past due, that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;

(i)     the title and interest of a lessor or sublessor in and to property
leased or subleased (other than through a Capitalized Lease), in each case
extending only to such property;

(j)     non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;

(k)     judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(j);

(l)     rights of set-off or bankers’ liens or other similar liens upon deposits
of cash or Cash Equivalents in favor of banks, other depository institutions or
securities intermediaries, solely to the extent incurred in connection with the
maintenance of such deposit accounts or securities accounts and related cash
management services in the ordinary course of business;

(m)     Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

(n)     Liens assumed by the Parent and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (j) of the
definition of Permitted Indebtedness;

(o)     purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

- 23 -

--------------------------------------------------------------------------------

 

(p)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(q)     Liens attaching solely to cash earnest money deposits or escrowed
purchase price in connection with Permitted Investments or Permitted
Dispositions;

(r)     Liens deemed to exist in connection with Permitted Investments that
constitute repurchase obligations and in connection with set-off rights;

(s)     Liens incurred by any Loan Party or their Subsidiaries relating to
non-assignment provisions under service contracts;

(t)     Liens solely on cash collateral securing reimbursement obligations in
respect of standby or documentary letters of credit permitted by clause (m) of
the definition of Permitted Indebtedness (such cash collateral not to exceed an
amount equal to 105% of the amount permitted by clause (m) of the definition of
Permitted Indebtedness);

(u)     Liens consisting of deposits to secure statutory obligations or public
utility agreements;

(v)     Liens consisting of customary restrictions in agreements for sale of
assets pursuant to a Permitted Disposition during an interim period prior to the
closing of the sale of such assets pursuant to a Permitted Disposition;

(w)     Liens arising by operation of Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods; and

(x)     other Liens which do not secure Indebtedness for letters of credit and
as to which the aggregate amount of the obligations secured thereby does not
exceed $2,000,000.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) originally incurred to finance the acquisition of any fixed assets
or software secured by a Lien permitted under clause (e) of the definition of
“Permitted Liens”; provided that (a) such Indebtedness is incurred within 90
days after such acquisition, (b) such Indebtedness when incurred shall not
exceed the purchase price of the asset financed and (c) the aggregate principal
amount of all such Indebtedness shall not exceed $5,000,000 at any time
outstanding.

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing, exchange, replacement, substitution or modification of Indebtedness
so long as:

(a)     after giving effect to such transaction, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such transaction (other than by the amount of premiums paid thereon, interest
and the fees and expenses incurred in connection therewith and by the amount of
unfunded commitments with respect thereto);

(b)     such extension, refinancing, exchange, replacement, substitution or
modification does not result in a shortening of the average weighted maturity
(measured as of the date of such transaction) of the Indebtedness subject
thereto;

(c)     such transaction is pursuant to terms with respect to financial
covenants, amortization, interest, redemptions, mandatory prepayments,
collateral (if any) and subordination (if any), that are not less favorable to
the Loan Parties and the Lenders than the terms of the Indebtedness being
extended, refinanced, replaced, substituted or modified; provided, that the
interest rate can be on then prevailing market terms; and

(d)     the Indebtedness that is extended, refinanced, replaced, substituted or
modified is not recourse to any Loan Party or any of its Subsidiaries that is
liable on account of the obligations other than those Persons which were
obligated (or would have been required under the existing terms set forth
thereunder to become obligated) with respect to the Indebtedness that was
extended, refinanced, replaced, substituted or modified.

“Permitted Restricted Payments” means any of the following Restricted Payments
made:

(a)     by any Loan Party to the Parent in amounts necessary to pay taxes and
other customary expenses as and when due and owing by the Parent in the ordinary
course of its business as a holding company (including salaries and related
reasonable and customary expenses incurred by employees of the Parent), so long
as (other than with respect to the payment of taxes) no Event of Default shall
have occurred and be continuing or would result from the making of such payment,

- 24 -

--------------------------------------------------------------------------------

 

(b)     by any Loan Party to the Parent in amounts necessary to enable the
Parent to make tax distributions to its direct or indirect equityholders (“Tax
Distributions”) in the amounts and within the time periods required by
Section 4.1(a) of the Parent’s Second Amended and Restated Limited Liability
Company Agreement as in effect on the Effective Date.,

(c)     by any Subsidiary of Parent to the direct holders of its Equity
Interests on a pro rata basis in accordance with the class of Equity Interests
receiving such Restricted Payment,

(d)     by the Parent to redeem or purchase any Equity Interests of the Parent
in exchange for, or out of proceeds of the issuance and sale of, Equity
Interests of the Parent,

(e)     by the Parent to repurchase Equity Interests of the Parent deemed to
occur upon the exercise of stock options or warrants if the Equity Interest
represents the exercise price thereof and such repurchase is paid in the form of
Equity Interests of the Parent,

(f)     so long as no Event of Default has occurred and is continuing or shall
be caused thereby, by the Parent to redeem Equity Interests of the Parent held
by current or former directors, consultants, managers, officers and employees
(or their spouses or estates) in an amount not to exceed $1,000,000 in any
Fiscal Year,

(g)     by the Parent to pay dividends in the form of common Equity Interests,

(h)     to pay management fees pursuant to any management, consulting or other
services agreement (including, without limitation, the Management Services
Agreement) to any of the Sponsors in an aggregate amount not to exceed 1% of
Revenues (as defined in the Management Services Agreement as in effect on the
date hereof) in any fiscal year of the Parent, so long as (i) no Event of
Default shall have occurred and be continuing, or would result from the making
of such payment, and (ii) the Loan Parties have provided evidence, in form and
substance reasonably satisfactory to the Agents, that the Loan Parties would
have been in compliance with the financial covenants set forth in Section 7.03
on a pro forma basis as of the last day of the last fiscal quarter for which
financial statements have been delivered under Section 7.01(a) after giving
effect to such payment (as if made on the first day of such period); provided,
that any such amounts described above that would have been permitted to be paid
hereunder but for the failure of any condition set forth in clauses (i), (ii) or
(iii) above to be satisfied shall continue to accrue and (notwithstanding the
dollar limitation set forth above) be paid to the relevant Person once such
conditions are satisfied,

(i)     to pay consulting fees and reasonable out-of-pocket expenses pursuant to
the Consulting Agreement, and

(j)     to pay management fees pursuant to any management, consulting,
monitoring or advisory fees or any other fees or expenses (including the
reimbursement thereof by any Loan Party or any of its Subsidiaries) pursuant to
any management, consulting, monitoring, advisory or other services agreement to
any of the shareholders or other equityholders of any Loan Party (or any of its
Subsidiaries or other Affiliates), in each case, other than to the Sponsors and
Haverford, in an aggregate amount not to exceed (x) the amount set forth on
Schedule 1.01(F) hereto plus (y) $250,000 in any fiscal year of the Parent, so
long as no Event of Default shall have occurred and be continuing, or would
result from the making of such payment, plus (z) the reimbursement of reasonable
out-of-pocket costs and expenses related thereto.

“Permitted Specified Liens” means Permitted Liens described in clauses (a),
(b) and (c) of the definition of Permitted Liens, and, solely in the case of
Section 7.01(b)(i), also including clauses (g), (h) and (i) of the definition of
Permitted Liens.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“Petty Cash Accounts” means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $100,000 for any one account and
$250,000 in the aggregate for all such accounts.

“Phase I ESA” has the meaning specified therefor in clause (g) of the definition
of Real Property Deliverables.

“Plan” means any Employee Plan or Multiemployer Plan.

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest non-default rate specified herein for any Loan then
outstanding prior to an Event of Default plus 2.00%.

“Pro Forma Determination” has the meaning specified in Section 7.03(d).

- 25 -

--------------------------------------------------------------------------------

 

“Pro Rata Share” means, with respect to:

(a)     a Lender’s obligation to make Revolving Loans and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (A) such Lender’s Revolving Credit Commitment, by (B) the
Total Revolving Credit Commitment, provided, that, if the Total Revolving Credit
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s Revolving Loans (including Collateral Agent
Advances) and the denominator shall be the aggregate unpaid principal amount of
all Revolving Loans (including Collateral Agent Advances),

(b)     a Lender’s obligation to make the Term Loans on the Effective Date, the
percentage obtained by dividing (i) such Lender’s Effective Date Term Loan
Commitment, by (ii) the Total Effective Date Term Loan Commitment;

(c)     a Lender’s obligation to make the Term Loans after the Effective Date,
the percentage obtained by dividing (i) such Lender’s Delayed Draw Term Loan
Commitment, by (ii) the Total Delayed Draw Term Loan Commitment;

(d)     a Lender’s the right to receive payments of interest, fees, and
principal with respect to a Term Loan, the percentage obtained by dividing
(x) the unpaid principal amount of such Lender’s portion of the Term Loan, by
(y) the aggregate unpaid principal amount of the Term Loans, and

(e)     all other matters (including, without limitation, the indemnification
obligations arising under Section 10.05), the percentage obtained by dividing
(i) the sum of such Lender’s Revolving Credit Commitment, such Lender’s undrawn
Term Loan Commitment and the unpaid principal amount of such Lender’s portion of
the Term Loan, by (ii) the sum of the Total Revolving Credit Commitment, the
undrawn Total Term Loan Commitment and the aggregate unpaid principal amount of
the Term Loan, provided, that, if such Lender’s Revolving Credit Commitment
shall have been reduced to zero, such Lender’s Revolving Credit Commitment shall
be deemed to be the aggregate unpaid principal amount of such Lender’s Revolving
Loans (including Collateral Agent Advances) and if the Total Revolving Credit
Commitment shall have been reduced to zero, the Total Revolving Credit
Commitment shall be deemed to be the aggregate unpaid principal amount of all
Revolving Loans (including Collateral Agent Advances).

“Process Agent” has the meaning specified therefor in Section 12.10(b).

“Projections ” means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii) and from time to time pursuant to
Section 7.01(a)(vi).

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, earn-outs (valued at the Baseline Earnout Amount), royalty payments,
payments allocated towards non-compete covenants and payments to principals for
consulting services or other similar payments) in connection with such
Acquisition, plus (b) the aggregate amount of liabilities of the acquired
business (net of current assets of the acquired business) that would be
reflected on a balance sheet (if such were to be prepared) of the Parent and its
Subsidiaries after giving effect to such Acquisition.

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in (i) deposit accounts
in the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements and (ii) deposit accounts in the name
of a Loan Party in the United States as of such date which receive proceeds of
Government Receivables to the extent all amounts in such deposit accounts are
swept on a daily basis to another deposit account in the name of a Loan Party in
the United States subject to a Control Agreement.

“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

“Qualified Leverage Cash” means, as of any date of determination, the amount of
cash on deposit in the Specified Account.

“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each fee-owned Facility:

(a)     a Mortgage duly executed by the applicable Loan Party,

- 26 -

--------------------------------------------------------------------------------

 

(b)     evidence of the recording of each Mortgage in such office or offices as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;

(c)     a Title Insurance Policy with respect to each Mortgage;

(d)     a current ALTA survey and a surveyor’s certificate, in form and
substance reasonably satisfactory to the Collateral Agent, certified to the
Collateral Agent and to the issuer of the Title Insurance Policy with respect
thereto by a professional surveyor licensed in the state in which such Facility
is located;

(e)     an opinion of counsel, reasonably satisfactory to the Collateral Agent,
in the state where such Facility is located with respect to the enforceability
of the Mortgage to be recorded and such other matters as the Collateral Agent
may reasonably request;

(f)     a satisfactory ASTM 1527-13 Phase I Environmental Site Assessment
(“Phase I ESA”) provided by the Borrower to the Collateral Agent (and, if
reasonably requested by the Collateral Agent based upon the findings and
recommendations of such Phase I ESA, an ASTM E1903 Phase II Environmental Site
Assessment) of each Facility, in form and substance and by an independent firm
reasonably satisfactory to the Collateral Agent; and

(g)     such other agreements, instruments and other documents as the Collateral
Agent may reasonably require.

“Recipient” means any Agent and any Lender, as applicable.

“Reference Bank” means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Administrative Agent to the Borrower from time
to time.

“Reference Rate” means, for any period, the greatest of (a) 2.25% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by the Reference Bank in New York, New York from time to time as its reference
rate, base rate or prime rate, or if the Reference Bank ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Reference Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

“Register ” has the meaning specified therefor in Section 12.07(f).

“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

“Registered Loans” has the meaning specified therefor in Section 12.07(f).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; or (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities.

- 27 -

--------------------------------------------------------------------------------

 

“Remediation Plan” means, with respect to any non-compliance with a Healthcare
Law by a Loan Party or its Subsidiaries, a remediation plan with respect to such
non-compliance prepared by the relevant Person in good faith and submitted by
such Person to the OIG.

“Replacement Lender” has the meaning specified therefor in Section 12.02(b).

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

“Requested Month” has the meaning specified therefor in Section 7.01(a)(v).

“Required Lenders” means Lenders whose Pro Rata Shares (calculated in accordance
with clause (e) of the definition thereof) aggregate more than 50.0%; provided,
that the Commitments and the Loans of any Defaulting Lender shall be disregarded
in the determination of the Required Lenders.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
capital contribution or equity investment to any shareholders or other equity
holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Equity Interests, warrants, rights,
options, obligations or securities thereto as such or (e) the payment of any
management, consulting, monitoring or advisory fees or any other fees or
expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) pursuant to any management, consulting, monitoring, advisory or
other services agreement with any of the shareholders or other equityholders of
any Loan Party (or any of its Subsidiaries or other Affiliates), other than any
customary payments made in respect of reasonable expenses, fees and/or
indemnities in the ordinary course of business in such Person’s capacity as a
director or officer of such Person.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in the amount set forth
opposite such Lender’s name in Schedule 1.01(A) hereto or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amount may be terminated or reduced from time to time in accordance with
the terms of this Agreement.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a)(i).

“Revolving Loan Lender” means a Lender with a Revolving Credit Commitment or a
Revolving Loan.

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

“SEC ” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Secured Party” means any Agent, and any Lender.

- 28 -

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Securitization” has the meaning specified therefor in Section 12.07(l).

“Security Agreement” means a Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Secured Parties securing
the Obligations.

“Seller ” means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.

“Seller Note” means any (i) any subordinated promissory note made by a Loan
Party in favor of a Person for an amount which is owed by any Loan Party to such
Person (or any Affiliate of or successor to such Person) on account of the
unpaid portion of the purchase price for (a) Equity Interests of any Loan Party,
or (b) assets comprising the business, or a portion thereof, of any Loan Party
which, in either case, was acquired from such Person or an Affiliate of such
Person by any Loan Party and (ii) each of the promissory notes set forth on
Schedule 1.01(C); provided, that in no event shall any Earnout Amount constitute
a Seller Note.

“Senior Unsecured Notes” means the 10.750% Senior Notes due 2018 issued pursuant
to the Senior Unsecured Notes Indenture.

“Senior Unsecured Notes Indenture” means the Indenture, dated as of December 20,
2010, with the Parent and Aurora Diagnostics Financing, Inc. as issuers and U.S.
Bank National Association, as trustee, under which the Senior Unsecured Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Unsecured Notes, as amended and in effect on the
Effective Date and as amended, modified or supplemented in accordance with the
terms of this Agreement.

“Settlement Period” has the meaning specified therefor in Section 2.02(d)(i)
hereof.

“Services Agreement” means any Services Agreement entered into between any Loan
Party and an Affiliated Practice.

“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended and any successor statute thereof as in
effect from time to time. References to sections of the Social Security Act
shall be construed also to refer to any successor sections.

“Solvent ” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person and its Subsidiaries, on
a consolidated basis, is not less than the total amount of the liabilities of
such Person and its Subsidiaries, on a consolidated basis, (b) the present fair
salable value of the assets of such Person and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of such Person and its Subsidiaries, on a consolidated basis,
on its existing debts as they become absolute and matured, (c) such Person and
its Subsidiaries, on a consolidated basis, are able to pay their debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person and its Subsidiaries, on a
consolidated basis, do not intend to, and do not believe that they will, incur
debts or liabilities beyond such Person’s and its Subsidiaries, on a
consolidated basis, ability to pay as such debts and liabilities mature, and
(e) such Person and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction, and are not about to engage in business or a
transaction, for which such Person’s and its Subsidiaries, on a consolidated
basis, property would constitute unreasonably small capital.

“Specified Account” means account number XXXXXXXXXX maintained at Bank of
America, N.A. or such other account designated in writing by the Borrower, in
each case, subject to a Control Agreement.

“Specified Affiliated Practice” means an Affiliated Practice with respect to
which (a) the Borrower or any other Loan Party has entered into, to the extent
applicable, a Nominee Agreement with the holder of the Equity Interests of such
Affiliated Practice in substantially the form set forth in the Parent’s public
filings as of the Effective Date or in such other form reasonably acceptable to
Collateral Agent, a Management Agreement with such Affiliated Practice in
substantially the form set forth in the Parent’s public filings as of the
Effective Date or in such other form reasonably acceptable to the Collateral
Agent and a Services Agreement with such Affiliated Practice in substantially
the form set forth in the Parent’s public filings as of the Effective Date or in
such other form reasonably acceptable to the Collateral Agent, and (b) the
Collateral Agent has received within the time frames set forth herein, to the
extent applicable, a Collateral Assignment of Management Agreement, Collateral
Assignment of Nominee Agreement and Collateral Assignment of Services Agreement
with respect to such Loan Party’s rights under such Management Agreement,
Nominee Agreement and Services Agreement and with respect to Permitted
Acquisitions consummated after the Effective Date (or with respect to any entity
set forth on Schedule 1.01(B), the Borrower shall use commercially reasonable
efforts to obtain the same within the time frames set forth herein Collateral
Assignment of Purchase Agreement with respect to any acquisition or similar
agreement pursuant to which

- 29 -

--------------------------------------------------------------------------------

 

such Affiliated Practice has been acquired, acknowledged in each case by such
holder of Equity Interests and/or such Affiliated Practice, as applicable.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

“Subject Transaction” has the meaning specified therefor in Section 7.03(d).

“Subordinated Indebtedness” means Indebtedness of any Loan Party (other than any
Earnout Amounts) the terms of which (including, without limitation, payment
terms, interest rates, covenants, remedies, defaults and other material terms)
are reasonably satisfactory to the Collateral Agent and the Required Lenders and
which has been expressly subordinated in right of payment to all Indebtedness of
such Loan Party under the Loan Documents (a) by the execution and delivery of a
subordination agreement, containing the subordination terms set forth on Exhibit
L, or (b) otherwise on subordination terms and conditions reasonably
satisfactory to the Collateral Agent and the Required Lenders; provided,
however, that the term “Subordinated Indebtedness” shall not include any
subordinated intercompany Indebtedness among the Loan Parties and/or their
Subsidiaries which is permitted to be incurred pursuant to the definition of
Permitted Indebtedness and which is made in the form of subordinated
intercompany notes issued pursuant to, and subject to the terms and provisions
of, the Intercompany Subordination Agreement.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person; provided, that notwithstanding anything to
the contrary contained herein, an Affiliated Practice shall not constitute a
Subsidiary for purposes hereunder or in any other Loan Document except with
respect to (x) the definition of “Interest Coverage Ratio”, “Leverage Ratio”,
“Consolidated EBITDA”, and “Consolidated Capital Expenditures”, (y) each other
defined term used in the terms “Interest Coverage Ratio”, “Leverage Ratio”,
“Consolidated EBITDA”, or “Consolidated Capital Expenditures”, and
(z) calculating compliance with Sections 7.02(g) and 7.03. References to a
Subsidiary shall mean a Subsidiary of the Parent unless the context expressly
provides otherwise.

“Tax and Trust Funds” shall mean cash, Cash Equivalents or other assets
comprised solely of (a) funds used for payroll and payroll taxes and other
employee benefit payments to or for the benefit of such Loan Party’s and its
Subsidiaries employees (or Persons employed by an Affiliated Practice), (b) all
taxes required to be collected, remitted or withheld (including, without
limitation, federal and state withholding taxes (including the employer’s share
thereof)) and (c) any other funds which any Loan Party holds in trust or as an
escrow or fiduciary for another person which is not a Loan Party for the
purposes of paying taxes in the ordinary course of business.

“Tax Distributions” has the meaning specified therefor in the definition of
“Permitted Restricted Payments”.

“Taxes ” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the first date on which all of the Obligations (other
than Contingent Indemnity Obligations) are paid in full in cash and the
Commitments of the Lenders are terminated.

“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

“Term Loan” means, collectively, the loans made by the Term Loan Lenders to the
Borrower pursuant to Section 2.01(a)(ii) and Section 2.01(a)(iii).

- 30 -

--------------------------------------------------------------------------------

 

“Term Loan Commitment” means, with respect to each Lender, such Lender’s
Effective Date Term Loan Commitment and Delayed Draw Term Loan Commitment.

“Term Loan Lender” means a Lender with a Term Loan Commitment or a Term Loan.

“Third Party Payor” means any Medical Reimbursement Program and any quasipublic
agency, Blue Cross, Blue Shield and any management care plans and organizations,
including health maintenance organizations and preferred provider organizations
and private commercial insurance companies and any similar third party
arrangements, plans or programs for payment or reimbursement in connection with
health care services, products or supplies.

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to the Collateral Agent, together with all endorsements
made from time to time thereto, issued to the Collateral Agent by or on behalf
of a title insurance company reasonably satisfactory to the Collateral Agent,
insuring the Lien created by a Mortgage in an amount and on terms and with such
customary (and available) endorsements reasonably satisfactory to the Collateral
Agent, delivered to the Collateral Agent.

“Total Commitment” means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.

“Total Delayed Draw Term Loan Commitment” means the sum of the amounts of the
Lenders’ Delayed Draw Term Loan Commitments.

“Total Effective Date Term Loan Commitment” means the sum of the amounts of the
Lenders’ Effective Date Term Loan Commitments.

“Total Revolving Credit Commitment” means the sum of the amounts of the Lenders’
Revolving Credit Commitments.

“Total Term Loan Commitment” means the sum of the amounts of the Lenders’
Effective Date Term Loan Commitments and Delayed Draw Term Loan Commitments.

“Transaction Costs” has the meaning specified therefor in the Recitals to this
Agreement.

“Transferee ” has the meaning specified therefor in Section 2.09(a).

“TRICARE” means the United States Department of Defense health care program for
service families, including, but not limited to, TRICARE Prime, TRICARE, Extra
and TRICARE Standard, any successor to or predecessor thereof (including,
without limitation, CHAMPUS).

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in
Section 1.04.

“Unused Line Fee” has the meaning specified therefor in Section 2.06(a).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“WARN ” has the meaning specified therefor in Section 6.01(p).

- 31 -

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the Equity
Interests (other than in the case of a corporation, directors’ qualifying shares
or shares required by held by a resident of the jurisdiction of organization) or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Working Capital” means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus
(ii) the aggregate amount of prepaid expenses and other current assets of such
Person and its Subsidiaries as at such date of determination (other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person, deferred taxes receivable and taxes
receivable), minus (b) the sum, for such Person and its Subsidiaries, of (i) the
unpaid amount of all accounts payable of such Person and its Subsidiaries as at
such date of determination, plus (ii) the aggregate amount of all accrued
expenses of such Person and its Subsidiaries as at such date of determination
(other than the current portion of long-term debt, all accrued interest,
deferred taxes payable and taxes payable).

Section 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on the foregoing set forth herein), (b) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any right or interest in or to assets and properties of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

Section 1.03     Certain Matters of Construction. References in this Agreement
to “determination” by any Agent include good faith estimates by such Agent (in
the case of quantitative determinations) and good faith beliefs by such Agent
(in the case of qualitative determinations). A Default or Event of Default shall
be deemed to exist at all times during the period commencing on the date that
such Default or Event of Default occurs to the date on which such Default or
Event of Default is waived in writing pursuant to this Agreement or, in the case
of a Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by the Required Lenders (other
than if such Event of Default can be cured pursuant to Section 9.02). Any Lien
referred to in this Agreement or any other Loan Document as having been created
in favor of any Agent, any agreement entered into by any Agent pursuant to this
Agreement or any other Loan Document, any payment made by or to or funds
received by any Agent pursuant to or as contemplated by this Agreement or any
other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders. Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of any Loan Party or
(ii) the knowledge that a senior officer would have obtained if such officer had
engaged in good faith performance of such officer’s duties. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

Section 1.04     Accounting and Other Terms.

(a)     Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other

- 32 -

--------------------------------------------------------------------------------

 

than Dollars shall be converted into Dollars on the basis of the exchange rates
(as shown on the Bloomberg currency page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Agents or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to the Agents) as in effect on the date of any new
incurrence or expenditures made under any provision of any such Section that
regulates the Dollar amount outstanding at any time). Notwithstanding the
foregoing, (i) with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting in accordance with
FASB ASC 840 (or any other similar promulgation or methodology under GAAP with
respect to the same subject matter as FASB ASC 840) on the definitions and
covenants herein, GAAP as in effect on the Effective Date shall be applied and
(ii) for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)     All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

Section 1.05     Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

Section 1.06     Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component and
rounding the result up or down to the nearest one one-hundredth.

Section 1.07     Timing of Payment and Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day and, in the
case of any payment that accrues interest, interest thereon shall be payable for
the period of such extension.

ARTICLE II

THE LOANS

Section 2.01     Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

(i)     each Revolving Loan Lender severally agrees to make Revolving Loans to
the Borrower at any time and from time to time during the term of this
Agreement, in an aggregate principal amount of Revolving Loans at any time
outstanding not to exceed the amount of such Lender’s Revolving Credit
Commitment;

(ii)     each Lender with an Effective Date Term Loan Commitment agrees,
severally and not jointly, to make or cause to be made on the Effective Date, a
Term Loan to the Borrower in an aggregate principal amount not to exceed its
Effective Date Term Loan Commitment and the Term Loans of all Lenders made on
the Effective Date shall be in an aggregate principal amount not to exceed the
Total Effective Date Term Loan Commitment; and

(iii)     each Lender with a Delayed Draw Term Loan Commitment agrees, severally
and not jointly, to make or cause to be made, from time to time after the
Effective Date and prior to the Delayed Draw Term Loan Commitment Termination
Date and subject to Section 5.02, one or more Term Loans to the Borrower in an
aggregate principal amount not to exceed the lesser of (A) its Delayed Draw Pro
Rata Share of such Term Loan and (B) its Delayed Draw Term Loan Commitment.

(b)      Notwithstanding the foregoing:

(i)     The aggregate principal amount of Revolving Loans outstanding at any
time to the Borrower shall not exceed the Total Revolving Credit Commitment. The
Revolving Credit Commitment of each Lender shall automatically and permanently
be

- 33 -

--------------------------------------------------------------------------------

 

reduced to zero on the Final Maturity Date. Within the foregoing limits, the
Borrower may borrow, repay and reborrow, the Revolving Loans on or after the
Effective Date and prior to the Final Maturity Date, subject to the terms,
provisions and limitations set forth herein. No Revolving Loans in excess of
$3,000,000 shall be advanced on the Effective Date.

(ii)     The aggregate principal amount of all Term Loans made on the Effective
Date pursuant to this Agreement shall not exceed the Total Effective Date Term
Loan Commitment. The aggregate principal amount of all Term Loans made after the
Effective Date pursuant to this Agreement shall not exceed the Total Delayed
Draw Term Loan Commitment. The Total Effective Date Term Loan Commitment shall
be permanently terminated immediately and without further action upon the
funding of the Term Loan on the Effective Date. The Total Delayed Draw Term Loan
Commitment shall be permanently reduced immediately and without further action
upon the funding of each Term Loan after the Effective Date in an amount equal
to such funded Term Loan. Each Lender’s Effective Date Term Loan Commitment
shall be permanently terminated immediately and without further action upon the
funding of the Term Loan on the Effective Date. Each Lender’s Delayed Draw Term
Loan Commitment shall be permanently reduced immediately and without further
action upon the funding of each Term Loan after the Effective Date in an amount
equal to such Lender’s Delayed Draw Pro Rata Share of such funded Term Loan. The
undrawn Total Delayed Draw Term Loan Commitment and each Lender’s Delayed Draw
Term Loan Commitment shall terminate immediately and without further action on
the Delayed Draw Term Loan Commitment Termination Date after giving effect to
the funding of any Lender’s Term Loan on such date. Any principal amount of the
Term Loans which is repaid or prepaid may not be reborrowed.

Section 2.02     Making the Loans. (a) The Borrower shall give the
Administrative Agent prior telephonic or email notice (immediately confirmed in
writing, in substantially the form of Exhibit C hereto (a “Notice of
Borrowing”)), not later than 12:00 noon on the date which is 1 Business Day in
the case of Revolving Loans which are Reference Rate Loans and otherwise 3
Business Days (or, in the case of a Term Loan made after the Effective Date,
(i) in the case of any drawing during the first six (6) months after the
Effective Date, 10 Business Days and (ii) thereafter, 30 days) prior to the date
of the proposed Loan (or such shorter period as the Administrative Agent is
willing to accommodate from time to time, but in no event later than 12:00 noon
on the borrowing date of the proposed Loan). Such Notice of Borrowing shall be
irrevocable and shall specify (i) the principal amount of the proposed Loan,
(ii) in the case of Loans requested on the Effective Date, whether such Loan is
requested to be a Revolving Loan or the Term Loan, (iii) whether the Loan is
requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a
LIBOR Rate Loan, the initial Interest Period with respect thereto, and (iv) the
proposed borrowing date, which must be a Business Day, and, with respect to the
initial Term Loan, must be the Effective Date. The Administrative Agent and the
Lenders may act without liability upon the basis of written, telecopied or
telephonic notice believed by the Administrative Agent in good faith to be from
the Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Borrower to the Administrative Agent). The Borrower hereby
waives the right to dispute the Administrative Agent’s record of the terms of
any such telephonic Notice of Borrowing. The Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer’s
authority to request a Loan on behalf of the Borrower until the Administrative
Agent receives written notice to the contrary. The Administrative Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.

(b)     Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith. Each Revolving Loan shall be made in a minimum amount of $500,000 and
shall be in an integral multiple of $100,000. Each Term Loan made after the
Effective Date shall be made in a minimum amount of $2,500,000 and shall be in
an integral multiple of $100,000.

(c)    (i) Except as otherwise provided in this Section 2.02(c), all Loans under
this Agreement shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares of the Total Revolving Credit Commitment, Effective
Date Pro Rata Shares of the Total Effective Date Term Loan Commitment and
Delayed Draw Pro Rata Shares of the Total Delayed Draw Term Loan Commitment, as
the case may be, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligations to make a Loan
requested hereunder, nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder, and each Lender shall be
obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender. The proceeds of each
Term Loan that are not otherwise used by the Borrower on the applicable funding
date shall be deposited into the Specified Account.

(ii)     Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrower, the Agents and the
Lenders, the Borrower, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrower and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in Section 2.02(d); provided, however, that
(A) the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Required
Lenders on the Business Day prior to the date of the proposed Revolving Loan
that one or more of the conditions precedent contained in Section 5.02 will not
be satisfied at the time of the proposed Revolving Loan, and (B) the
Administrative Agent shall not otherwise be required to determine that, or take
notice whether, the conditions precedent in Section 5.02 have been satisfied. If
the Borrower gives a Notice of Borrowing requesting a Revolving

- 34 -

--------------------------------------------------------------------------------

 

Loan and the Administrative Agent elects not to fund such Revolving Loan on
behalf of the Revolving Loan Lenders, then promptly after receipt of the Notice
of Borrowing requesting such Revolving Loan, the Administrative Agent shall
notify each Revolving Loan Lender of the specifics of the requested Revolving
Loan and that it will not fund the requested Revolving Loan on behalf of the
Revolving Loan Lenders. If the Administrative Agent notifies the Revolving Loan
Lenders that it will not fund a requested Revolving Loan on behalf of the
Revolving Loan Lenders, each Revolving Loan Lender shall make its Pro Rata Share
of the Revolving Loan available to the Administrative Agent, in immediately
available funds, in the Administrative Agent’s Account no later than 12:00 noon
(provided that the Administrative Agent requests payment from such Revolving
Loan Lender not later than 10:00 a.m.) on the date of the proposed Revolving
Loan. The Administrative Agent will make the proceeds of such Revolving Loans
available to the Borrower on the day of the proposed Revolving Loan by causing
an amount, in immediately available funds, equal to the proceeds of all such
Revolving Loans received by the Administrative Agent in the Administrative
Agent’s Account or the amount funded by the Administrative Agent on behalf of
the Revolving Loan Lenders to be deposited in an account designated by the
Borrower.

(iii)     If the Administrative Agent has notified the Revolving Loan Lenders
that the Administrative Agent, on behalf of the Revolving Loan Lenders, will not
fund a particular Revolving Loan pursuant to Section 2.02(c)(ii), the
Administrative Agent may assume that each such Revolving Loan Lender has made
such amount available to the Administrative Agent on such day and the
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, cause a corresponding amount to be made available to the Borrower on such
day. If the Administrative Agent makes such corresponding amount available to
the Borrower and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Borrower of such failure and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent for its own account.

(iv)     Nothing in this Section 2.02(c) shall be deemed to relieve any
Revolving Loan Lender from its obligations to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrower may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.

(d)    (i) With respect to all periods for which the Administrative Agent has
funded Revolving Loans pursuant to Section 2.02(c), on Friday of each week, or
if the applicable Friday is not a Business Day, then on the following Business
Day, or such shorter period as the Administrative Agent may from time to time
select (any such week or shorter period being herein called a “Settlement
Period”), the Administrative Agent shall notify each Revolving Loan Lender of
the unpaid principal amount of the Revolving Loans outstanding as of the last
day of each such Settlement Period. In the event that such amount is greater
than the unpaid principal amount of the Revolving Loans outstanding on the last
day of the Settlement Period immediately preceding such Settlement Period (or,
if there has been no preceding Settlement Period, the amount of the Revolving
Loans made on the date of such Revolving Loan Lender’s initial funding), each
Revolving Loan Lender shall promptly (and in any event not later than 2:00 p.m.
if the Administrative Agent requests payment from such Lender not later than
12:00 noon on such day) make available to the Administrative Agent its Pro Rata
Share of the difference in immediately available funds. In the event that such
amount is less than such unpaid principal amount, the Administrative Agent shall
promptly pay over to each Revolving Loan Lender its Pro Rata Share of the
difference in immediately available funds. In addition, if the Administrative
Agent shall so request at any time when a Default or an Event of Default shall
have occurred and be continuing or any other event shall have occurred which the
Administrative Agent shall determine settlement with the Revolving Loan Lenders
is desirable, each Revolving Loan Lender shall promptly remit to the
Administrative Agent or, as the case may be, the Administrative Agent shall
promptly remit to each Revolving Loan Lender, sufficient funds to adjust the
interests of the Revolving Loan Lenders in the then outstanding Revolving Loans
to such an extent that, after giving effect to such adjustment, each such
Revolving Loan Lender’s interest in the then outstanding Revolving Loans will be
equal to its Pro Rata Share thereof. The obligations of the Administrative Agent
and each Revolving Loan Lender under this Section 2.02(d) shall be absolute and
unconditional. Each Revolving Loan Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Loans which have been funded by
such Revolving Loan Lender.

(ii)     In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to Section 2.02(d)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the

- 35 -

--------------------------------------------------------------------------------

 

Borrower of such failure and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent for its own account. Nothing in
this Section 2.02(d)(ii) shall be deemed to relieve any Revolving Loan Lender
from its obligation to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that the Administrative Agent or the Borrower may have
against any Revolving Loan Lender as a result of any default by such Revolving
Loan Lender hereunder.

Section 2.03     Repayment of Loans; Evidence of Debt. (a) The outstanding
principal of all Revolving Loans shall be due and payable on the Final Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(b) The outstanding principal amount of the Term Loan shall be repayable on the
following dates and in the following amounts set forth opposite such dates
(subject to adjustment as a result of prepayments made pursuant to
Section 2.05):

 

Date

 

Amount

September 30, 2015, December 31, 2015, March 31, 2016, June 30,
2016, September 30, 2016 and December 31, 2016

  

$500,000

March 31, 2017, June 30, 2017, September 30, 2017 and December 31,
2017, March 31, 2018 and June 30, 2018

  

$875,000

September 30, 2018 and each calendar quarter ended thereafter

  

$1,250,000

; provided, however, that the last such installment shall be in the amount
necessary to repay in full the unpaid principal amount of the Term Loan. The
outstanding unpaid principal amount of the Term Loan, and all accrued and unpaid
interest thereon, shall be due and payable on the earlier of (i) the Final
Maturity Date, and (ii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e)    The entries made in the accounts maintained pursuant to Section 2.03(c)
or Section 2.03(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to
Section 2.03(c) and the accounts maintained pursuant to Section 2.03(d), the
accounts maintained pursuant to Section 2.03(d) shall govern and control.

(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns); provided, that a Borrower shall not be obligated to deliver
new notes unless and until it receives its original note back or a lost note
affidavit and customary indemnity reasonably acceptable to such Borrower.

Section 2.04    Interest.

(a)    Revolving Loans. Subject to the terms of this Agreement, at the option of
the Borrower, each Revolving Loan shall be either a Reference Rate Loan or a
LIBOR Rate Loan. Each Revolving Loan that is a Reference Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Loan until repaid, at a rate per annum equal to the

- 36 -

--------------------------------------------------------------------------------

 

Reference Rate plus the Applicable Margin. Each Revolving Loan that is a LIBOR
Rate Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Loan until repaid, at a rate per annum equal
to the LIBOR Rate for the Interest Period in effect for such Loan plus the
Applicable Margin.

(b)    Term Loan. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan or any portion thereof shall be either a Reference Rate
Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is a Reference
Rate Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the Term Loan until repaid, at a rate per annum
equal to the Reference Rate plus the Applicable Margin, and each portion of the
Term Loan that is a LIBOR Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Term Loan until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for the Term Loan (or such portion thereof) plus the Applicable Margin.

(c)    Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, at the election of the Required Lenders, the
principal of, and all accrued and unpaid interest on, all Loans, fees,
indemnities or any other Obligations of the Loan Parties under this Agreement
and the other Loan Documents (other than unpaid third party expenses required to
be paid by the Borrower pursuant to this Agreement (including, without
limitation, legal fees and expenses of counsel) which are not outstanding for
more than 30 days after presentation of an invoice to the Borrower), shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.

(d)    Interest Payment. Interest on each Loan shall be payable quarterly, in
arrears, on the first day of each quarter, commencing on the first day of the
quarter following the quarter in which such Loan is made, and (ii) at maturity
(whether upon demand, by acceleration or otherwise. Interest at the Post-Default
Rate under Section 2.04(c) shall be payable on demand. The Borrower hereby
authorizes the Administrative Agent to, and the Administrative Agent may, from
time to time, charge the Loan Account pursuant to Section 4.01 with the amount
of any interest payment due hereunder (after the expiration of the grace period
applicable thereto under this Agreement).

(e)    General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

Section 2.05    Reduction of Commitment; Prepayment of Loans.

(a)    Reduction of Commitments.

(i)    Revolving Credit Commitments. The Total Revolving Credit Commitment shall
terminate on the Final Maturity Date. The Borrower may reduce the Total
Revolving Credit Commitment to an amount (which may be zero) not less than the
sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding (after giving effect to any simultaneous prepayment), and (B) the
aggregate principal amount of all Revolving Loans not yet made as to which a
Notice of Borrowing has been given by the Borrower under Section 2.02. Each such
reduction shall be (1) in an amount which is an initial minimum amount multiple
of $1,000,000 and integral multiples of $250,000 in excess thereof (or by the
full amount of the Total Revolving Credit Commitment in effect immediately prior
to such reduction if such amount at that time is less than $1,000,000), (2) made
by providing not less than 5 Business Days’ (or such shorter period of time as
may be agreed by the Administrative Agent) prior written notice to the
Administrative Agent, (3) irrevocable and (4) accompanied by the payment of the
Applicable Prepayment Premium, if any, payable in connection with such reduction
of the Total Revolving Credit Commitment. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice to
terminate or reduce unused Commitments under this Section 2.05(a) if such
termination or reduction would have resulted from a refinancing or replacement
of the Loans and/or Commitments, which refinancing or replacement shall not be
consummated or shall otherwise be delayed. Once reduced, the Total Revolving
Credit Commitment may not be increased. Each such reduction of the Total
Revolving Credit Commitment shall reduce the Revolving Credit Commitment of each
Lender proportionately in accordance with its Pro Rata Share thereof.

(ii)    Term Loan. The Total Effective Date Term Loan Commitment shall terminate
on the earlier of (i) the making of the Term Loan on the Effective Date and
(ii) 5:00 p.m. on the Effective Date. The Total Delayed Draw Term Loan
Commitment shall terminate on the Delayed Draw Term Loan Commitment Termination
Date. In addition, the Total Term Loan Commitment, the Effective Date Term Loan
Commitment and the Delayed Draw Term Loan Commitment of each Lender shall be
reduced or terminated, as applicable, in accordance with Section 2.01(b).

- 37 -

--------------------------------------------------------------------------------

 

(b)    Optional Prepayment.

(i)    Revolving Loans. The Borrower may, at any time and from time to time,
prepay the principal of any Revolving Loan, in whole or in part. Each prepayment
made pursuant to this Section 2.05(b)(i) in connection with a reduction of the
Total Revolving Credit Commitment pursuant to Section 2.05(a)(i) above shall be
accompanied by the payment of the Applicable Prepayment Premium, if any, payable
in connection with such reduction of the Total Revolving Credit Commitment.

(ii)    Term Loan. The Borrower may, at any time and from time to time, upon at
least 5 Business Days’ (or such shorter period of time as the Administrative
Agent may agree to) prior written notice to the Administrative Agent, prepay the
principal of the Term Loan, in whole or in part. Each prepayment made pursuant
to this Section 2.05(b)(ii) shall be accompanied by the payment of (A) accrued
interest to the date of such payment on the amount prepaid and (B) the
Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Term Loan. Each such prepayment shall be applied against the
remaining installments of principal due on the Term Loan in the direct order of
maturity, it being understood and agreed that the payment due on the Final
Maturity Date is an installment.

(iii)    Termination of Agreement. The Borrower may, upon at least 5 Business
Days (or such shorter period of time as the Administrative Agent may agree to)
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations (other than
Contingent Indemnity Obligations) in full, plus the Applicable Prepayment
Premium, if any, payable in connection with such termination of this Agreement.
If the Borrower has sent a notice of termination pursuant to this
Section 2.05(b)(iii), the Borrower shall be obligated to repay the Obligations
(other than Contingent Indemnity Obligations), in full, plus the Applicable
Prepayment Premium, if any, payable in connection with such termination of this
Agreement on the date set forth as the date of termination of this Agreement in
such notice. Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice to terminate this Agreement if
such termination would have resulted from a refinancing or replacement of the
Loans and/or Commitments, which refinancing or replacement shall not be
consummated or shall otherwise be delayed.

(c)    Mandatory Prepayment.

(i)    Promptly, and in any event within 5 Business Days following the date upon
which the Borrower is required to deliver to the Administrative Agent its
audited annual financial statements pursuant to Section 7.01(a)(iii), commencing
with the requirement to deliver to the Agents and the Lenders the financial
statements for the Fiscal Year ended December 31, 2015, the Borrower shall
prepay the outstanding principal amount of the Loans in accordance with
Section 2.05(d) in an amount equal to the result of (to the extent positive)
(1) 50% of the Excess Cash Flow of the Parent and its Subsidiaries for such
Fiscal Year minus (2) the aggregate principal amount of all payments made by the
Borrower pursuant to Section 2.05(b) during such Fiscal Year (in the case of
payments made by the Borrower pursuant to Section 2.05(b)(i), only to the extent
that the Total Revolving Credit Commitment is permanently reduced by the amount
of such payments).

(ii)    Within the earlier to occur of (x) 2 Business Days after receipt of any
Net Cash Proceeds by any Loan Party or its Subsidiaries from any Disposition or
(y) 5 Business Days of any Disposition, in each case, under clauses (i), (p) or
(q) of the definition of Permitted Disposition or any Disposition that is not a
Permitted Disposition by any Loan Party or its Subsidiaries, the Borrower shall
prepay the outstanding principal amount of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such Disposition to the extent that the aggregate
amount of Net Cash Proceeds received by all Loan Parties and their Subsidiaries
(and not paid to the Administrative Agent as a prepayment of the Loans) shall
exceed for all such Dispositions $1,000,000 in any Fiscal Year (but only in the
amount of such excess). Nothing contained in this Section 2.05(c)(ii) shall
permit any Loan Party or any of its Subsidiaries to make a Disposition of any
property other than in accordance with Section 7.02.(c)

(iii)    Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the
Borrower shall prepay the outstanding amount of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith. The provisions of this Section 2.05(c)(iii)
shall not be deemed to be implied consent to any such issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.

(iv)    Within 2 Business Days after receipt of any Net Cash Proceeds by any
Loan Party or any of its Subsidiaries from any Extraordinary Receipts, the
Borrower shall prepay the outstanding principal of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith.

(v)    Within 1 Business Day after receipt by the Borrower of the proceeds of
any Permitted Cure Equity pursuant to Section 9.02, the Borrower shall prepay
the outstanding principal of the Loans in accordance with Section 2.05(d) in an
amount equal to 100% of such proceeds.

- 38 -

--------------------------------------------------------------------------------

 

(vi)    Notwithstanding the foregoing, the Net Cash Proceeds received by any
Loan Party or any of its Subsidiaries in connection with a Disposition or the
receipt of Extraordinary Receipts that are required to be used to prepay the
Obligations pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case
may be, shall not be required to be so used to prepay the Obligations to the
extent that such Net Cash Proceeds are used to purchase, replace, repair or
restore properties or assets (other than current assets, except in connection
with a Permitted Acquisition) used in such Person’s business, provided that,
(A) no Default or Event of Default has occurred and is continuing on the date
such Person receives such Net Cash Proceeds, (B) the Borrower delivers a
certificate to the Administrative Agent within 5 days after such Disposition or
loss, destruction or taking, as the case may be, stating that such Net Cash
Proceeds shall be used to purchase, replace, repair or restore properties or
assets used in such Person’s business within a period specified in such
certificate not to exceed 180 days (or, if a binding agreement relating to such
reinvestment has been executed within such 180 day period but such reinvestment
has not closed, an additional 90 days following such 180 day period) after the
date of receipt of such Net Cash Proceeds (which certificate shall set forth
estimates of the Net Cash Proceeds to be so expended), (C) such Net Cash
Proceeds are deposited in an account subject to a Control Agreement, and
(D) upon the earlier of (1) the expiration of the period specified in the
relevant certificate furnished to the Administrative Agent pursuant to clause
(B) above or (2) the occurrence of a Default or an Event of Default, such Net
Cash Proceeds, if not theretofore so used, shall be used to prepay the
Obligations in accordance with Section 2.05(c)(ii) or Section 2.05(c)(iv) as
applicable.

(d)    Application of Payments. Each prepayment pursuant to subsections (c)(i),
(c)(ii), (c)(iii), (c)(iv) and (c)(v) above shall be applied, first, to the Term
Loan, until paid in full, and second, to the Revolving Loans (without a
corresponding permanent reduction in the Revolving Credit Commitments), until
paid in full. Each such prepayment of the Term Loan shall be applied against the
remaining installments of principal of the Term Loan on a pro rata basis; it
being understood and agreed that the payment due on the Final Maturity Date is
an installment. Notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default, if the Administrative Agent has elected,
or has been directed by the Collateral Agent or the Required Lenders, to apply
payments in respect of any Obligations in accordance with Section 4.03(b),
prepayments required under Section 2.05(c) shall be applied in the manner set
forth in Section 4.03(b). Any prepayment of any Loans shall be applied first to
Reference Rate Loans to the full extent thereof before application to LIBOR Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.08.

(e)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by (i) with respect to the (x) Revolving Loans that are
repaid together with a corresponding concurrent permanent reduction in the
Revolving Credit Commitments and (y) the Term Loan, accrued interest on the
principal amount being prepaid to the date of prepayment, (ii) any Funding
Losses payable pursuant to Section 2.08, (iii) the Applicable Prepayment
Premium, if any, payable in connection with such prepayment of the Loans to the
extent required under Section 2.06(b) and (iv) if such prepayment would reduce
the amount of the outstanding Loans to zero at a time when the Total Revolving
Credit Commitment has been terminated, such prepayment shall be accompanied by
the payment of all fees accrued to such date pursuant to Section 2.06.

(f)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

Section 2.06    Fees.

(a)    Unused Line Fee. From and after the Effective Date and until the
Termination Date, the Borrower shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders, in accordance with their Pro Rata Shares,
quarterly in arrears on the first day of each quarter commencing October 1,
2014, an unused line fee (the “Unused Line Fee”), which shall accrue at the rate
per annum of 0.375% on the excess, if any, of the Total Revolving Credit
Commitment over the sum of the average principal amount of all Revolving Loans
outstanding from time to time during the preceding quarter.

(b)    Applicable Prepayment Premium. In the event, at any time prior to
July 31, 2017 (other than solely with respect to any Lender for which any of the
following is applicable: (x) such Lender has not funded a requested Loan because
the condition set forth in Section 5.02(c) has not been (or cannot be) satisfied
with respect to such Lender or (y) such Lender is a Defaulting Lender and is
replaced pursuant to Section 2.12(b)) of (i) an optional prepayment of the Loans
pursuant to Section 2.05(b)(ii), (ii) an optional prepayment of the Loans
pursuant to Section 2.05(b)(i) in connection with a reduction of the Total
Revolving Credit Commitment pursuant to Section 2.05(a)(i), or (iii) the
termination of this Agreement for any reason (other than as a result of
mandatory prepayments under Section 2.05(c)), including (A) termination of this
Agreement upon the election of the Required Lenders after the occurrence and
during the continuation of an Event of Default (or, in the case of the
occurrence of any Event of Default described in Section 9.01(f) or
Section 9.01(g), automatically upon the occurrence thereof), (B) foreclosure and
sale of Collateral, (C) sale of Collateral in any Insolvency Proceeding, or
(D) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agents and the Lenders or profits lost by the Agents and the
Lenders as a result of such early termination, and by mutual agreement of the
parties as to a reasonable estimation

- 39 -

--------------------------------------------------------------------------------

 

and calculation of the lost profits or damages of the Agents and the Lenders,
the Borrower shall pay to the Collateral Agent, for the account of the Lenders
in accordance with a written agreement among the Agents and the Lenders, the
Applicable Prepayment Premium, measured as of the date of such prepayment or
termination. Without limiting the generality of the foregoing, it is understood
and agreed that if the Obligations are accelerated for any reason on or prior to
July 31, 2017, including because of default, sale, disposition or encumbrance
(including that by operation of law or otherwise), the Applicable Prepayment
Premium will also be due and payable as though said indebtedness was voluntarily
prepaid and shall constitute part of the Obligations. Any Applicable Prepayment
Premium payable above shall be presumed to be the liquidated damages sustained
by each Lender as the result of the early termination and the Loan Parties agree
that it is reasonable under the circumstances currently existing. The Applicable
Prepayment Premium shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means at any
time prior to July 31, 2017. EACH OF THE LOAN PARTIES EXPRESSLY WAIVES THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. Each Loan Party expressly agrees that:
(1) the Applicable Prepayment Premium is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel; (2) the Applicable Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(3) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Applicable Prepayment Premium; and (4) the Agents, the Lenders and the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this paragraph. Each Loan Party expressly acknowledges that its agreement to
pay the Applicable Prepayment Premium to Lenders as herein described is a
material inducement to Lenders to provide the Commitments and make the Loans.

(c)    Audit and Collateral Monitoring Fees. The Borrower acknowledges that
pursuant to Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct inspections, receivable audits, appraisals,
environmental site assessments and/or examinations of any or all of the Loan
Parties at any time and from time to time, in each case, subject to the
limitations below. The Borrower agrees to pay (i) $1,000 per day per examiner
plus the examiner’s reasonable out-of-pocket costs and reasonable expenses
incurred in connection with all such visits, inspections, receivable audits,
appraisals, environmental site assessments and/or examinations and (ii) the
reasonable cost of all visits, inspections, receivables audits, appraisals,
environmental site assessments and/or examinations conducted by a third party on
behalf of the Agents; provided, that so long as no Event of Default shall have
occurred and be continuing, (x) the Borrower’s reimbursement obligations under
this Section 2.06(c) shall be limited to one (1) visit and one (1) field
examination during any calendar year, (y) the Agent shall not conduct such
visits, inspections, receivable audits, appraisals, environmental site
assessments and/or examinations more than once per calendar quarter, and
(z) such visits, inspections, receivable audits, appraisals, environmental site
assessments and/or examinations shall not exceed more than 10 days onsite at the
Loan Parties’ locations so long as the Borrower is reasonably cooperating with
the Agents and their examiners to allow such visits, inspections, receivable
audits, appraisals, environmental site assessments and/or examinations to be
completed within such 10 day time period, although such 10 days need not be
consecutive. The Borrower shall not be obligated to reimburse the Agents for any
business valuations.

(d)    Fee Letter. As and when due and payable under the terms of the Fee
Letter, the Borrower shall pay the fees set forth in the Fee Letter.

Section 2.07    LIBOR Option.

(a)    The Borrower may, at any time and from time to time, so long as no Event
of Default has occurred and is continuing, elect to have interest on all or a
portion of the Loans be charged at a rate of interest based upon the LIBOR Rate
(the “LIBOR Option”) by notifying the Administrative Agent prior to 11:00 a.m.
at least 3 Business Days prior to (i) the proposed borrowing date of a Loan (as
provided in Section 2.02), (ii) in the case of the conversion of a Reference
Rate Loan to a LIBOR Rate Loan, the commencement of the proposed Interest Period
or (iii) in the case of the continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan, the last day of the then current Interest Period (the “LIBOR Deadline”).
Notice of the Borrower’s election of the LIBOR Option for a permitted portion of
the Loans and an Interest Period pursuant to this Section 2.07(a) shall be made
by delivery to the Administrative Agent of (A) a Notice of Borrowing (in the
case of the initial making of a Loan) in accordance with Section 2.02 or (B) a
LIBOR Notice prior to the LIBOR Deadline (or by telephonic notice received by
the Administrative Agent before the LIBOR Deadline (to be confirmed by delivery
to the Administrative Agent of a LIBOR Notice received by the Administrative
Agent prior to 5:00 p.m. on the same day)). Promptly upon its receipt of each
such LIBOR Notice, the Administrative Agent shall provide a copy thereof to each
of the Lenders. Each LIBOR Notice shall be irrevocable and binding on the
Borrower.

(b)    Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(d). On the last day of each applicable Interest Period, unless the
Borrower properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall continue
with an Interest Period of one month. At any time that a Default or an Event of
Default has occurred and is continuing, the Borrower no longer shall have the
option to request that any portion of the Loans bear interest at the LIBOR Rate
and the Administrative Agent shall have the right to convert the interest rate
on all outstanding LIBOR

- 40 -

--------------------------------------------------------------------------------

 

Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder prior to the last day of the then current Interest
Period.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower (i) shall have not more than seven (7) LIBOR Rate Loans in effect at
any given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $500,000 and integral multiples of $100,000 in excess thereof.

(d)    The Borrower may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with Section 4.03 or Section 4.04 or for
any other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrower shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.08.

(e)    Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate. The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

Section 2.08    Funding Losses. In connection with each LIBOR Rate Loan, the
Borrower shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense (other than lost profit) incurred by any
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of a Default or an Event of Default or any mandatory
prepayment required pursuant to Section 2.05(c)), (b) the conversion of any
LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto (including as a result of a Default or an Event of Default), or (c) the
failure to borrow (other than as a result of a failure of a Defaulting Lender to
fund in accordance with this Agreement), convert, continue or prepay any LIBOR
Rate Loan on the date specified in any Notice of Borrowing or LIBOR Notice
delivered pursuant hereto (such losses, costs, and expenses, collectively,
“Funding Losses”). Funding Losses shall, with respect to any Agent or any
Lender, be deemed to equal the amount reasonably determined by such Agent or
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period therefor), minus (ii)
the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of an
Agent or a Lender delivered to the Borrower setting forth any amount or amounts
that such Agent or such Lender is entitled to receive pursuant to this Section
2.08 shall be conclusive absent manifest error.

Section 2.09    Taxes.     (a)     Any and all payments by or on account of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any and all Taxes, except as required by
applicable law. If any Loan Party shall be required to deduct any Taxes from or
in respect of any sum payable hereunder to any Secured Party (or any transferee
or assignee thereof, including a participation holder (any such entity, a
“Transferee”)), (i) the applicable Withholding Agent shall make such deductions
and (ii) the applicable Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and
(iii) if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased by the amount (an “Additional Amount”) necessary
such that after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.09) such Secured Party (or such
Transferee receives the amount equal to the sum it would have received had no
such deductions been made.

(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes. Each Loan Party
shall deliver to each Secured Party official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.

(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party harmless from and against Taxes and Other Taxes in each case
arising in connection with this Agreement or any other Loan Document (including,
without limitation, Taxes and Other Taxes imposed on any amounts payable under
this Section 2.09) paid by such Person, whether or not such Taxes or Other Taxes
were correctly or legally asserted. Such indemnification shall be paid within
30 days from the date on which any such Person makes written demand therefore
specifying in reasonable detail the nature and amount of such Taxes or Other
Taxes.

(d)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the

- 41 -

--------------------------------------------------------------------------------

 

Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, the completion, execution
and delivery of such documentation (other than the documentation set forth in
Sections 2.09(e) and (f)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or delivery would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(e)    Without limiting the generality of Section 2.09(d), each Lender (or
Transferee) that is a U.S. Person agrees that it shall, no later than the
Effective Date (or, in the case of a Lender which becomes a party hereto
pursuant to Section 12.07 hereof after the Effective Date, promptly after the
date upon which such Lender becomes a party hereto) deliver to the Agents and,
if requested by the Borrower, the Borrower, executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

(f)    Without limiting the generality of Section 2.09(d), in the event that the
Borrower is a U.S. Borrower, each Lender (or Transferee) that is not a
U.S. Person (a “Non-U.S. Lender”) agrees that it shall, no later than the
Effective Date (or, in the case of a Lender which becomes a party hereto
pursuant to Section 12.07 hereof after the Effective Date, promptly after the
date upon which such Lender becomes a party hereto) deliver to the Agents and
the Borrower one properly completed and duly executed copy of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8BEN-E (“IRS Form W-8BEN”),
W-8ECI or W-8IMY or any subsequent versions thereof or successors thereto, in
each case claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments of interest hereunder. In addition, in the case of a
Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Internal Revenue Code, such Non-U.S. Lender
hereby represents to the Agents and the Borrower that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Parent and is not a controlled foreign corporation
related to the Parent (within the meaning of Section 864(d)(4) of the Internal
Revenue Code), and such Non-U.S. Lender agrees that it shall promptly notify the
Agents in the event any such representation is no longer accurate. In addition,
to the extent a Non-U.S. Lender is not the beneficial owner, such Non-U.S.
Lender agrees that it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Effective Date, promptly after the date upon which such lender becomes a
party hereto) deliver to the Agents and the Borrower executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or a certificate,
reasonably satisfactory to the Borrower, to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, as applicable. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on or
before the date such participation holder becomes a Transferee hereunder) and on
or before the date, if any, such Non-U.S. Lender changes its applicable lending
office by designating a different lending office (a “New Lending Office”). In
addition, such Lender (or Transferee) or Agent shall deliver such forms within
20 days after receipt of a written request therefor from the Borrower or any
Agent, the assigning Lender or the Lender granting a participation, as
applicable. Notwithstanding any other provision of this Section 2.09, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this
Section 2.09(f) that such Non-U.S. Lender is not legally able to deliver.

(g)    Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the Borrower or
to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or additional amount that may thereafter accrue, would
not require such Secured Party (or Transferee) to disclose any information such
Secured Party (or Transferee) deems confidential and would not, in the sole
determination of such Secured Party (or Transferee), be otherwise
disadvantageous to such Secured Party (or Transferee).

(h)    If any Secured Party (or a Transferee) shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes with respect to which any Loan Party has made an indemnity payment
or paid additional amounts, pursuant to this Section 2.09, it shall promptly
notify the Borrower of the availability of such refund claim and shall, within
30 days after receipt of a request by the Borrower, make a claim to such
Governmental Authority for such refund at the Loan Parties’ expense. If any
Secured Party (or a Transferee) receives a refund (including pursuant to a claim
for refund made pursuant to the preceding sentence) in respect of any Taxes or
Other Taxes with respect to which any Loan Party has made an Indemnity payment
or paid additional amounts pursuant to this Section 2.09, or would have received
such a refund but for the use of such refund by such Secured Party (or
Transferee) as a credit against another Tax Liability of such Secured Party (or
Transferee), it shall within 30 days from the date of such receipt (or deemed
receipt) pay over such refund to the Borrower, net of all out-of-pocket expenses
of such Secured Party (or Transferee). The Borrower, at the request of a Secured
Party (or Transferee), shall repay to such Secured Party (or

- 42 -

--------------------------------------------------------------------------------

 

Transferee) the amount of any refund (or deemed refund) paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Secured Party (or
Transferee) is required to repay such refund (or deemed refund) to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will any Secured Party (or Transferee) be required to
pay any amount to any Loan Party pursuant to this paragraph (h) the payment of
which would place the Secured Party (or Transferee) in a less favorable net
after-Tax position than such Secured Party (or Transferee) would have occupied
if the Tax subject to indemnification or the payment of additional amounts
hereunder and giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (h) shall not be
construed to require any Secured Party (or Transferee) to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(i)    If a payment made to a Lender (or Transferee) or any Agent under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender (or Transferee) or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Borrower and the Agents at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agents such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Agents as may be necessary for the Borrower and the Agents to comply with
their obligations under FATCA and to determine that such Lender (or Transferee)
or Agent has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (i), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Any forms, certifications or other documentation under this
clause (i) shall be delivered by each Lender (or Transferee) and each Agent.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(j)    The obligations of the Loan Parties under this Section 2.09 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

Section 2.10    Increased Costs and Reduced Return. (a) If any Secured Party
shall have determined that any Change in Law shall, subject to Section 2.08
(which shall be controlling with respect to the matters covered thereby)
(i) subject such Secured Party, or any Person controlling such Secured Party to
any tax, duty or other charge with respect to this Agreement or any Loan made by
such Agent or such Lender, or change the basis of taxation of payments to such
Secured Party or any Person controlling such Secured Party of any amounts
payable hereunder (except, in each case, Indemnified Taxes and Excluded Taxes),
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against any Loan or against assets of or held by, or deposits with
or for the account of, or credit extended by, such Secured Party or any Person
controlling such Secured Party (other than those taken into account in
determining the LIBOR Rate) or (iii) impose on such Secured Party or any Person
controlling such Secured Party any other condition (other than with respect to
Taxes) regarding this Agreement or any Loan, and the result of any event
referred to in clauses (i), (ii) or (iii) above shall be to increase the cost to
such Secured Party of making any Loan, or agreeing to make any Loan, or to
reduce any amount received or receivable by such Secured Party hereunder, then,
upon demand by such Secured Party, the Borrower shall pay to such Secured Party
such additional amounts as will compensate such Secured Party for such increased
costs or reductions in amount.

(b)    If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained, such
Secured Party’s or such other controlling Person’s other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party’s or such other controlling Person’s capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of any Loans made or maintained, or any
agreement to make Loans, or such Secured Party’s or such other controlling
Person’s other obligations hereunder other than due to Taxes, which for the
avoidance of doubt, are covered by Section 2.09 (in each case, taking into
consideration, such Secured Party’s or such other controlling Person’s policies
with respect to capital adequacy), then, upon demand by such Secured Party, the
Borrower shall pay to such Secured Party from time to time such additional
amounts as will compensate such Secured Party for such cost of maintaining such
increased capital or such reduction in the rate of return on such Secured
Party’s or such other controlling Person’s capital.

(c)    All amounts payable under this Section 2.10 shall bear interest from the
date that is 30 days after the date of the Borrower’s receipt of the certificate
referred to in the next sentence from the relevant Secured Party until payment
in full to such Secured Party at the Reference Rate. A certificate of such
Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Borrower, setting forth

- 43 -

--------------------------------------------------------------------------------

 

the additional amount due and an explanation of the calculation thereof, and
such Secured Party’s reasons for invoking the provisions of this Section 2.10,
and shall be final and conclusive absent manifest error.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate such Lender for any amount incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided, that if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e)    The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

Section 2.11    Changes in Law; Impracticability or Illegality.

(a)    The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws and changes in the reserve requirements imposed by the Board
of Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. Notwithstanding the
foregoing, in no event shall this Section 2.11(a) include payments in respect of
Taxes, which shall be covered by Section 2.09. In any such event, the affected
Lender shall give the Borrower and the Administrative Agent notice of such a
determination and adjustment and the Administrative Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, the Borrower may, by notice to such affected Lender
(i) require such Lender to furnish to the Borrower a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.08).

(b)    In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender (an
“Affected Lender”) to fund or maintain LIBOR Rate Loans or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Affected Lender shall give notice of such changed circumstances to
the Borrower and the Administrative Agent (a “Changed Circumstance Notice”), and
the Administrative Agent promptly shall transmit the Changed Circumstance Notice
to each other Lender, and thereafter the obligation of such Affected Lender to
make Loans as, or to convert Loans to, LIBOR Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender and the Affected Lender’s
obligation to maintain its respective outstanding LIBOR Rate Loans as such shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to such LIBOR Rate Loans or when required by law.

(c)    Upon receipt of a Changed Circumstances Notice, the Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of LIBOR
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a borrowing of Reference Rate Loans in the amount specified
therein.

Section 2.12    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requires the Borrower to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10 or 2.11(a), then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to such Section in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense (other than de minimis costs and expenses) and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

- 44 -

--------------------------------------------------------------------------------

 

(b)    If any Lender requires the Borrower to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10 or 2.11(a) and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (a) above, or if any Lender is a Defaulting
Lender (or would be a Defaulting Lender pursuant to clauses (a) or (b) of the
definition thereof to the extent that the Required Lenders have funded the
relevant Loan(s) to which such Defaulting Lender objects), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.07), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i)    the Borrower shall have paid to the Agents any assignment fees specified
in Section 12.07;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.08 and Section 2.09) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.09 or a claim for compensation under Section 2.10
or 2.11(a), such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)    such assignment does not conflict with applicable law.

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above. If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. Any such assignment shall be made in accordance
with the terms of Section 12.07.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

[INTENTIONALLY OMITTED]

ARTICLE IV

APPLICATION OF PAYMENTS; DEFAULTING LENDERS

Section 4.01    Payments; Computations and Statements. (a) The Borrower will
make each payment under this Agreement not later than 12:00 noon on the day when
due, in lawful money of the United States of America and in immediately
available funds, to the Administrative Agent’s Account. All payments received by
the Administrative Agent after 12:00 noon on any Business Day will, unless
otherwise agreed by the Administrative Agent, be credited to the Loan Account on
the next succeeding Business Day. All payments shall be made by the Borrower
without set-off, counterclaim, recoupment, deduction or other defense to the
Agents and the Lenders, except as otherwise provided in Section 2.09. Except as
provided in Section 2.02, after receipt, the Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Administrative Agent will cause to be distributed
all interest and fees received from or for the account of the Borrower not less
than once each month and in any event promptly after receipt thereof. The
Lenders and the Borrower hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrower with any amount then due and payable by the Borrower under any Loan
Document; provided, the Administrative Agent shall not charge the Loan Account
with respect to (i) payments of principal and interest on the Loans until the
Administrative Agent has presented an invoice with respect thereto to the
Borrower and the grace period (if any) under this Agreement to make such payment
has expired and (ii) unpaid third party expenses required to be paid by the
Borrower pursuant to this Agreement (including, without limitation, legal fees
and expenses of counsel) which are not outstanding for more than 30 days after
presentation of an invoice to the Borrower. Each of the Lenders and the Borrower
agrees that the Administrative Agent shall have the right to make such charges
whether or not any other Default or Event of Default shall have occurred and be
continuing or whether any of the conditions precedent in Section 5.02 have been
satisfied. Any amount charged to the Loan Account of the Borrower shall be
deemed a Revolving Loan hereunder made by the Revolving Loan Lenders to the
Borrower,

- 45 -

--------------------------------------------------------------------------------

 

funded by the Administrative Agent on behalf of the Revolving Loan Lenders and
subject to Section 2.02 of this Agreement. The Lenders and the Borrower confirm
that any charges which the Administrative Agent may so make to the Loan Account
of the Borrower as herein provided will be made as an accommodation to the
Borrower and solely at the Administrative Agent’s discretion, provided that the
Administrative Agent shall, subject to the restrictions set forth in this
Section 4.01(a), from time to time upon the request of the Collateral Agent,
charge the Loan Account of the Borrower with any amount due and payable under
any Loan Document. All computations of fees shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days. Each
determination by the Administrative Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.

(b)    The Administrative Agent shall provide the Borrower, promptly after the
end of each calendar month, a summary statement (in the form from time to time
used by the Administrative Agent) of the opening and closing daily balances in
the Loan Account of the Borrower during such month, the amounts and dates of all
Loans made to the Borrower during such month, the amounts and dates of all
payments on account of the Loans to the Borrower during such month and the Loans
to which such payments were applied, the amount of interest accrued on the Loans
to the Borrower during such month, and the amount and nature of any charges to
the Loan Account made during such month on account of fees, commissions,
expenses and other Obligations. All entries on any such statement shall be
presumed to be correct and, if the Borrower has not objected in good faith
within 30 days after the same is sent, shall be final and conclusive absent
manifest error.

Section 4.02    Sharing of Payments. Except as provided in Section 2.02 hereof,
if any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of any Obligation
in excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this Section shall not be construed to apply to (i) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans, other than
to any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender’s
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

Section  4.03    Apportionment of Payments. Subject to Section 2.02 hereof and
to any written agreement among the Agents and/or the Lenders:

(a)    All payments of principal and interest in respect of outstanding Loans,
all payments of fees (other than the fees set forth in Section 2.06 hereof to
the extent set forth in any written agreement among the Agents and the Lenders)
and all other payments in respect of any other Obligations, shall be allocated
by the Administrative Agent among such of the Lenders as are entitled thereto,
in proportion to their respective Pro Rata Shares or otherwise as provided
herein or, in respect of payments not made on account of Loans, as designated by
the Person making payment when the payment is made.

(b)    After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon the direction of the Collateral Agent or
the Required Lenders shall, apply all payments in respect of any Obligations,
including without limitation, all proceeds of the Collateral, subject to the
provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full; (ii) second, to pay interest
then due and payable in respect of the Collateral Agent Advances until paid in
full; (iii) third, to pay principal of the Collateral Agent Advances until paid
in full; (iv) fourth, ratably to pay the Obligations in respect of any fees
(other than any Applicable Prepayment Premium), expense reimbursements,
indemnities and other amounts then due and payable to the Lenders until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of the
Loans until paid in full; (vi) sixth, ratably to pay principal of the Loans
until paid in full; (vii) seventh, ratably to pay the Obligations in respect of
any Applicable Prepayment Premium then due and payable to the Lenders until paid
in full; and (viii) eighth, to the ratable payment of all other Obligations then
due and payable.

(c)    For purposes of Section 4.03(b), “paid in full” means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

- 46 -

--------------------------------------------------------------------------------

 

(d)    In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.

Section  4.04    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver, consent or other modification with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

(b)    The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by the Borrower to the Administrative Agent
for such Defaulting Lender’s benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender’s Loans were funded
by the other Lenders) or, if so directed by the Borrower and if no Default or
Event of Default has occurred and is continuing (and to the extent such
Defaulting Lender’s Loans were not funded by the other Lenders), retain the same
to be re-advanced to the Borrower as if such Defaulting Lender had made such
Loans to the Borrower. Subject to the foregoing, the Administrative Agent may
hold and, in its discretion, re-lend to the Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Administrative Agent for the account of such Defaulting Lender.

(c)    Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrower to, among other things, replace the Defaulting Lender in accordance
with Section 2.12. In no event shall the Borrower be required to pay fees in
respect of any Defaulting Lender’s unfunded Commitments unless another Lender
has funded such Defaulting Lender’s Pro Rata Share of any Loans in respect of
such Commitment.

(d)    The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

(e)    This Section shall remain effective with respect to such Lender until
either (i) the Obligations under this Agreement shall have been declared or
shall have become immediately due and payable or (ii) the Agents, and the
Borrower shall have waived such Defaulting Lender’s default in writing, and the
Defaulting Lender makes its Pro Rata Share of the applicable defaulted Loans and
pays to the Agents all amounts owing by such Defaulting Lender in respect
thereof; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE V

CONDITIONS TO LOANS

Section 5.01     Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

(a)     Payment of Fees, Etc. The Borrower shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.

(b)     Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Article VI and in each other Loan Document are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and

- 47 -

--------------------------------------------------------------------------------

 

correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such earlier date) and
(ii) no Default or Event of Default shall have occurred and be continuing on the
Effective Date or would result from this Agreement or the other Loan Documents
becoming effective in accordance with its or their respective terms.

(c)     Legality. The making of the initial Loans shall not contravene any law,
rule or regulation applicable to any Secured Party (it being understood that as
of the Effective Date, the Secured Parties do not have knowledge of any
applicable law, rule or regulation that would cause the Loans to be made or
issued by the Secured Parties to be in contravention of any law, rule or
regulation applicable to any Secured Party).

(d)     Delivery of Documents. The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance reasonably
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Effective Date and, if applicable, duly executed by the Persons party thereto:

(i)     a Security Agreement, together with, if any, the original certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;

(ii)     a UCC Filing Authorization Letter, together with evidence satisfactory
to the Collateral Agent of the filing of appropriate financing statements on
Form UCC-1 in such office or offices as may be necessary or, in the opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by the Security Agreement;

(iii)     the results of searches for any effective UCC financing statements,
and tax Liens or judgment Liens filed against any Loan Party or its property,
which results shall not show any such Liens (other than Permitted Liens
acceptable to the Collateral Agent);

(iv)     a Perfection Certificate;

(v)     the Disbursement Letter;

(vi)     the Fee Letter;

(vii)     the Borrower shall use commercially reasonable efforts to obtain each
Affiliated Practice Pledge Agreement, Collateral Assignment of Management
Agreement, Collateral Assignment of Nominee Agreement, Collateral Assignment of
Purchase Agreement and Collateral Assignment of Services Agreement reasonably
required by the Collateral Agent, duly executed by the parties thereto;

(viii)     the Intercompany Subordination Agreement;

(ix)     a certificate of an Authorized Officer of each Loan Party, certifying
(A) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction), (B) as to a copy of the resolutions or
written consents of such Loan Party authorizing (1) the borrowings hereunder and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, Notices of Borrowing, LIBOR
Notices and all other notices under this Agreement and the other Loan Documents)
to which such Loan Party is or will be a party and the other documents to be
executed and delivered by such Loan Party in connection herewith and therewith,
together with evidence of the incumbency of such authorized officers and (D) as
to the matters set forth in Section 5.01(b);

(x)     a certificate of the chief financial officer of the Parent (A) attaching
a copy of the Financial Statements and the Projections described in
Section 6.01(g)(ii) hereof and certifying as to the compliance with the
representations and warranties set forth in Section 6.01(g)(i) and
Section 6.01(bb)(ii) and (B) certifying that after giving effect to all Loans to
be made on the Effective Date, (1) the Availability plus Qualified Cash is not
less than $33,000,000 and (2) all then due liabilities of the Loan Parties are
current;

- 48 -

--------------------------------------------------------------------------------

 

(xi)     a certificate of the chief financial officer of the Parent, certifying
as to the solvency of the Loan Parties on a consolidated basis (after giving
effect to the Loans made on the Effective Date);

(xii)     a certificate of an Authorized Officer of the Borrower certifying that
(A) the attached schedule of the Material Contracts as in effect on the
Effective Date is a true, complete and correct schedule thereof and (B) such
agreements remain in full force and effect and that none of the Loan Parties has
breached or defaulted in any material respect of any of its obligations under
such agreements;

(xiii)     a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of, and, if applicable, the payment of franchise (or similar) taxes by, such
Loan Party in such jurisdictions;

(xiv)     (i) an opinion of Sidley Austin LLP, counsel to the Loan Parties, as
to such matters as the Collateral Agent may reasonably request, and
(ii) opinions of local counsel to the Loan Parties, in each case, as to such
matters as the Collateral Agent may reasonably request;

(xv)     evidence of the insurance coverage required by Section 7.01 and the
terms of the Security Agreement, in each case, where requested by the Collateral
Agent, with such endorsements as to the named insureds or loss payees thereunder
as the Collateral Agent may request and providing that such policy may be
terminated or canceled (by the insurer or the insured thereunder) only upon
30 days’ (or 10 days in the case of non-payment of premiums) prior written
notice to the Collateral Agent and each such named insured or loss payee,
together with evidence that such insurance policies are in full force and
effect;

(xvi)     a landlord waiver, in form and substance satisfactory to the
Collateral Agent and which may be included as a provision contained in the
relevant Lease, executed by each landlord with respect to each of the Leases set
forth on Schedule III to the Security Agreement (other than with respect to the
draw centers, any leased location that does not have a formal written lease and
the leased locations at which less than $100,000 of Collateral is located);
provided, that if the Loan Parties are unable to deliver landlord waivers on the
Effective Date, the Loan Parties shall use commercially reasonable efforts to
deliver landlord waivers executed by the landlord and by the applicable Loan
Party pursuant to Section 7.01(s);

(xvii)     evidence of the payment in full of all Indebtedness under the
Existing Credit Facility, together with (A) a customary termination and release
agreement with respect to the Existing Credit Facility and all related
documents, duly executed by the Loan Parties and the Existing Lenders, (B) a
termination of security interest in Intellectual Property for each assignment
for security recorded by the Existing Lenders at the United States Patent and
Trademark Office or the United States Copyright Office and covering any
intellectual property of the Loan Parties, and (C) UCC-3 termination statements
for all UCC-1 financing statements filed by the Existing Lenders and covering
any portion of the Collateral;

(xviii)     a Control Agreement with respect to the Specified Account, duly
executed by, in addition to the Borrower, the applicable financial institution;

(xix)     evidence satisfactory to the Agents that a Process Agent has been
properly appointed by the Borrower in accordance with Section 12.10(b); and

(xx)     such other agreements, instruments, approvals, opinions and other
documents, each reasonably satisfactory to the Agents in form and substance, as
any Agent may reasonably request.

(e)     Leverage Ratio. After giving effect to all Loans to be made on the
Effective Date and all fees (including the fees payable pursuant to Section 2.06
and Section 12.04 hereof), costs and expenses in connection therewith, the
Leverage Ratio of the Parent and its Subsidiaries for the most recently ended
period of four (4) consecutive fiscal quarters ended at least 45 days prior to
the Effective Date shall not be greater than 8.25 to 1.00. The Borrower shall
deliver to the Collateral Agent a certificate of an Authorized Officer of the
Parent certifying as to the matters set forth above and containing the
calculation of such ratio.

(f)     Material Adverse Effect. No event or development shall have occurred
since December 31, 2013 which could reasonably be expected to have a Material
Adverse Effect.

(g)     Approvals. All consents, authorizations and approvals of, and filings
and registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans
shall have been obtained and shall be in full force and effect.

- 49 -

--------------------------------------------------------------------------------

 

(h)     Proceedings; Receipt of Documents. All proceedings in connection with
the making of the initial Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be reasonably satisfactory to the Collateral Agent and its
counsel, and the Collateral Agent and such counsel shall have received all such
information and such counterpart originals or certified or other copies of such
documents as the Collateral Agent or such counsel may reasonably request.

(i)     Management Reference Checks. The Collateral Agent shall have received
satisfactory reference checks for, and shall have had an opportunity to meet
with, key management of each Loan Party.

(j)     Due Diligence. The Agents shall have completed their business, legal and
collateral due diligence with respect to each Loan Party and the results thereof
shall be reasonably acceptable to the Agents.

(k)     Bank Regulatory Information. To the extent requested at least 5 days
prior to the Effective Date, each Lender shall have received all customary
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

(l)     No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in writing in any court or before any arbitrator or Governmental
Authority that, singly or in the aggregate, materially impairs any of the
transactions contemplated by the Loan Documents, or that could reasonably be
expected to have a Material Adverse Effect.

(m)     Revolving Loans. No more than $3,000,000 of Revolving Loans shall be
outstanding on the Effective Date.

Section 5.02     Conditions Precedent to All Loans. The obligation of any Agent
or any Lender to make any Loan after the Effective Date is subject to the
fulfillment of each of the following conditions precedent:

(a)     Payment of Fees, Etc. The Borrower shall have paid all fees, costs and
expenses then due and payable by the Borrower under this Agreement and the other
Loan Documents, including, without limitation, Section 2.06 and Section 12.04
hereof.

(b)     Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower to the
Administrative Agent of a Notice of Borrowing with respect to each such Loan,
and the Borrower’s acceptance of the proceeds of such Loan, shall each be deemed
to be a representation and warranty by each Loan Party on the date of such Loan
that: (i) the representations and warranties contained in Article VI and in each
other Loan Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or “Material
Adverse Effect” in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date), (ii) at the time
of and after giving effect to the making of such Loan and the application of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would result from the making of the Loan to be made, on such date and
(iii) the conditions set forth in this Section 5.02 have been satisfied as of
the date of such request.

(c)     Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party (it being understood that as of the
Effective Date, the Secured Parties did not have knowledge of any applicable
law, rule or regulation that would cause the Loans to be made or issued by the
Secured Parties to be in contravention of any law, rule or regulation applicable
to any Secured Party).

(d)     Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.

(e)     Additional Conditions for Term Loans after the Effective Date. With
respect to a request for a Term Loan after the Effective Date, the proceeds of
such Term Loan may only be used to fund all or a portion of the cash
consideration for a Permitted Acquisition and the related Transaction Costs, to
refinance any Revolving Loans made to pay such consideration for a Permitted
Acquisition and the related Transaction Costs or to replenish cash on the
Borrower’s balance sheet with respect to internally generated cash of the
Borrower or its Subsidiaries that was used to pay such consideration for a
Permitted Acquisition and the related Transaction Costs and the Borrower shall
have delivered to the Agents prior to the funding of such Term Loan (i) a
certificate of an Authorized Officer of the Borrower certifying that such
transaction complies with the definition of “Permitted Acquisition” (which

- 50 -

--------------------------------------------------------------------------------

 

certification may be set forth in the Notice of Borrowing) and (ii) all
deliverables required to be delivered at or prior to the consummation of such
Permitted Acquisition under the definition of Permitted Acquisition.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01     Representations and Warranties. Each Loan Party hereby
represents and warrants to the Secured Parties as follows:

(a)     Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
trust, limited liability company or limited partnership duly organized, validly
existing and in good standing, if applicable, under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrower, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing, if applicable, in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except (solely for the purposes
of this subclause (iii)) where the failure to be so qualified and in good
standing, if applicable, could reasonably be expected to have a Material Adverse
Effect.

(b)     Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (i) have been duly
authorized by all necessary action, (ii) do not and will not contravene (A) any
of its Governing Documents, (B) any applicable material Requirement of Law or
(C) any Material Contract binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clause (iv), to the extent where
such contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

(c)     Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation.

(d)     Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is a party, when delivered hereunder, will be,
a legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity and subject to applicable laws restricting the
enforceability against a Governmental Authority of the assignment of Accounts
arising under Medicare and Medicaid.

(e)     Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
(if applicable) Equity Interests of the Parent and each of its Subsidiaries and
the issued and outstanding Equity Interests of the Parent and each of its
Subsidiaries are as set forth on Schedule 6.01(e). All of the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries have
been validly issued and are fully paid and nonassessable, if applicable, and, as
of the Effective Date, the holders thereof are not entitled to any preemptive,
first refusal or other similar rights except as set forth on Schedule 6.01(e).
All Equity Interests of such Subsidiaries of the Parent are owned by the Parent
free and clear of all Liens (other than Permitted Specified Liens). Except as
described on Schedule 6.01(e), as of the Effective Date, there are no
outstanding obligations of the Parent or any of its Subsidiaries convertible
into or exchangeable for, or warrants, options or other rights for the purchase
or acquisition from the Parent or any of its Subsidiaries, or other obligations
of the Parent or any of its Subsidiaries to issue, directly or indirectly, any
shares of Equity Interests of the Parent or any of its Subsidiaries.

(f)     Litigation. Except as set forth in Schedule 6.01(f), there is no pending
or, to the knowledge of any Loan Party, threatened (in writing) action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) as of the Effective Date,
relates to this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby.

(g)     Financial Statements.

- 51 -

--------------------------------------------------------------------------------

 

(i)     The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present the consolidated financial condition of
the Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP
(subject, in the case of interim statements, to the absence of footnotes and
subject to audit adjustments). All material indebtedness and other liabilities
(including, without limitation, Indebtedness, liabilities for taxes, long-term
leases and other unusual forward or long-term commitments), direct or
contingent, of the Parent and its Subsidiaries, to the extent required by GAAP
to be set forth, are set forth in the Financial Statements. Since December 31,
2013 no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.

(ii)     The Parent has heretofore furnished to each Agent and each Lender
(A) projected monthly balance sheets, income statements and statements of cash
flows of the Parent and its Subsidiaries for the period from January 1, 2014,
through December 31, 2014, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
the Fiscal Years ending in 2014 through 2019.

(h)     Compliance with Law, Etc. No Loan Party or any of its Subsidiaries is in
violation of (i) any of its Governing Documents, (ii) any material Requirement
of Law (including, without limitation, HIPAA, Medicaid Regulations and Medicare
Regulations), or (iii) any material term of any Contractual Obligation (other
than any Material Contract) binding on or otherwise affecting it or any of its
properties, except in the case of this clause (iii), to the extent the failure
to so be in compliance could not reasonably be expected to have a Material
Adverse Effect, and as of the Effective Date, no material event of default has
occurred and is continuing thereunder. Neither the Parent nor any of its
Subsidiaries nor, to the knowledge of any Authorized Officer of the Parent or
any of its Subsidiaries, any individual employed by the Parent or any of its
Subsidiaries has been, or may reasonably be expected to be, excluded or
suspended from participation in any Medical Reimbursement Program for their
corporate or individual actions or failures to act. To the knowledge of any
Authorized Officer of the Parent or any of its Subsidiaries, there is no member
of management continuing to be employed by the Parent or any of its Subsidiaries
who has been, or may reasonable be expected to have, individual criminal
culpability for healthcare matters under investigation by any Governmental
Authority unless such member of management has been, with a reasonable period of
time after discover of such actual or potential culpability, either suspended or
removed from positions of responsibility related to those activities under
challenge by the Governmental Authority. Current billing policies, arrangements,
protocols and instructions are administered by properly trained personnel and
comply with all material requirements of Medical Reimbursement Programs,
including without limitation, 42 U.S.C. Section 1395g(c) and Section 1395u(b).
Current medical director compensation arrangements and other arrangements with
referring physicians comply with state and federal self-referral and
anti-kickback laws, including without limitation, 42 U.S.C.
Section 1320a-7b(b)(1)-(b)(2) and 42 U.S.C. Section 1395nn. No Person having a
“financial relationship” with any Loan Party, as that term is defined in 42
U.S.C. Section 1395nn, is in a position, directly or indirectly, to refer
patients or services to any Loan Party, other than referrals which comply with
(or are exempt from) the requirements of 42 U.S.C. Section 1395nn and the
regulations promulgated pursuant thereto.

(i)     ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan
is in substantial compliance with ERISA and the Internal Revenue Code, other
than any events of non-compliance that could not reasonably be expected to
result, individually or in the aggregate, in a material liability, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan that could reasonably be expected to result, individually
or in the aggregate, in a material liability, (iii) the most recent annual
report (Form 5500 Series) with respect to each Employee Plan, including any
required Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service and delivered to the Agents, is complete
and correct and fairly presents the funding status of such Employee Plan, and
since the date of such report there has been no material adverse change in such
funding status, (iv) copies of each agreement entered into with the PBGC, the
U.S. Department of Labor or the Internal Revenue Service with respect to any
Employee Plan have been delivered to the Agents, (v) no Employee Plan had an
accumulated or waived funding deficiency or permitted decrease which would
create a deficiency in its funding standard account or has applied for an
extension of any amortization period within the meaning of Section 412 of the
Internal Revenue Code at any time during the previous 60 months, and (vi) no
Lien imposed under the Internal Revenue Code or ERISA exists or is likely to
arise on account of any Employee Plan within the meaning of Section 412 of the
Internal Revenue Code. Except as set forth on Schedule 6.01(i), no Loan Party or
any of its ERISA Affiliates has incurred any material withdrawal liability under
ERISA with respect to any Multiemployer Plan, or is aware of any facts
indicating that it or any of its ERISA Affiliates may in the future incur any
such material withdrawal liability. No Loan Party or any of its ERISA Affiliates
nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code, (ii) failed to pay any required installment or other payment required
under Section 412 of the Internal Revenue Code on or before the due date for
such required installment or payment, (iii) engaged in a transaction within the
meaning of Section 4069 of ERISA or (iv) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums, and there are no
premium payments which have become due which are unpaid, except to the extent
such events, circumstances or liabilities could not, individually or in the
aggregate, reasonably be expected to result in a material liability. There are
no pending or, to the best knowledge of any Loan Party, threatened claims,
actions, proceedings or lawsuits (other than claims for benefits in the normal
course) asserted or instituted against (i) any Employee Plan or its assets,
(ii) any fiduciary with respect to any Employee Plan, or (iii) any Loan Party or
any of its ERISA Affiliates with respect to any Employee Plan, except to the
extent such events, circumstances or liabilities could not, individually or in
the aggregate,

- 52 -

--------------------------------------------------------------------------------

 

reasonably be expected to result in a material liability. Except as required by
Section 4980B of the Internal Revenue Code, no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant’s
termination of employment.

(j)     Taxes, Etc. (i) All Federal and material state and local tax returns and
other tax reports required by applicable Requirements of Law to be filed by any
Loan Party have been filed, or extensions have been obtained (except for such
returns in respect of taxes not exceeding the amount set forth in clause
(ii) below), and (ii) all taxes, assessments and other governmental charges
imposed upon any Loan Party or any property of any Loan Party in an aggregate
amount for all such taxes, assessments and other governmental charges exceeding
$500,000 and which have become due and payable on or prior to the date hereof
have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.

(k)     Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), in each case,, and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U and X.

(l)     Nature of Business. No Loan Party is engaged in any business other than
as set forth on Schedule 6.01(l).

(m)     Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a
party to any Contractual Obligation or subject to any restriction or limitation
in any Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.

(n)     Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
(including, but not limited to CAP) required for such Person lawfully to own,
lease, manage or operate, or to acquire, each business and Facility currently
owned, leased, managed or operated, or to be acquired, by such Person, except to
the extent the failure to have or be in compliance therewith could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party or
Subsidiary that operates a clinical laboratory has (i) obtained and maintains
CLIA certification and (ii) entered into and maintains in good standing its
Medicare Provider Agreements and its Medicaid Provider Agreements, if any. No
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except to the extent any such
condition, event or claim could not reasonably be expected to have a Material
Adverse Effect.

(o)     Properties. Each Loan Party has good, sufficient and indefeasible title
to (in the case of owned property), valid leasehold interests in (in the case of
leasehold interests in real or personal property), or valid licenses to use (in
the case of any other applicable personal property), all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear and casualty and condemnation excepted.

(p)     Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the best knowledge of each Loan Party, no
union representation question existing with respect to the employees of any Loan
Party and no union organizing activity taking place with respect to any of the
employees of any Loan Party. No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act (“WARN”) or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of any Loan Party
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. All material payments due from any Loan Party on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party.

(q)     Environmental Matters. Except as set forth on Schedule 6.01(q), (i) the
operations of each Loan Party are in compliance in all material respects with
all Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or, to the knowledge of any Loan Party, a
predecessor in interest, or at any disposal or treatment facility which received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which, in each case, could reasonably be expected to have a Material Adverse
Effect; (iii) no Environmental Action has been asserted against any Loan Party
or, to the knowledge of any

- 53 -

--------------------------------------------------------------------------------

 

Loan Party, any predecessor in interest nor does any Loan Party have knowledge
or notice of any threatened or pending Environmental Action against any Loan
Party or, to the knowledge of any Loan Party, any predecessor in interest which,
in each case, could reasonably be expected to have a Material Adverse Effect;
(iv) to the knowledge of any Loan Party, no Environmental Actions have been
asserted against any facilities that may have received Hazardous Materials
generated by any Loan Party or any predecessor in interest which, in each case,
could reasonably be expected to have a Material Adverse Effect; (v) no property
now or formerly owned or operated by a Loan Party has been used as a treatment
or disposal site for any Hazardous Material by such Loan Party of for which such
Loan Party could reasonably be expected to be liable under Environmental Laws;
(vi) no Loan Party has failed to report to the proper Governmental Authority any
Release which is required to be so reported by any Environmental Laws which
could reasonably be expected to have a Material Adverse Effect; (vii) each Loan
Party holds all licenses, permits and approvals required under any Environmental
Laws in connection with the operation of the business carried on by it, except
for such licenses, permits and approvals as to which a Loan Party’s failure to
maintain or comply with could not reasonably be expected to have a Material
Adverse Effect; and (viii) no Loan Party has received any notification pursuant
to any Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made in respect as a condition of continued
compliance of the business carried on by it with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as could not reasonably be expected to have a Material Adverse Effect.

(r)     Insurance. Each Loan Party maintains the insurance and required services
and financial assurance as required by law and as required by Section 7.01(h).
Schedule 6.01(r) sets forth a list of all insurance maintained by each Loan
Party on the Effective Date.

(s)     Use of Proceeds. The proceeds of the Loans shall be used to
(a) refinance the Existing Credit Facility, (b) pay Transaction Costs, (c) fund
working capital of the Borrower, (d) fund Permitted Acquisitions, and (e) fund
other general corporate purposes, including for any purpose not prohibited under
this Agreement. The proceeds of any Term Loan made after the Effective Date may
only be used to fund a Permitted Acquisition and related Transaction Costs, to
repay Revolving Loans made to fund a Permitted Acquisition and pay related
Transaction Costs or to replenish cash on the Borrower’s balance sheet with
respect to internally generated cash of the Borrower or its Subsidiaries that
was used to pay consideration for a Permitted Acquisition and pay related
Transaction Costs.

(t)     Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, the Loan Parties, on
a consolidated basis are, Solvent.

(u)     Intellectual Property. Except as set forth on Schedule 6.01(u), each
Loan Party owns or licenses or otherwise has the right to use all Intellectual
Property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such failures, infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 6.01(u) is a complete and
accurate list as of the Effective Date of (i) each item of Registered
Intellectual Property owned by each Loan Party; and (ii) each material
Intellectual Property Contract to which each Loan Party is bound. To the
knowledge of each Loan Party, no trademark or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Loan Party, no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code pertaining to Intellectual Property is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(v)     Material Contracts; Affiliated Practice Agreements. Set forth on
Schedule 6.01(v) is a complete and accurate list as of the Effective Date of all
Material Contracts and all Affiliated Practice Agreements of each Loan Party.
Each such Material Contract (i) is in full force and effect and is binding upon
and enforceable against each Loan Party that is a party thereto and, to the
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (ii) has not been otherwise amended or modified, except as otherwise
permitted to be amended and modified in accordance with this Agreement, and
(iii) is not in material default due to the action of any Loan Party or, to the
knowledge of any Loan Party, any other party thereto.

(w)     Investment Company Act. None of the Loan Parties is (i) an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.

(x)     Intentionally Omitted.

(y)    Senior Indebtedness, Etc. All Obligations in respect of principal on the
Loans hereunder, constitute Permitted Indebtedness under Section 4.03(b)(1) of
the a Senior Unsecured Note Indenture.

- 54 -

--------------------------------------------------------------------------------

 

(z)     Anti-Money Laundering and Anti-Terrorism Laws.

(i)     None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Affiliate of any of the Loan Parties, has violated or is in violation of any of
the Anti-Money Laundering and Anti-Terrorism Laws or has engaged in or conspired
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the Anti-Money Laundering
and Anti-Terrorism Laws.

(ii)     None of the Loan Parties (nor, to the knowledge of the Loan Parties,
any Affiliate of any of the Loan Parties, any officer or director of any of the
Loan Parties, or any of the Loan Parties’ respective agents acting or benefiting
in any capacity in connection with the Loans or other transactions hereunder),
is a Blocked Person.

(iii)     None of the Loan Parties, nor, to the knowledge of any Loan Party, any
of their agents acting in any capacity in connection with the Loans or other
transactions hereunder, (A) conducts any business with or for the direct benefit
of any Blocked Person or engages in making or receiving any contribution of
funds, goods or services to, from or for the direct benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property of any Blocked Person.

(aa)     Anti-Bribery and Anti-Corruption Laws.

(i)     To the extent applicable, each Loan Party is in compliance with the U.S.
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) and the
anti-bribery and anti-corruption laws of those jurisdictions in which they do
business (collectively, the “Anti-Corruption Laws”).

(ii)     There are, and have been, no allegations, investigations or inquiries
with regard to a potential violation of any Anti-Corruption Law by any of the
Loan Parties or any of their respective current or former directors, officers,
employees, stockholders or agents, or other persons acting or purporting to act
on their behalf, in each case, that could reasonably be expected to result in a
material liability on the part of a Loan Party or its Subsidiaries.

(bb)     Full Disclosure.

(i)     Each Loan Party has disclosed to the Agents all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the written reports,
financial statements, certificates or other written information furnished by or
on behalf of any Loan Party to the Agents (other than forward-looking
information, budgets and projections and information of a general economic
nature and general information about the Loan Parties’ and their Subsidiaries’
industry) in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements herein or therein, in the light of the
circumstances under which it was made, not materially misleading.

(ii)     Projections, have been prepared on a reasonable basis and in good faith
based on (x) assumptions and estimates that are believed by senior management of
the Loan Parties to be reasonable at the time such Projections were prepared and
(y) information believed by the Loan Parties to have been accurate based upon
the information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and the Parent is not aware of any facts or
information that would lead it to believe that such Projections are incorrect or
misleading in any material respect at the time of delivery to the Agents and the
Lenders; it being understood that (1) Projections are by their nature subject to
significant uncertainties and contingencies, many of which are beyond the Loan
Parties’ control, (2) actual results may differ materially from the Projections
and such variations may be material and (3) the Projections are not a guarantee
of performance.

(cc)     Reimbursement from Third Party Payors. The accounts receivable of the
Parent and its Subsidiaries have been and will continue to be adjusted to
reflect in all material respects the reimbursement policies required by all
applicable requirements of law and other Third Party Payor Arrangements to which
the Parent or such Subsidiary is subject, and do not exceed in any material
respect amounts such Person is entitled to receive under any capitation
arrangement, fee schedule, discount formula, cost-bases reimbursement or other
adjustment or limitation to usual charges. All billings by the Parent and its
Subsidiaries pursuant to any Third Party Payor Arrangements have been made in
compliance with all applicable requirements of law, except where the failure to
comply would not, individually or in the aggregate, be reasonably likely to have
a Material Adverse Effect. There has been no intentional or material
over-billing or over-collection by the Parent and its Subsidiaries pursuant to
any Third Party Payor Arrangements, other than as created by routine adjustments
and disallowances made in the ordinary course of business by the Third Party
Payors with respect to such billings.

- 55 -

--------------------------------------------------------------------------------

 

ARTICLE VII

COVENANTS OF THE LOAN PARTIES

Section 7.01     Affirmative Covenants. Until the Termination Date, each Loan
Party will, unless the Required Lenders shall otherwise consent in writing:

(a)     Reporting Requirements. Furnish to each Agent and each Lender:

(i)     as soon as available, and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries (other than a fiscal month
which is also the end of a fiscal quarter) commencing with the first full fiscal
month of the Parent and its Subsidiaries ending after the Effective Date, an
internally prepared consolidated balance sheet, statement of operations and
statement of cash flows as at the end of such fiscal month, and for the period
commencing at the end of the immediately preceding Fiscal Year and ending with
the end of such fiscal month, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year, and (B) the Projections,
all in reasonable detail and certified by an Authorized Officer of the Parent as
fairly presenting, in all material respects, the financial position of the
Parent and its Subsidiaries as at the end of such fiscal month and the results
of operations and cash flows of the Parent and its Subsidiaries for such fiscal
month and for such year-to-date period, in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements
furnished to the Agents and the Lenders, subject to the absence of footnotes and
normal year-end adjustments; provided, that with respect to any Subsidiary
acquired or formed pursuant to a Permitted Acquisition, the financial
information included for such Subsidiary can be, to the extent not previously
prepared in accordance with GAAP prior to the consummation of such Permitted
Acquisition, (i) prepared on a cash basis for any periods occurring prior to
such Permitted Acquisition and (ii) in the form of estimates (which may be on a
cash basis) for the first three months after the consummation of such Permitted
Acquisition; however, commencing on the fourth month following any such
Permitted Acquisition, all post-acquisition financial information for such
Permitted Acquisition shall be prepared without giving effect to this clause
(ii) (such estimates to be accompanied by a certificate of an Authorized Officer
of the Parent certifying that the estimates contained therein are based upon
good faith estimates and assumptions believed by senior management of the Parent
to be reasonable at the time made and at the time of delivery thereof);

(ii)     as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, a consolidated balance sheet, statement of operations and statement of
cash flows of the Parent and its Subsidiaries as at the end of such quarter, and
for the period commencing at the end of the immediately preceding Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period set forth in
(A) the financial statements for the immediately preceding Fiscal Year and
(B) the Projections, all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, subject to the absence of footnotes and normal year-end
adjustments; provided, that with respect to any Subsidiary acquired or formed
pursuant to a Permitted Acquisition, the financial information included for such
Subsidiary can be, to the extent not previously prepared in accordance with GAAP
prior to the consummation of such Permitted Acquisition, (i) prepared on a cash
basis for any periods occurring prior to such Permitted Acquisition and (ii) in
the form of estimates (which may be on a cash basis) for the first three months
after the consummation of such Permitted Acquisition; however, commencing on the
fourth month following any such Permitted Acquisition, all post-acquisition
financial information for such Permitted Acquisition shall be prepared without
giving effect to this clause (ii) (such estimates to be accompanied by a
certificate of an Authorized Officer of the Parent certifying that the estimates
contained therein are based upon good faith estimates and assumptions believed
by senior management of the Parent to be reasonable at the time made and at the
time of delivery thereof);

(iii)     as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating balance sheets, statements of operations and members’ equity and
statements of cash flows of the Parent and its Subsidiaries as at the end of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding date or period set forth in (A) the financial statements for
the immediately preceding Fiscal Year, and (B) the Projections, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by a
report and an opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized standing
selected by the Parent and reasonably satisfactory to the Agents (which opinion
shall be without (1) a “going concern” or like qualification or exception (other
than as a result of the maturity date of any Indebtedness occurring within 12
months of the date of such audit), (2) any qualification or exception as to the
scope of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions ofSection 7.03);

- 56 -

--------------------------------------------------------------------------------

 

(iv)     simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (a
“Compliance Certificate”):

(A)     stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance as of the date of such Compliance Certificate of an Event of
Default or Default or, if an Event of Default or Default then exists, describing
the nature and period of existence thereof and the action which the Parent and
its Subsidiaries propose to take or have taken with respect thereto,

(B)     in the case of the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a),
(1) attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03 and (2) including a summary discussion and analysis of
the financial condition and results of operations of the Parent and its
Subsidiaries for the portion of the Fiscal Year then elapsed, and

(C)     in the case of the delivery of the financial statements of the Parent
and its Subsidiaries required by clause (iii) of this Section 7.01(a), attaching
(1) a summary of all material insurance coverage maintained as of the date
thereof by any Loan Party, (2) the calculation of the Excess Cash Flow in
accordance with the terms of Section 2.05(c)(i) and (3) confirmation that there
have been no changes to the information contained in the Perfection Certificate
delivered on the Effective Date or the date of the most recently updated
Perfection Certificate delivered pursuant to this clause (iv) and/or attaching
an updated Perfection Certificate identifying any such changes to the
information contained therein;

(v)     if reasonably requested by any Agent (which requests, so long as no
Event of Default has occurred and is continuing, shall be limited to 2 requests
per Fiscal Year), as soon as available and in any event within 30 days after the
end of each fiscal month of the Parent and its Subsidiaries for which such
information is requested (each, a “Requested Month”) commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
reports in form and detail reasonably satisfactory to the Agents and certified
by an Authorized Officer of the Borrower as being accurate and complete in all
material respects (A) listing all Accounts of the Loan Parties as of the last
day of such Requested Month, which shall include the amount and age of each such
Account, showing separately those which are more than 30, 60, 90 and 120 days
old and a description of all set-offs, defenses and counterclaims that have been
asserted by the obligor thereof with respect thereto, together with such other
information that is readily available to the Borrower concerning such Accounts
as any Agent may reasonably request, and (B) listing all accounts payable of the
Loan Parties as of the last day of such Requested Month which shall include the
amount and age of each such account payable and such other information that is
readily available to the Borrower concerning such accounts payable as any Agent
may reasonably request;

(vi)     as soon as available and in any event not later than 60 days after the
beginning of each Fiscal Year, a certificate of an Authorized Officer of the
Parent (A) attaching Projections for the Parent and its Subsidiaries superseding
the Projections previously required to be delivered pursuant to this Agreement,
prepared on a monthly basis and otherwise in form satisfactory to the Agents (it
being understood and agreed that the form of the Projections delivered on or
prior to the Effective Date is satisfactory), for the immediately succeeding
Fiscal Year for the Parent and its Subsidiaries and (B) certifying that the
representations and warranties set forth in Section 6.01(bb)(ii) are true and
correct with respect to the Projections; provided, that if there is any change
in the reimbursement rates with respect to a particular billing code paid to the
Loan Parties by Medicare which is announced at any point during a Fiscal Year
(other than as a part of the Final Rule of the Physician Fee Schedule), is
deemed a final decision and will be implemented prior to January 1 of the
following Fiscal Year that, when applied to the business of the Loan Parties
(taken as a whole), could reasonably be expected to result in a reduction of
revenues of greater than 5% of the revenues from the prior Fiscal Year, then
within 90 days after the occurrence of such change, the Parent shall deliver to
the Agents a reasonably detailed analysis of the estimated impact on the
Parent’s and its Subsidiaries’ business as a result of such change;

(vii)     promptly after submission to any Governmental Authority, all material
documents and material information furnished to such Governmental Authority in
connection with any investigation or audit of any Loan Party involving
allegations of wrongdoing against any Loan Party (other than routine inquiries
or audits by such Governmental Authority) to the extent disclosure by a Loan
Party is not prohibited by any Requirement of Law;

(viii)     promptly, and in any event within 3 Business Days, upon any
Authorized Officer of the Parent or Borrower obtaining knowledge of the
occurrence of an Event of Default or Default (other than as covered by
Section 7.01(a)(xiv)) or the occurrence of any event or development that could
reasonably be expected to have a Material Adverse Effect, the written statement
of an Authorized Officer of the Borrower setting forth the details of such Event
of Default or Default or other event or development having a Material Adverse
Effect and the action which the affected Loan Party proposes to take with
respect thereto;

- 57 -

--------------------------------------------------------------------------------

 

(ix)    (A) promptly and in any event within 10 days after any Loan Party or any
ERISA Affiliate thereof knows or has reason to know that (1) any Reportable
Event with respect to any Employee Plan has occurred, (2) any other Termination
Event with respect to any Employee Plan has occurred, or (3) an accumulated
funding deficiency has been incurred or an application has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including installment payments) or an extension of any amortization
period under Section 412 of the Internal Revenue Code with respect to an
Employee Plan, a statement of an Authorized Officer of the Borrower setting
forth the details of such occurrence and the action, if any, which such Loan
Party or such ERISA Affiliate proposes to take with respect thereto,
(B) promptly and in any event within 3 days after receipt thereof by any Loan
Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by any Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;

(x)     promptly and in any event within 5 Business Days after service of
process with respect thereto on, or the obtaining of knowledge thereof by, any
Authorized Officer of any Loan Party, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which could reasonably be expected to have a Material Adverse Effect;

(xi)     promptly and in any event within 5 Business Days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with any Material Contract;

(xii)     promptly and in any event within 5 Business Days after the
consummation of a Permitted Acquisition, executed counterparts of the respective
material agreements, instruments or other documents pursuant to which such
Permitted Acquisition is consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), and
any schedules to such agreements, instruments or other documents delivered in
connection therewith;

(xiii)     simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance reasonably satisfactory to the Agents;

(xiv)     promptly and in any event within 5 Business Days after any Authorized
Officer of the Parent or the Borrower obtaining knowledge of (A) the occurrence
of a Default or an Event of Default in respect of Section 7.01(c) with respect
to non-compliance with Requirements of Law specifically applicable to the
healthcare industry (“Healthcare Laws”), the written statement of an Authorized
Officer of the Parent or the Borrower setting forth the details of such Default
or Event of Default, together with a copy of the Remediation Plan submitted by
the relevant Loan Party to the OIG with respect thereto (such required notice
date under this clause (A), the “Notice Date”) and (B) (i) any action taken by
the OIG (other than the OIG’s acknowledgment of receipt of such Remediation
Plan) with respect to any Loan Party in respect of such Remediation Plan or (ii)
any additional actions required by the OIG in respect of any Remediation Plan
(such additional actions, the “Additional Actions”), the written statement of an
Authorized Officer of the Parent or the Borrower setting forth the details of
such action take by the OIG or such Additional Actions; and

(xv)     promptly upon request, such other information (other than information
subject to confidentiality obligations with a third party or attorney-client
privilege or the sharing of which information is prohibited by applicable law,
in which case, to the extent reasonably practical to provide the same, redacted
summaries of such information shall be provided) concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (ii) and (iii) of
Section 7.01(a) may be satisfied by furnishing (A) the applicable financial
statements of the Parent or (B) the Parent’s Form 10-K or 10-Q, as applicable,
filed with the SEC, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B) of this
paragraph, to the extent such statements are in lieu of statements required to
be provided under Section 7.01(a)(iii), such statements shall be

- 58 -

--------------------------------------------------------------------------------

 

accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall satisfy the applicable requirements set forth in Section 7.01(a)(iii).

Documents required to be delivered pursuant to Section 7.01(a) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents or other information, or
provides a link thereto at the website address listed in Section 12.01(ii) on
which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and each Agent have access (whether a commercial, third party website or whether
sponsored by the Administrative Agent) or (iii) on which such documents are
available on the website of the SEC at http:/www.sec.gov; provided that the
Borrower shall notify (which notice may be delivered by facsimile or electronic
mail as provided in Section 12.01) each Agent of the posting of any such
documents and provide to each Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents and maintaining its copies of such
documents.

(b)      Additional Guarantors and Collateral Security. Cause:

(i)     each Subsidiary of any Loan Party not in existence on the Effective Date
that is not an Excluded Subsidiary to execute and deliver to the Collateral
Agent promptly and in any event within 10 days (or such longer date as the
Collateral Agent may agree to in its sole discretion) after the formation,
acquisition or change in status thereof (except as otherwise provided in
Section 7.01(m) and Section 8.01(b)), (A) a Joinder Agreement, pursuant to which
such Subsidiary shall be made a party to this Agreement as a Guarantor, (B) a
supplement to the Security Agreement, together with (1) certificates, if any,
evidencing all of the Equity Interests of any Person owned by such Subsidiary
required to be pledged under the terms of the Security Agreement, (2) undated
stock powers for such certificated Equity Interests executed in blank, and
(3) such opinions of counsel as the Collateral Agent may reasonably request,
(C) to the extent required under the terms of this Agreement, one or more
Mortgages creating on the fee-owned real property of such Subsidiary a
perfected, first priority Lien (in terms of priority, subject only to Permitted
Specified Liens) on such real property and such other Real Property Deliverables
as may be reasonably required by the Collateral Agent with respect to each such
real property, and (D) such other agreements, instruments, approvals or other
documents reasonably requested by the Collateral Agent in order to create,
perfect, establish the first priority of or otherwise protect any Lien purported
to be covered by any such Security Agreement or Mortgage or otherwise to effect
the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that substantially
all property and assets of such Subsidiary shall become Collateral for the
Obligations; and

(ii)     each owner (that is a Loan Party) of the Equity Interests of any such
Subsidiary to execute and deliver promptly and in any event within 10 days (or
such longer date as the Collateral Agent may agree to in its sole discretion)
after the formation or acquisition of such Subsidiary a Pledge Amendment (as
defined in the Security Agreement), together with (A) certificates, if any,
evidencing all of the Equity Interests of such Subsidiary required to be pledged
under the terms of the Security Agreement, (B) undated stock powers or other
appropriate instruments of assignment for such certificated Equity Interests
executed in blank, (C) such opinions of counsel as the Collateral Agent may
reasonably request and (D) such other agreements, instruments, approvals or
other documents reasonably requested by the Collateral Agent.

Notwithstanding the foregoing, (A) no Loan Party shall be required to take the
actions set forth in this Section 7.01(b) in respect of any Subsidiary formed
after the Effective Date in connection with a Permitted Acquisition or Permitted
Investment prior to the consummation of such Permitted Acquisition or Permitted
Investment so long as no assets (other than immaterial assets and its rights
under the related agreement for such Permitted Acquisition or Permitted
Investment) are transferred to, or owned by, such Subsidiary and (B) no Excluded
Subsidiary shall be required to become a Guarantor hereunder (and, as such,
shall not be required to deliver the documents required by clause (i) above;
provided, however, that if the Equity Interests of a first-tier Foreign
Subsidiary are owned by a Loan Party, such Loan Party shall deliver all such
documents, instruments, agreements (including, without limitation, at the
reasonable request of the Collateral Agent, a pledge agreement governed by the
laws of the jurisdiction of the organization of such Foreign Subsidiary) and
certificates, if any, described in clause (ii) above to the Collateral Agent,
and take all commercially reasonable actions reasonably requested by the
Collateral Agent or otherwise necessary to grant and to perfect a first-priority
Lien (subject to Permitted Specified Liens) in favor of the Collateral Agent,
for the benefit of the Agents and the Lenders, in 65% of the voting Equity
Interests of such Foreign Subsidiary and 100% of all other Equity Interests of
such Foreign Subsidiary owned by such Loan Party.

(c)     Compliance with Laws; Payment of Taxes.

(i)     Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all material Requirements of Law (including, without limitation,
(i) all Environmental Laws and (ii) HIPAA, Medicare Regulations and Medicaid
Regulations), judgments and awards (including any settlement of any claim that,
if breached, could give rise to any of the foregoing). Each Loan Party will, and
will cause each of its Subsidiaries to, ensure that (i) billing policies,
arrangements, protocols and instructions will comply in all material respects
with reimbursement requirements under Medicare, Medicaid and other Medical
Reimbursement

- 59 -

--------------------------------------------------------------------------------

 

Programs and will be administered by properly trained personnel;
(ii) compensation arrangements and other arrangements with referring physicians
will comply with applicable state and federal self-referral and anti-kickback
laws, including, without limitation, 42 U.S.C. Section 1320a-7b(b)(1)-(b)(2) 42
U.S.C. and 42 U.S.C. Section 1395nn; and (iii) no event or related events occur
that results in the exclusion of the Parent or any of its Subsidiaries from
participation in any Medical Reimbursement Program. Each Loan Party will, and
will cause each of its Subsidiaries that handles confidential patient
information to, implement policies that are consistent with HIPAA on or before
the date that any Loan Party or its Subsidiaries is required to comply
therewith.

(ii)     Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other related governmental charges imposed upon any Loan Party
or any of its Subsidiaries or any property of any Loan Party or any of its
Subsidiaries to the extent the aggregate amount for all such taxes, assessments
and other governmental charges exceeds $500,000, except to the extent contested
in good faith by proper proceedings which stay the imposition of any penalty,
fine or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.

(d)     Preservation of Existence, Etc. Except as otherwise permitted under
Section 7.02(c), maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, its existence, rights and privileges, and become or
remain, and cause each of its Subsidiaries to become or remain, duly qualified
and in good standing, if applicable, in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect.

(e)     Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete (in
all material respects) entries made to permit the preparation of financial
statements in accordance with GAAP.

(f)     Inspection Rights. Subject to the limitations set forth in
Section 2.06(c), permit, and cause each of its Subsidiaries to permit, the
authorized representatives of any Agent, at the expense of the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to verify materials, leases, notes,
accounts receivable, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals, environmental assessments or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent public accountants and
auditors, so long as, if no Event of Default has occurred and is continuing, the
Borrower has been given a reasonable opportunity to have a representative
present at any such meeting (and if the Borrower so elects to have a
representative present at such meeting, then such meeting shall be held at a
time and location that is reasonably acceptable to both the Borrower and the
Agents), all upon reasonable prior notice and at such reasonable times during
normal business hours. In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
representatives authorized by any Agent in accordance with this Section 7.01(f),
so long as, if no Event of Default has occurred and is continuing, the Borrower
has been given a reasonable opportunity to have a representative present at any
such meeting (and if the Borrower so elects to have a representative present at
such meeting, the such meeting shall be held at a time and location that is
reasonably acceptable to both the Borrower and the Agents).

(g)     Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its material properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, and comply, and cause each of its Subsidiaries to comply, at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent the failure to so maintain and preserve or so
comply could not reasonably be expected to have a Material Adverse Effect.

(h)     Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with reputable insurance companies or associations
(including, without limitation, comprehensive general liability, hazard,
worker’s compensation, business interruption insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Parent and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses at similar locations) in such amounts (giving
effect to self-insurance which comports with the requirements of this
Section 7.01(h) and provided that adequate reserves therefore are maintained in
accordance with GAAP), with such deductibles, and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated; provided, that any adverse
change (other than an adverse change required by a Requirement of Law) with
respect to the amount, coverage and level of deductible with respect to such
insurance shall be reasonably satisfactory to the Collateral Agent. The
Collateral Agent agrees that the insurance maintained by the Parent and its
Subsidiaries as of the Effective Date is satisfactory. Each policy of insurance
shall, if applicable, (i) name the Collateral Agent, on behalf of the Agents and
the Lenders as an additional insured thereunder as its interests may appear, and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, reasonably

- 60 -

--------------------------------------------------------------------------------

 

satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Agents and the Lenders as the loss payee
thereunder and provides that the insurer will provide at least 30 days’ (or in
the case of non-payment, 10 days) prior written notice to the Collateral Agent
of any modification or cancellation of such policy. If any Loan Party or any of
its Subsidiaries fails to maintain insurance as required by this
Section 7.01(h), the Collateral Agent may arrange for such insurance, but at the
Borrower’s expense and without any responsibility on the Collateral Agent’s part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall have
the sole right, in the name of the Lenders, any Loan Party and its Subsidiaries,
to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

(i)     Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all permits, licenses, authorizations, approvals,
entitlements and accreditations that are necessary or useful in the proper
conduct of its business, in each case, except to the extent the failure to
obtain, maintain, preserve or take such action could not reasonably be expected
to have a Material Adverse Effect.

(j)     Environmental. (i) Keep all Collateral and all owned Facilities free of
any Environmental Liens; (ii) comply, and cause each of its Subsidiaries to
comply, with all Environmental Laws in all material respects and provide to the
Collateral Agent any documentation of such compliance which the Collateral Agent
may reasonably request; (iii) provide the Agents written notice promptly after
obtaining knowledge (and in any event, within 5 days thereof) of any Release of
a Hazardous Material in excess of any reportable quantity from or onto any
Facility, or from or onto property now or hereafter owned or operated by it or
any of its Subsidiaries for which any Loan Party or its Subsidiaries could
reasonably be expected to be liable under Environmental Law, and take any
Remedial Actions required by Environmental Law to abate said Release; and
(iv) provide the Agents with written notice within 10 days of the receipt of any
of the following: (A) notice that an Environmental Lien has been filed against
any property of any Loan Party or any of its Subsidiaries; (B) commencement of
any Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order issued pursuant to
Environmental Law which could reasonably be expected to have a Material Adverse
Effect.

(k)     Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to
end on December 31st of each calendar year unless the Agents consent to a change
in such Fiscal Year (and appropriate related changes to this Agreement).

(l)     Landlord Waivers; Collateral Access Agreements. At any time any
Collateral with a book value in excess of $100,000 (when aggregated with all
other Collateral at the same location) is located on any real property of a Loan
Party (whether such real property is now existing or acquired after the
Effective Date) which is not owned by a Loan Party, or is stored on the premises
of a bailee, warehouseman, or similar party, use commercially reasonable efforts
to obtain written subordinations or waivers or collateral access agreements, as
the case may be, in form and substance reasonably satisfactory to the Collateral
Agent.

(m)     After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee simple interest in any real
property (wherever located) (each such interest being a “New Facility”) with a
Current Value (as defined below) in excess of $500,000, promptly, and in any
event within 2 days of such acquisition, notify the Collateral Agent, setting
forth with specificity a description of the interest acquired, the location of
the real property, any structures or improvements thereon and either an
appraisal or such Loan Party’s good-faith estimate of the current value of such
real property (for purposes of this Section, the “Current Value”). The
Collateral Agent shall notify such Loan Party whether it intends to require a
Mortgage (and any other Real Property Deliverables) with respect to such New
Facility. Upon receipt of such notice requesting a Mortgage (and any other Real
Property Deliverables), the Person that has acquired such New Facility shall
furnish the same to the Collateral Agent within 60 days (or such longer period
as the Collateral Agent may agree to in its sole discretion) after receipt of
such request. The Borrower shall pay all fees and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, and all title insurance
charges and premiums, in connection with each Loan Party’s obligations under
this Section 7.01(m).

(n)     Anti-Bribery and Anti-Corruption Laws. If applicable to the business of
the Parent and its Subsidiaries, maintain, and cause each of its Subsidiaries to
maintain, anti-bribery and anti-corruption policies and procedures that are
reasonably designed to ensure compliance with the Anti-Corruption Laws.

(o)     Lender Meetings. Upon the reasonable request of any Agent or the
Required Lenders (which request, so long as no Event of Default shall have
occurred and be continuing, shall not be made more than once during each Fiscal
Year), participate in a meeting or conference call with the Agents and the
Lenders at such location as may be mutually agreed to by the Borrower and such
Agent or the Required Lenders (or, if agreed by such Agent or the Required
Lenders, via teleconference)) at such time as may be agreed to by the Borrower
and such Agent or the Required Lenders.

- 61 -

--------------------------------------------------------------------------------

 

(p)     Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral or any other property of any Loan Party and
its Subsidiaries, and (iii) to establish and maintain the validity and
effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby. In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(i) authorizes each Agent to execute any such agreements, instruments or other
documents in such Loan Party’s name and to file such agreements, instruments or
other documents in any appropriate filing office, (ii) authorizes each Agent to
file any financing statement required hereunder or under any other Loan Document
(including any such financing statement describing the Collateral as “all
assets” or similar designation), and any continuation statement or amendment
with respect thereto, in any appropriate filing office without the signature of
such Loan Party, and (iii) ratifies the filing of any financing statement, and
any continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof. Notwithstanding the
foregoing, in no event will any Loan Party or any of its Subsidiaries be
required to take any action in contravention of any other term or agreement in
this Agreement or any other Loan Document.

(q)     Compliance Program. The Parent (i) has appointed a corporate compliance
officer and formed a compliance committee and (ii) will maintain its existing
compliance programs and practices, the scope and breadth of such programs which
have been determined by the compliance committee to reflect industry standards,
including the Compliance Program Guidance for Clinical Laboratories issued by
the OIG, as amended from time to time; provided, that the Parent and its
Subsidiaries shall be entitled to modify any such compliance program in
accordance with industry standards and their Authorized Officer’s reasonable
business judgment.

(r)     Enforcement of Certain Obligations. Each Loan Party shall enforce the
obligations of all Affiliated Practices under, and in accordance with, the
Management Agreements and Nominee Agreements to which each such Affiliated
Practice shall be a party from time to time, in all cases in a manner consistent
with the reasonable business judgment of the applicable Loan Party regarding
such enforcement.

(s)     Landlord Waivers. Use commercially reasonable efforts to deliver to the
Collateral Agent not later than the date that is 30 days after the Effective
Date (or such later date as extended by the Collateral Agent in its reasonable
discretion), a landlord waiver, in form and substance reasonably satisfactory to
the Collateral Agent, executed by the landlord and the applicable Loan Party
with respect to the leased locations for which landlord waivers were not
delivered pursuant to Section 5.01(d)(xvi) on the Effective Date.

(t)     Affiliated Practices. Use commercially reasonable efforts to obtain a
valid non-recourse pledge of the Equity Interests of each Affiliated Practice
pursuant to an Affiliated Practice Pledge Agreement.

(u)     Use of Proceeds. The proceeds of the Loans shall be used to
(a) refinance the Existing Credit Facility, (b) pay Transaction Costs, (c) fund
working capital of the Parent and its Subsidiaries, (d) fund Permitted
Acquisitions, and (e) fund other general corporate purposes, including for any
purpose not prohibited under this Agreement. The proceeds of any Term Loan made
after the Effective Date may only be used to fund a Permitted Acquisition and
related Transaction Costs, to repay Revolving Loans made to fund a Permitted
Acquisition and pay related Transaction Costs or to replenish cash on the
Borrower’s balance sheet with respect to internally generated cash of the
Borrower or its Subsidiaries that was used to pay consideration for a Permitted
Acquisition and pay related Transaction Costs.

(v)     Post-Closing Covenants. Cause, and cause each of its Subsidiaries to,

(i)     within 7 days after the Effective Date (or such later date as extended
by the Collateral Agent in its sole discretion), either cause Hallmark
Pathology, P.C. (or its successor entity) (x) to become a Loan Party pursuant to
Section 7.01(b) or (y) merge into and with Dermpath New England, LLC, with
Dermpath New England, LLC surviving such merger;

(ii)     use commercially reasonable efforts to deliver (to the extent not
delivered on the Effective Date) to the Collateral Agent not later than the date
that is 30 days after the Effective Date (or such later date as extended by the
Collateral Agent in its sole discretion) each Affiliated Practice Pledge
Agreement, Collateral Assignment of Management Agreement, Collateral Assignment
of Nominee Agreement, Collateral Assignment of Purchase Agreement and Collateral
Assignment of Services Agreement reasonably required by the Collateral Agent,
duly executed by the parties thereto; and

(iii)     within 30 days after the Effective Date (or such later date as
extended by the Collateral Agent in its sole discretion), deliver to the
Collateral Agent such long-form insurance endorsements as to the named insureds
or loss payees thereunder as the Collateral Agent may request and providing that
such insurance policy may be terminated or canceled (by the insurer or the
insured thereunder) only upon 30 days’ (or 10 days in the case of non-payment of
premiums) prior written notice to the Collateral Agent and each such named
insured or loss payee.

- 62 -

--------------------------------------------------------------------------------

 

Section 7.02     Negative Covenants. Until the Termination Date, each Loan Party
shall not, unless the Required Lenders shall otherwise consent in writing:

(a)     Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any Requirement of
Law of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor (other than an unauthorized
financing statement (or the equivalent thereof) that names it or any of its
Subsidiaries as debtor so long as such unauthorized financing statement is
promptly terminated after the Loan Parties obtain knowledge thereof); sign or
suffer to exist any security agreement authorizing any secured party thereunder
to file such financing statement (or the equivalent thereof) other than, as to
all of the above, Permitted Liens.

(b)     Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c)     Fundamental Changes; Dispositions.

(i)     Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with
any Person, or permit any of its Subsidiaries to do (or agree (except for a
Permitted Agreement) to do) any of the foregoing; provided, however, that

(A) any Wholly-Owned Subsidiary of any Loan Party may be merged into such Loan
Party or another Wholly-Owned Subsidiary of such Loan Party, or may consolidate
or amalgamate with another Wholly-Owned Subsidiary of such Loan Party, so long
as (1) if a Borrower is a party to such transaction, then such Borrower shall be
the surviving or continuing entity, (2) such Loan Party gives the Agents at
least 15 days (or such shorter period as the Collateral Agent may agree to)
prior written notice of such merger, consolidation or amalgamation accompanied
by true, correct and complete copies of all material agreements, documents and
instruments relating to such merger, consolidation or amalgamation, including,
but not limited to, the certificate or certificates of merger or amalgamation to
be filed with each appropriate Secretary of State (with a copy as filed promptly
after such filing), (3) no Default or Event of Default shall have occurred and
be continuing either before or after giving effect to such transaction, (4) the
Lenders’ rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger, consolidation or amalgamation and (5) the surviving Subsidiary, if any,
if not already a Loan Party, is joined as a Loan Party hereunder pursuant to a
Joinder Agreement and is a party to a Security Agreement and the Equity
Interests of such Subsidiary is the subject of a Security Agreement, in each
case, which is in full force and effect on the date of and immediately after
giving effect to such merger, consolidation or amalgamation;

(B) any Subsidiary (other than the Borrower) may dissolve or liquidate; provided
that if in connection with any such dissolution or liquidation, the dissolving
entity transfers its assets to another Person and the transferor in such a
transaction is a Loan Party, then (i) the transferee must be or become a Loan
Party concurrently with such transfer or (ii) to the extent constituting an
Investment, such Investment must be a Permitted Investment;

(C) any Subsidiary (other than the Borrower) may merge, amalgamate or
consolidate with or dissolve or liquidate into any other Person in order to
effect a Permitted Investment; and

(D) a merger, dissolution, liquidation or consolidation, the purpose of which is
to effect a Permitted Disposition may be effected; and

(ii) Make any Disposition, whether in one transaction or a series of related
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (or agree (except for a Permitted Agreement) to do
any of the foregoing), or permit any of its Subsidiaries to do any of the
foregoing; provided, however, that (x) any Loan Party and its Subsidiaries may
make Permitted Dispositions and (y) the Parent shall be permitted to transfer to
another Person up to 1% of beneficial ownership and control on a fully diluted
basis of the economic and voting interest in the Equity Interests of the
Borrower solely for tax structuring purposes; provided, further, that such
Person executes a non-recourse pledge of such 1% ownership interest in favor of
the Collateral Agent, for the benefit of the Secured Parties.

(d)      Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any change in the nature of its business as described in
Section 6.01(l).

(e)     Loans, Advances, Investments, Etc. Make (or commit or agree to make
(except for a Permitted Agreement)), or permit any of its Subsidiaries make (or
commit or agree to make (except for a Permitted Agreement)), any Investment in
any other Person except for Permitted Investments. In no event shall any Loan
Party make any Investment which results in any Restricted Payment not otherwise
permitted under the terms of Section 7.02(h).

- 63 -

--------------------------------------------------------------------------------

 

(f)     Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction (other than a
transaction that is both Permitted Indebtedness and a Permitted Disposition).

(g)     Capital Expenditures. Make (or commit or agree to make (except for a
Permitted Agreement)), or permit any of its Subsidiaries to make (or commit or
agree to make (except for a Permitted Agreement)), any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
Fiscal Year set forth in the table below to exceed the amount set forth opposite
such Fiscal Year:

 

Period

  

Capital Expenditure

 

Fiscal Year 2014

  

$3,625,000

  

Fiscal Year 2015

  

$5,500,000

  

Fiscal Year 2016

  

$5,750,000

  

Fiscal Year 2017

  

$6,000,000

  

Fiscal Year 2018

  

$6,200,000

  

Fiscal Year 2019

  

$3,250,000

  

provided, however, that if the amount of the Capital Expenditures permitted to
be made in any Fiscal Year set forth in the table above is greater than the
actual amount of the Capital Expenditures actually made in such Fiscal Year (the
amount by which such permitted Capital Expenditures for such fiscal period
exceeds the actual amount of Capital Expenditures for such fiscal period, the
“Excess Amount”), then 100% of such Excess Amount (such amount, the “Carry-Over
Amount”) may be carried forward to the next succeeding Fiscal Year (the
“Succeeding Fiscal Period”); provided that the Carry-Over Amount applicable to a
particular Succeeding Fiscal Period may not be carried forward to another Fiscal
Year. Capital Expenditures made by the Loan Parties and their Subsidiaries in
any Fiscal Year shall be deemed to reduce first, the amount set forth in the
table above for such Fiscal Year, and then, the Carry-Over Amount.

(h)     Restricted Payments. Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.

(i)     Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

(j)     Transactions with Affiliates. Enter into, renew, extend or be a party
to, or permit any of its Subsidiaries to enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate thereof, and that are fully disclosed to
the Agents prior to the consummation thereof, if they involve one or more
payments by the Parent or any of its Subsidiaries in excess of $5,000,000 for
any single transaction or series of related transactions, (ii) transactions with
another Loan Party, (iii) transactions with a Subsidiary of a Loan Party that is
not a Loan Party to the extent permitted under this Agreement, (iv) transactions
with an Affiliated Practice in the ordinary course of business consistent with
past practices (other than as necessary to comply with changes in “corporate
practice of medicine” laws and rules and regulations after the Effective Date),
(iii) transactions permitted by Section 7.02(c)(ii) (solely with respect to the
transfer to another Person of up to 1% of beneficial ownership and control on a
fully diluted basis of the economic and voting interest in the Equity Interests
of the Borrower solely for tax structuring purposes), Section 7.02(e) and
Section 7.02(h), (v) sales of Qualified Equity Interests of the Parent to
Affiliates of the Parent not otherwise prohibited by the Loan Documents and the
granting of registration and other customary rights in connection therewith,
(vi) reasonable and customary director, officer and employee compensation
(including bonuses and stock option programs), benefits and indemnification
arrangements, in each case approved by the Board of Directors of such Loan Party
or such Subsidiary, (vii) the payment of premiums to a Captive Insurance
Subsidiary in the ordinary course of business and (vii) the making of Permitted
Restricted Payments and the existence and performance of the Consulting
Agreement.

- 64 -

--------------------------------------------------------------------------------

 

(k)     Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

(A)     this Agreement and the other Loan Documents;

(B)     any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

(C)     any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

(D)     in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;

(E)     Permitted Liens or customary restrictions on dispositions of real
property interests in reciprocal easement agreements;

(F)     customary restrictions in agreements for sale of assets pursuant to a
Permitted Disposition during an interim period prior to the closing of the sale
of such assets pursuant to a Permitted Disposition;

(G)     customary restrictions in contracts that prohibit the assignment of such
contract;

(H)     customary restrictions on (i) the Equity Interests of a joint venture
and (ii) operation of a joint venture, in each case, set forth in an agreement
governing a joint venture to which such Loan Party or any of its Subsidiaries is
a party; or

(I)     the Senior Unsecured Notes Indenture, the Senior Unsecured Notes and any
Permitted Refinancing Indebtedness with respect thereto (and any documents
evidencing or governing the same)

(l) Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other consensual
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following: (i) this
Agreement and the other Loan Documents, (ii) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 7.02(b)
of this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iii) any customary restrictions and
conditions contained in agreements relating to the sale or other disposition of
assets or of a Subsidiary pending such sale or other disposition; provided that
such restrictions and conditions apply only to the assets or Subsidiary to be
sold or disposed of and such sale or disposition is permitted hereunder,
(iv) customary provisions in leases, licenses or contracts restricting the
assignment or sublet thereof, (v) restrictions imposed by the Senior Unsecured
Notes Indenture as in effect on the Effective Date, and any Permitted
Refinancing Indebtedness in respect of the Senior Unsecured Notes, and
(vi) customary restrictions with respect to (i) the Equity Interests of a joint
venture and (ii) the operation of a joint venture, in each case of this clause
(v), set forth in an agreement governing a joint venture to which such Loan
Party or any of its Subsidiaries is a party.

(m)     Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.

(i)     Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Subordinated Indebtedness, Indebtedness with respect to the Senior
Unsecured Notes, Indebtedness with respect to any Seller Notes or Indebtedness
with respect to any Earnout Amounts, or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) evidencing or governing any such Indebtedness
if such amendment, modification or change would shorten the final maturity or
average life to

- 65 -

--------------------------------------------------------------------------------

 

maturity of, or require any payment of principal, premium or fee to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would add any covenant or
event of default such that such Subordinated Indebtedness would be more
restrictive than the Loan Documents, or contain events of default that are not
Events of Default hereunder, or would change the subordination provisions, if
any, of such Indebtedness, or would otherwise be adverse in any material respect
to the Lenders or the issuer of such Indebtedness in any respect; provided, that
notwithstanding the foregoing, any Permitted Refinancing Indebtedness in respect
of such Indebtedness shall be permitted;

(ii)     except for the Obligations, (A) make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries’ Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Subordinated Indebtedness in violation of the subordination
provisions thereof or any subordination agreement with respect thereto, or
(D) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Indebtedness as a result of any asset sale, change of
control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing (except a notice in
connection with a Permitted Agreement). Notwithstanding the foregoing, (i) any
Permitted Refinancing Indebtedness in respect of Permitted Purchase Money
Indebtedness not exceeding $1,000,000 in the aggregate and such Indebtedness
shall be permitted and (ii) the Loan Parties shall be permitted to make payments
on (x) Subordinated Indebtedness, the Earnout Amounts and the Seller Notes to
the extent expressly permitted by the applicable subordination provisions
governing such Subordinated Indebtedness, Earnout Amounts or Seller Notes, as
applicable and (y) any Indebtedness with the proceeds of any issuance of Equity
Interests of the Parent permitted under this Agreement;

(iii)     amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect;

(iv)     agree to any amendment, modification or other change to or waiver of
any of its rights under any Material Contract or Affiliated Practice Agreement,
in each case, if such amendment, modification, change or waiver would be adverse
in any material respect to any Loan Party or any of its Subsidiaries or the
Agents and the Lenders; or

(v)     agree to any amendment, modification or other change to or waiver of any
of its rights under the Consulting Agreement if such amendment, modification,
change or waiver would be materially adverse to the interests of the Agents or
the Lenders, or to any of their respective rights under the Loan Documents.

(n)     Investment Company Act of 1940. Engage in any business, consummate any
transaction, acquire any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

(o)     Intentionally Omitted.

(p)     Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except to the extent such actions could not
reasonably be expected to have a Material Adverse Effect.

(q)     Accounting Methods. Modify or change, or permit any of its Subsidiaries
to modify or change, its method of accounting or accounting principles from
those utilized in the preparation of the Financial Statements (other than as may
be required to conform to GAAP).

- 66 -

--------------------------------------------------------------------------------

 

(r)     Anti-Money Laundering and Anti-Terrorism Laws.

(i)     None of the Loan Parties, nor any of their Subsidiaries (nor to the
knowledge of any Loan Party, their Affiliates or agents), shall:

(A)     conduct any business or engage in any transaction or dealing with or for
the direct (or, to the knowledge of any Loan Party, indirect) benefit of any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services directly (or, to the knowledge of any Loan Party, indirectly)
from or for the benefit of any Blocked Person;

(B)     deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
OFAC Sanctions Programs;

(C)     use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any violation
of the Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful
activity as that term is defined in the Money Laundering Control Act of 1986, 18
U.S.C. §§ 1956 and 1957; or

(D)     violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws.

(ii)     None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor, to the knowledge of any Loan Party, any Authorized Officer,
director or Affiliate of any of the Loan Parties, shall be or shall become a
Blocked Person.

(s)     Anti-Bribery and Anti-Corruption Laws. None of the Loan Parties shall:

(i)     offer, promise, pay, give, or authorize the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of
any public international organization, or any foreign political party or
official thereof, or candidate for foreign political office (collectively,
“Foreign Official”) for the purpose of: (1) influencing any act or decision of
such Foreign Official in his, her, or its official capacity; or (2) inducing
such Foreign Official to do, or omit to do, an act in violation of the lawful
duty of such Foreign Official, or (3) securing any improper advantage, in order
to obtain or retain business for, or with, or to direct business to, any Person;
or

(ii)     act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

(t)     Permitted Activities of the Parent. The Parent shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the (i) Indebtedness, (ii) obligations under the Loan
Documents, agreements governing Permitted Acquisitions (other than Seller Notes)
and the Senior Unsecured Notes and any Permitted Refinancing Indebtedness in
respect thereof and (iii) other obligations incurred in the ordinary course of
business and consistent with past practice in its role as a holding company;
(b) create any Lien upon any property or assets now owned or hereafter acquired
by it other than the Liens created under the Loan Documents to which it is a
party or permitted pursuant to Section 7.02(a); (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Equity Interests
of the Borrower; (ii) performing its obligations and activities incidental or
related thereto; (iii) performing its obligations under the Loan Documents and
the Senior Unsecured Notes Indenture (or any documents evidencing or relating to
Permitted Refinancing Indebtedness in respect of the Senior Unsecured Notes),
and to the extent not inconsistent therewith, agreements governing Permitted
Acquisitions (other than Seller Notes); and (iii) making Restricted Payments and
Permitted Investments to the extent permitted by this Agreement; (d) consolidate
with or merge with or into, or convey, transfer or lease all or substantially
all its assets to, any Person; (e) sell or otherwise dispose of any Equity
Interests of any of its Subsidiaries except as otherwise expressly provided
herein; or (f) create or acquire any direct Subsidiary or make or own any direct
equity Investment in any Person other than the Borrower.

(u)     Issuance of Equity Interests. No Loan Party (other than the Parent)
shall, nor shall it permit any of its Subsidiaries to, issue or sell or enter
into any agreement or arrangement (other than any Permitted Agreement) for the
issuance and sale of any shares of its Equity Interests, any securities
convertible into or exchangeable for its Equity Interests, or any warrants,
options or other rights for the purchase or acquisition of shares of its Equity
Interests, in each case, other than to (i) another Loan Party or (ii) in the
case of any Subsidiary formed after the Effective Date in connection with a
Permitted Acquisition or Permitted Investment prior to the consummation of such
Permitted Acquisition or Permitted Investment so long as no assets (other than
immaterial assets and its rights under the agreements related to such Permitted
Acquisition or Permitted Disposition) are transferred to, or owned by, such
Subsidiary, another Loan Party or a Person that is not a Loan Party; provided,
that that the Parent shall be permitted to transfer to another Person up to 1%
of beneficial ownership and control on a fully diluted basis of the economic and
voting interest in the Equity Interests of the Borrower solely for tax
structuring purposes.

- 67 -

--------------------------------------------------------------------------------

 

Section 7.03     Financial Covenants. Until the Termination Date, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:

(a)      Leverage Ratio. Permit the Leverage Ratio of the Parent and its
Subsidiaries for any period of 4 consecutive fiscal quarters of the Parent and
its Subsidiaries for which the last month ends on a date set forth below to be
greater than the ratio set forth opposite such date:

 

Fiscal Quarter End

  

Leverage Ratio

 

September 30, 2014

  

9.15 to 1.00

 

December 31, 2014

  

10.00 to 1.00

 

March 31, 2015

  

10.35 to 1.00

 

June 30, 2015

  

10.80 to 1.00

 

September 30, 2015

  

10.40 to 1.00

 

December 31, 2015

  

10.20 to 1.00

 

March 31, 2016

  

10.20 to 1.00

 

June 30, 2016

  

10.15 to 1.00

 

September 30, 2106

  

10.00 to 1.00

 

December 31, 2016

  

9.80 to 1.00

 

March 31, 2017

  

9.60 to 1.00

 

June 30, 2017

  

9.35 to 1.00

 

September 30, 2017

  

9.15 to 1.00

 

December 31, 2017

  

8.90 to 1.00

 

March 31, 2018

  

8.80 to 1.00

 

June 30, 2018

  

8.70 to 1.00

 

September 30, 2018

  

8.60 to 1.00

 

December 31, 2018

  

8.45 to 1.00

 

March 31, 2019

  

8.35 to 1.00

 

June 30, 2019

  

8.20 to 1.00

 

- 68 -

--------------------------------------------------------------------------------

 

(b)      Interest Coverage Ratio. Permit the Interest Coverage Ratio of the
Parent and its Subsidiaries for any period of 4 consecutive fiscal quarters of
the Parent and its Subsidiaries for which the last month ends on a date set
forth below to be less than the ratio set forth opposite such date:

 

Fiscal Quarter End

  

Interest Coverage Ratio

 

September 30, 2014

  

1.10 to 1.00

 

December 31, 2014

  

1.05 to 1.00

 

March 31, 2015

  

1.00 to 1.00

 

June 30, 2015

  

1.00 to 1.00

 

September 30, 2015

  

1.00 to 1.00

 

December 31, 2015

  

1.00 to 1.00

 

March 31, 2016

  

1.00 to 1.00

 

June 30, 2016

  

1.00 to 1.00

 

September 30, 2106

  

1.00 to 1.00

 

December 31, 2016

  

1.00 to 1.00

 

March 31, 2017

  

1.00 to 1.00

 

June 30, 2017

  

1.00 to 1.00

 

September 30, 2017

  

1.00 to 1.00

 

December 31, 2017

  

1.05 to 1.00

 

March 31, 2018

  

1.05 to 1.00

 

June 30, 2018

  

1.05 to 1.00

 

September 30, 2018

  

1.05 to 1.00

 

December 31, 2018

  

1.10 to 1.00

 

March 31, 2019

  

1.10 to 1.00

 

June 30, 2019

  

1.10 to 1.00

 

(c)     Liquidity. From and after the Effective Date, permit the sum of
(i) Availability plus (ii) Qualified Cash of the Parent and its Subsidiaries to
be less than either (x) $5,000,000 at any time or (y) $10,000,000 on the last
Business Day of each month.

(d)     Certain Calculations. With respect to any period during which a
Permitted Acquisition or a Permitted Disposition (consisting of the sale of all
or substantially all of the Equity Interests of a Subsidiary or the sale of a
division, line of business or laboratory of a Subsidiary) has occurred (each, a
“Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in this Sections 7.03(a) and 7.03(b) (including,
without limitation, for purposes of determining pro forma compliance with such
financial covenants pursuant to the requirements of any other section hereof or,
if used without reference to a financial covenant, Consolidated EBITDA (and the
components thereof) (except for purposes of the definition of Excess Cash Flow))
(any such determination, a “Pro Forma Determination”), Consolidated EBITDA
(determined in the case of Permitted Acquisitions, without giving effect to
clause (c) of the definition of Consolidated Net Income) shall be calculated
with respect to such period on a pro forma basis (including pro forma
adjustments (i) arising out of events which are reasonably attributable to a
specific transaction (such as cost savings (including, without limitation, cost
savings with respect to severance and rent) and synergies that are reasonably
identifiable and factually supportable), in each case, within the limits set
forth in the definition of Consolidated EBITDA for such pro forma adjustments
(it being understood that for the purposes of calculating pro forma adjustments
for Permitted Dispositions as required hereby, any “negative” Consolidated
EBITDA generated by the Person or asset so disposed of shall be added back in
calculating Consolidated EBITDA, but not any other synergies or cost savings as
set forth in the definition of Consolidated EBITDA), or (ii) are otherwise
approved by the Agents in their reasonable discretion, which pro forma
adjustments shall be certified by the chief financial officer of the Parent)
using the historical financial statements of any business so acquired or to be
acquired or sold or to be

- 69 -

--------------------------------------------------------------------------------

 

sold and the consolidated financial statements of the Parent and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred (including assumed) or repaid in connection therewith, had
been consummated or incurred, assumed or repaid at the beginning of such period
(and assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rates applicable thereto at the date incurred, assumed or repaid). For the
avoidance of doubt (and without duplication of adjustments to Consolidated
EBITDA as described above), income statement items (whether positive or
negative) attributable to the laboratory, property, line of business or Person
subject to such Subject Transaction, (A) in the case of a Permitted Disposition,
shall be excluded, and (B) in the case of a Permitted Acquisition, shall be
included. For purposes of making a Pro Forma Determination, Consolidated EBITDA
(other than to the extent expressly set forth in such definition) shall be
calculated with respect to such period on a pro forma basis giving effect to any
Permitted Acquisition using the financial information prepared on a cash basis
for any periods occurring prior to such Permitted Acquisition. In addition, if
after the Effective Date, the outstanding principal amount of the Indebtedness
with respect to the Senior Unsecured Notes (or any Permitted Refinancing
Indebtedness with respect thereto) is reduced at any time, then (i) the
financial covenant levels set forth in Section 7.03(a) with respect to the
Leverage Ratio shall automatically be adjusted downward and given immediate
effect under this Agreement to reflect each decrease in the outstanding
principal amount of the Indebtedness with respect to the Senior Unsecured Notes
(or any Permitted Refinancing Indebtedness with respect thereto) using the same
methodology and cushions that were used by the Borrower, the Agents and the
Lenders to calculate the financial covenant levels in Section 7.03(a) prior to
the Effective Date and (ii) the Loan Parties, the Agents and the Lenders shall
promptly execute an amendment to reflect such adjusted financial covenant
levels.

ARTICLE VIII

CASH MANAGEMENT ARRANGEMENTS

AND OTHER COLLATERAL MATTERS

Section 8.01     Cash Management Arrangements. (a) The Loan Parties shall
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents (it being understood that the cash
management services of the Loan Parties as of the Effective Date are
satisfactory) at one or more of the banks set forth on Schedule 8.01, as such
Schedule may be amended pursuant to clause (d) below (each a “Cash Management
Bank”) and (ii) except as otherwise provided under Section 8.01(b), deposit or
cause to be deposited promptly, and in any event no later than 2 Business Days
after the date of receipt thereof, all proceeds in respect of any Collateral,
all Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party) into a Cash Management Account.

(b)     Within 60 days after the Effective Date (or such longer time as may be
agreed to by the Collateral Agent), the Loan Parties shall, with respect to each
Cash Management Account (other than Excluded Accounts), deliver to the
Collateral Agent a Control Agreement with respect to such Cash Management
Account. From and after the date that is 60 days following the Effective Date
(or such longer time as may be agreed to by the Collateral Agent), the Loan
Parties shall not maintain, and shall not permit any of their Subsidiaries to
maintain, cash, Cash Equivalents or other amounts in any deposit account or
securities account, unless the Collateral Agent shall have received a Control
Agreement in respect of each such Cash Management Account (other than Excluded
Accounts or other than newly acquired deposit or securities accounts in
connection with Permitted Acquisitions (each, an “Acquired Account”), in which
case the Loan Parties shall cause such Acquired Account to become subject to a
Control Agreement within 60 days following the closing of such Permitted
Acquisition (or such longer time as may be agreed to by the Collateral Agent;
provided, that if at the end of such 60 days the Loan Parties have (i) fully
taken all actions within their control to comply with such requirement and
(ii) delivered an executed certificate of an Authorized Officer certifying to
such effect, such time period shall be automatically extended an additional 60
days). Any proceeds of a Term Loan that are not otherwise used by the Borrower
on the applicable funding date shall be deposited and maintained in the
Specified Account. The Loan Parties shall cause any deposit accounts in which
the proceeds of Government Receivables are deposited to be zero balance accounts
with any remaining balances in such deposit accounts to be swept on a daily
basis to a Cash Management Account subject to a Control Agreement; provided that
with respect to any Acquired Accounts, the foregoing shall not be requested
prior to the expiration of the grace period set forth above. The only funds that
may be deposited in the Specified Account at any time are proceeds of each Term
Loan that are not otherwise used by the Borrower on the applicable funding date.

(c)     Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent’s direction be
wired each Business Day into the Administrative Agent’s Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent’s Account. In addition, the
Administrative Agent shall cause the funds on deposit in the Specified Account
to be distributed in accordance with the Borrower’s written instructions in
compliance with Section 7.01(u).

(d)     So long as no Event of Default has occurred and is continuing, the
Borrower may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) except with respect to
institutions maintaining an

- 70 -

--------------------------------------------------------------------------------

 

Acquired Account (an “Acquired Cash Management Bank”), such prospective Cash
Management Bank shall be reasonably satisfactory to the Collateral Agent and the
Collateral Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank,
(ii) except with respect to an Acquired Cash Management Bank, prior to the time
of the opening of such Cash Management Account, each Loan Party and such
prospective Cash Management Bank shall have executed and delivered to the
Collateral Agent a Control Agreement and (iii) with respect to any Acquired
Account and Acquired Cash Management Bank, Schedule 8.01 shall be automatically
amended upon the closing of a Permitted Acquisition to reflect such Acquired
Account(s) and Acquired Cash Management Bank(s). Each Loan Party shall close any
of its Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 60 days of notice from the Collateral Agent that the creditworthiness of
any Cash Management Bank is no longer acceptable in the Collateral Agent’s
reasonable judgment, or that the operating performance, funds transfer, or
availability procedures or performance of such Cash Management Bank with respect
to Cash Management Accounts or the Collateral Agent’s liability under any
Control Agreement with such Cash Management Bank is no longer acceptable in the
Collateral Agent’s reasonable judgment.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01     Events of Default. Each of the following events shall
constitute an event of default (each, an “Event of Default”):

(a)     the Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan, any Collateral Agent Advance or any fee, indemnity or other amount payable
under this Agreement (other than any portion thereof constituting principal of
the Loans) or any other Loan Document, and such failure continues for a period
of three (3) Business Days or (ii) all or any portion of the principal of the
Loans;

(b)     any representation or warranty made or deemed made by or on behalf of
any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document shall have been incorrect in any material respect (or in any
respect if such representation or warranty is qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof) when made or
deemed made;

(c)     any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a)(viii) (with respect to any Default or
Event of Default), 7.01(a)(xiv)(A), Section 7.01(c) (solely with respect to
Healthcare Laws but only to the extent the relevant Loan Party has not
implemented all actions under its control under a Remediation Plan within 15
Business Days following the Notice Date related to such Remediation Plan),
Section 7.01(d), Section 7.01(k), Section 7.01(o), Section 7.01(q) (it being
understood that there shall be a 5 Business Day grace period with respect to the
appointment of an interim or replacement compliance officer (such interim
officer to be an Authorized Officer)), Section 7.01(t), 7.01(v), Section 7.02 or
Section 7.03 or Article VIII, or any Loan Party shall fail to perform or comply
with Section 6(j) in any Security Agreement to which it is a party;

(d)     any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this
Section 9.01, such failure shall remain unremedied for (i) 5 days in the case of
any covenant or agreement contained in Sections 7.01(a)(i) through (a)(vi),
Section 7.01(a)(xii), Section 7.01(a)(xiv)(B) or Section 7.01(c) (other than as
set forth in Section 9.01(c)), (ii) 15 days in the case of any covenant or
agreement contained in Section 7.01(a)(vii), Section 7.01(a)(viii) (other than
with respect to any Default or Event of Default), Sections 7.01(a)(ix) through
7.01(a)(xi), Section 7.01(a)(xiii) or 7.01(a)(xv), (iii) 2 Business Days in the
case of Section 7.01(f) or Section 7.01(h) or (iii) in all other cases, 30 days
after the earlier of the date an Authorized Officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent to such Loan Party;

(e)     the Parent or any of its Subsidiaries or any Specified Affiliated
Practice shall fail to pay when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) any principal, interest or other
amount payable in respect of Indebtedness (excluding Indebtedness evidenced by
this Agreement) having an aggregate principal amount outstanding in excess of
$5,000,000, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace or cure period, if any, specified in such agreement or
instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case, prior to the stated maturity
thereof; provided, that with respect to an Event of Default arising under this
Section 9.01(e) with respect to any Earnout Amount, such event shall not be an
Event of Default to the extent the Borrower has determined, in good faith, that
(x) there is a bona fide dispute with respect to the payment of such Earnout
Amount and the Parent or the relevant Subsidiary, as

- 71 -

--------------------------------------------------------------------------------

 

applicable, is complying with the dispute resolution mechanics set forth in the
agreement(s) governing such Earnout Amount then any amounts owing by the Parent
or any of its Subsidiaries following the resolution of such dispute shall be
paid as set forth in the agreement governing such resolution and/or (y) the
Parent or the relevant Subsidiary, as applicable, has a contractual offset right
that will be exercised in accordance with the terms of the agreement(s)
governing such Earnout Amount;

(f)     the Parent or any of its Subsidiaries or any Specified Affiliated
Practice (i) shall institute any proceeding or voluntary case seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any Debtor Relief Law, or seeking the entry
of an order for relief or the appointment of a receiver, trustee, custodian or
other similar official for any such Person or for any substantial part of its
property, (ii) shall be generally not paying its debts as such debts become due
or shall admit in writing its inability to pay its debts generally, (iii) shall
make a general assignment for the benefit of creditors, or (iv) the Board of
Directors of such Person shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);

(g)     any proceeding shall be instituted against the Parent or any of its
Subsidiaries or any Specified Affiliated Practice seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, and either such proceeding shall remain
undismissed or unstayed for a period of 30 days or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against any such Person or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its property) shall
occur;

(h)     any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any Loan Party
or, in the case of an Affiliated Practice Pledge Agreement, any Affiliated
Practice (or the pledgor of the Equity Interests thereof), or a proceeding shall
be commenced by any Loan Party or any Governmental Authority having jurisdiction
over any of them, seeking to establish the invalidity or unenforceability
thereof, or any Loan Party shall deny in writing that it has any liability or
obligation purported to be created under any Loan Document;

(i)     at any time after the Effective Date, the Collateral Agent shall not
have or shall cease to have a valid and perfected, first priority Lien (subject
to Permitted Specified Liens) in favor of the Collateral Agent for the benefit
of the Agents and the Lenders on any portion of the Collateral having a fair
market value in excess of $5,000,000 except as the result of an action or
failure to act on the part of a Secured Party within its control so long as the
Loan Parties have provided the Secured Parties with all information required to
be delivered under the Loan Documents;

(j)     one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $5,000,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against the Parent or any of its
Subsidiaries or any Specified Affiliated Practice and remain unsatisfied and
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement or (ii) there shall be a period of 15
consecutive days after entry thereof during which (A) a stay of enforcement
thereof is not in effect or (B) the same is not vacated, discharged, stayed or
bonded pending appeal;

(k)     the Parent or any of its Subsidiaries is enjoined, restrained or in any
way prevented by the order of any court or any Governmental Authority from
conducting, or otherwise ceases to conduct for any reason whatsoever, all or any
part of its business responsible for generating more than 5% of the revenue of
the Parent and its Subsidiaries (taken as a whole) for more than 20 Business
Days;

(l)     any event occurs that results in any Loan Party or any of its
Subsidiaries being unable to conduct all or any part of its business responsible
for generating more than 5% of the revenue of the Parent and its Subsidiaries
(taken as a whole) for more than 20 Business Days;

(m)     the loss, suspension or revocation of, or failure to renew, any license,
billing authorization or permit now held or hereafter acquired by the Parent or
any of its Subsidiaries (including, without limitation, with respect to
Medicaid, Medicare, Blue Cross or Blue Shield), if such loss, suspension,
revocation or failure to renew could reasonably be expected to have a Material
Adverse Effect;

(n)     the indictment of the Parent or any of its Subsidiaries or any
Authorized Officer thereof under any criminal statute, or commencement of
criminal or civil proceedings against the Parent or any of its Subsidiaries or
any Authorized Officer thereof, pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture to any Governmental
Authority of any material portion of the property of a Loan Party;

- 72 -

--------------------------------------------------------------------------------

 

(o)     any Loan Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Loan Party or any of its ERISA Affiliates
incurs a withdrawal liability in an annual amount exceeding $5,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party’s or any of its ERISA Affiliates’ annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $5,000,000;

(p)     any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $5,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

(q)    (i) any of the Obligations for any reason shall cease to be “Senior
Indebtedness” or “Designated Senior Indebtedness” (or any comparable terms)
under, and as defined in the documents evidencing or governing any Subordinated
Indebtedness, (ii) any holder of Subordinated Indebtedness in the principal
amount of $5,000,000 or more shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness, or (iii) the subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness;

(r)     At any time, the aggregate principal amount of all Indebtedness for
borrowed money incurred by all Affiliate Practices, and which is secured by one
or more Liens on the assets of such Affiliated Practice, exceeds $5,000,000;

(s)     a Change of Control shall have occurred; or

(t)     with respect to any Remediation Plan (i) the relevant Loan Party shall
fail to take any Additional Action within the time frame(s) set forth by the OIG
(unless the Collateral Agent agrees to extend such time frame(s) for compliance
in its sole discretion) or (ii) all Additional Actions with respect thereto
which involve the payment of fines or penalties in excess of $5,000,000 in the
aggregate (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has been
notified and has not denied coverage) shall be rendered against the Parent or
any of its Subsidiaries or any Specified Affiliated Practice and remain
unsatisfied and (A) enforcement proceedings shall have been commenced by the OIG
or another Governmental Authority upon any such fine or penalty or (B) there
shall be a period of 15 consecutive days after entry thereof during which (1) a
stay of enforcement thereof is not in effect or (2) the same is not vacated,
discharged, stayed or bonded pending appeal;

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Borrower, (i) terminate or reduce all
Commitments, whereupon all Commitments shall immediately be so terminated or
reduced, (ii) declare all or any portion of the Loans then outstanding to be due
and payable, whereupon all or such portion of the aggregate principal of all
Loans, all accrued and unpaid interest thereon, all fees and all other amounts
payable under this Agreement and the other Loan Documents shall become due and
payable immediately, together with the payment of the Applicable Prepayment
Premium (if any) with respect to the Commitments so terminated and the Loans so
repaid, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Loan Party and (iii) exercise any
and all of its other rights and remedies under applicable law, hereunder and
under the other Loan Documents; provided, however, that upon the occurrence of
any Event of Default described in subsection (f) or (g) of this Section 9.01
with respect to any Loan Party, without any notice to any Loan Party or any
other Person or any act by any Agent or any Lender, all Commitments shall
automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Prepayment Premium (if any), shall become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.

Section 9.02     Cure Right. In the event that the Borrower fails to comply with
the requirements of any financial covenant set forth in Section 7.03, until the
expiration of the 10th Business Day after the date on which financial statements
are required to be delivered with respect to the applicable fiscal quarter (or
fiscal year end, as applicable) hereunder, the Parent shall have the right to
issue Permitted Cure Equity for cash or otherwise receive cash contributions to
the capital of the Parent, and, in each case, to contribute any such cash to the
capital of the Borrower, and apply the amount of the proceeds thereof to
increase Consolidated EBITDA (and Consolidated EBITDA shall be automatically
deemed to be increased) with respect to such applicable quarter for all periods
in which such fiscal quarter is included in the calculation of Consolidated
EBITDA (the “Cure Right”); provided that (a) such proceeds are actually received
by the Borrower no later than 10 Business Days after the date on which such
financial statements are required to be delivered (the “Cure Deadline”),
(b) such proceeds do not exceed the aggregate amount necessary to cure (by
addition to Consolidated EBITDA) such Event of Default under Section 7.03 for
such period, (c) the Cure Right shall not be exercised more than five (5) times
during the term of the Loans, (d) the Cure Right may not be exercised in two
(2) consecutive fiscal quarters, (e) the amount of any individual Permitted Cure
Equity proceeds shall not exceed $3,500,000 (f) the aggregate amount of all
Permitted Cure

- 73 -

--------------------------------------------------------------------------------

 

Equity proceeds during the term of this Agreement shall not exceed $7,000,000,
and (g) such Permitted Cure Equity proceeds shall be applied to prepay the Loans
in accordance with Section 2.05(c)(v). If, after giving effect to the foregoing
pro forma adjustment (but not, for the avoidance of doubt, giving pro forma
adjustment to any repayment of Indebtedness in connection therewith), the
Borrower is in compliance with the financial covenants set forth in
Section 7.03, the Borrower shall be deemed to have satisfied the requirements of
such Section as of the relevant date of determination with the same effect as
though there had been no failure to comply on such date, and the applicable
breach or default of such Section 7.03 that had occurred shall be deemed cured
for purposes of this Agreement. The parties hereby acknowledge that this Section
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Section 7.03 and shall not result in any adjustment to any
amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence. The prepayment of the Loans in connection with
the Cure Right shall not be included in determining the calculation of the
Leverage Ratio for the fiscal quarter then most recently ended nor shall it be
included for the applicable subsequent fiscal quarters. If an Event of Default
shall occur as a result of the Borrower’s failure to be in compliance with the
financial covenants and the Parent has delivered written notice prior to the
Cure Deadline to the Agents to exercise the Cure Right in accordance with the
provisions set forth in this Section 9.02, then upon receipt of such notice
until the expiration of the Cure Deadline, the Agents and the Lenders shall
refrain from exercising any rights and remedies with respect to such Event of
Default that may be cured pursuant to this Section 9.02; provided, that, prior
to the receipt by the Borrower of Permitted Cure Equity proceeds in an amount
sufficient to cause the Borrower to be in compliance with the financial
covenants, the Agents and the Lenders shall have no obligation to make
additional Loans or otherwise extend additional credit. In the event the
Borrower does not cure all financial covenant violations as provided in this
Section 9.02, the existing Event(s) of Default shall continue unless waived in
writing in accordance herewith. Upon receipt by the Borrower of proceeds of a
Cure Right conforming to the requirements of this Section 9.02, any Event of
Default that occurred and is continuing as a result of a breach of any of the
financial covenants set forth in Section 7.03 shall be deemed cured with no
further action required.

ARTICLE X

AGENTS

Section 10.01     Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints, authorizes and empowers
the Administrative Agent and the Collateral Agent to perform the duties of each
such Agent as set forth in this Agreement and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto to carry out
the purposes hereof and thereof, including: (i) to receive on behalf of each
Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent’s inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Collateral and related matters; (iv) to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Collateral Agent Advances, for such Agent or
on behalf of the applicable Lenders as provided in this Agreement or any other
Loan Document; (vi) to perform, exercise, and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations,
or otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii) to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.

- 74 -

--------------------------------------------------------------------------------

 

Section 10.02     Nature of Duties; Delegation. (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.

(b)     Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender). Any such Person shall benefit from this Article X to the
extent provided by the applicable Agent.

Section 10.03     Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable to any Lender for any action
taken or omitted to be taken by them under or in connection with this Agreement
or the other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to
Section 4.03, and if any such apportionment or distribution is subsequently
determined to have been made in error, and the sole recourse of any Lender to
whom payment was due but not made shall be to recover from other Lenders any
payment in excess of the amount which they are determined to be entitled. The
Agents may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents the Agents are permitted or required to take or to grant, and if
such instructions are promptly requested, the Agents shall be absolutely
entitled to refrain from taking any action or to withhold any approval under any
of the Loan Documents until they shall have received such instructions from the
Required Lenders. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).

Section 10.04     Reliance. Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.

Section 10.05     Indemnification. To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent, reimburse such Agent for and indemnify such
Agent from and against any and all liabilities, obligations, losses, damages,

- 75 -

--------------------------------------------------------------------------------

 

penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
Agent), advances or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or any of the other
Loan Documents, in proportion to each Lender’s Pro Rata Share, including,
without limitation, advances and disbursements made pursuant to Section 10.08;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent’s gross negligence or willful misconduct. The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.

Section 10.06     Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with the
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

Section 10.07     Successor Agent. (a) Any Agent may at any time give at least
30 days prior written notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, and so long as no Event of Default has occurred and is continuing,
with the consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), to appoint a successor Agent. Such Agent’s resignation
shall become effective on the earlier of (i) the acceptance of such successor
Agent by the Borrower (if applicable) and the Required Lenders or (ii) the 30th
day after such notice of resignation (the “Resignation Effective Date”). If no
such successor Agent shall have been so appointed by the Required Lenders (and,
if applicable, agreed to by the Borrower) and shall have accepted such
appointment prior to the Resignation Effective Date, then the Required Lenders
shall function as the successor Agent and, in the case of the resignation of the
Collateral Agent, the Required Lenders shall designate one Lender to hold any
possessory Collateral and otherwise function as the Collateral Agent. Whether or
not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)     With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (other than its obligations under Section 12.19 hereof and
except that in the case of any Collateral held by such Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through such retiring Agent shall instead be made by or to each Lender
directly, until such time, if any, as a successor Agent shall have been
appointed as provided for above. Upon the acceptance of a successor’s Agent’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (other than its
obligations under Section 12.19 hereof). After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article,
Section 12.04 and Section 12.15 shall continue in effect for the benefit of such
retiring Agent in respect of any actions taken or omitted to be taken by it
while the retiring Agent was acting as Agent.

Section 10.08     Collateral Matters.

(a)     The Collateral Agent may from time to time make such disbursements and
advances (“Collateral Agent Advances”) which the Collateral Agent, in its sole
discretion exercised reasonably, deems necessary or desirable to preserve,
protect, prepare for sale or lease or dispose of the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrower of the Loans and other Obligations or to pay any other amount
chargeable to the Borrower pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04;
provided, that the Collateral Agent shall not make any Collateral Agent Advances
(other than with respect to the payment of payroll, insurance premiums and rent
(unless the payment of such rent is being disputed by the Borrower or its
Subsidiaries in good faith and the landlord under the lease relating to such
rent has not commenced an eviction proceeding)) unless an Event of Default has
occurred and is continuing. The Collateral Agent Advances shall be repayable on
demand and be secured by the Collateral and shall bear interest at a rate per
annum equal to the rate then applicable to Revolving Loans that are Reference
Rate Loans. The Collateral Agent Advances shall constitute Obligations hereunder
which may be charged to the Loan Account in accordance with Section 4.01 (but
shall not result in a double-counting of such amounts). The Collateral Agent
shall notify each Lender and the Borrower in writing of each such Collateral
Agent Advance, which notice shall include a description of the purpose of such
Collateral Agent Advance. Without limitation to its obligations pursuant to
Section 10.05, each Lender agrees that it shall make available to the Collateral
Agent, upon the Collateral Agent’s demand, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Collateral
Agent Advance. If such funds are not made available to the Collateral Agent by
such Lender, the Collateral Agent shall be entitled to recover

- 76 -

--------------------------------------------------------------------------------

 

such funds on demand from such Lender, together with interest thereon for each
day from the date such payment was due until the date such amount is paid to the
Collateral Agent, at the Federal Funds Rate for three Business Days and
thereafter at the Reference Rate.

(b)     The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to (i) release any Lien granted to or held by the
Collateral Agent upon any Collateral upon the Termination Date;
(ii) constituting property being sold or disposed of in the ordinary course of
any Loan Party’s business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; (iii) constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02; (iv) subordinate any Lien on any property granted
to or held by Administrative Agent or Collateral Agent under any Loan Document
to the holder of any Lien on property that is permitted by clause (e) of the
definition of “Permitted Lien”; and (v) release any Guarantor or any other Loan
Party as provided in clause (c) below. Without in any manner limiting the
Collateral Agent’s authority to act without any specific or further
authorization or consent by the Lenders upon request by the Collateral Agent at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to effectuate the releases pursuant to this Section 10.08(b).

(c)     Upon prior written request by any Loan Party, the Collateral Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of (x) any Liens granted to the
Collateral Agent for the benefit of the Agents and the Lenders upon such
Collateral under this Agreement or any Loan Document (i) upon the Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as a part of or in connection with any Disposition permitted
hereunder or under any Loan Document to a Person that is not a Loan Party,
(iii) that constitutes an Excluded Asset (as defined in the Security Agreement)
or does not otherwise constitute Collateral and (iv) if the property subject to
the Lien is owned by a Guarantor, upon the release of such Guarantor from its
Guaranty otherwise in accordance with this Agreement or the Loan Documents,
(y) if a Guarantor ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents or otherwise becomes an Excluded Subsidiary,
such Guarantor from its Obligations and (z) the Loan Parties from their
Obligations upon the Termination Date (other than, in the case of clauses
(y) and (z), any such Obligations which by their terms expressly survive the
Termination Date); provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
reasonable opinion, would expose the Collateral Agent to any liabilities (other
than the obligation to make the releases as set forth herein) or create any
monetary obligations that are not reimbursable by the Loan Parties or entail any
consequence other than the release of such Liens and/or Loan Parties, as
applicable, without recourse or warranty (other than the Collateral Agent’s
authority to execute and deliver such release), and (ii) except with respect to
releases given in connection with the Termination Date, such release shall not
in any manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

(d)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

(e)    The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

- 77 -

--------------------------------------------------------------------------------

 

Section 10.09    Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 10.10    No Reliance on any Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

Section 10.11    No Third Party Beneficiaries. Other than Sections 10.01, 10.07
and 10.08, the provisions of this Article are solely for the benefit of the
Secured Parties, and no Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

Section 10.12    No Fiduciary Relationship. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section  10.13    Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:

(a)    is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

(b)    expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent’s and its Subsidiaries’
books and records, as well as on representations of their personnel,

(d)    agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and

(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrower, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys fees and costs) incurred by any such Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 10.14    Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any

- 78 -

--------------------------------------------------------------------------------

 

Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether any Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts, in each
case, due the Secured Parties hereunder and under the other Loan Documents)
allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

ARTICLE XI

GUARANTY

Section 11.01    Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI, subject to
Section 12.04. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Borrower to the Secured Parties
under any Loan Document but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving the
Borrower. In no event shall the obligation of any Guarantor hereunder exceed the
maximum amount such Guarantor could guarantee under any Debtor Relief Law.

Section 11.02    Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Article XI shall be, until the
Termination Date, irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any or all of the following:

(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d)     the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

- 79 -

--------------------------------------------------------------------------------

 

(e)    any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

Section 11.03    Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral,
(iv) any requirement that any Secured Party protect, secure, perfect or insure
any security interest or Lien on any property subject thereto or exhaust any
right to take any action against any Loan Party, any other Person or any
Collateral, and (v) any other defense available to any Guarantor (other than the
occurrence of the Termination Date). Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

Section 11.04    Continuing Guaranty; Assignments. This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until
Termination Date, (b) be binding upon each Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Secured Parties and
their permitted successors, pledgees, transferees and assigns. Without limiting
the generality of the foregoing clause (c), any Lender may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments
and its Loans owing to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted such
Lender herein or otherwise, in each case as provided in Section 12.07.

Section 11.05    Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until the
Termination Date occurs. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the
Termination Date, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Article XI, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Article XI thereafter arising.
If (i) any Guarantor shall make payment to the Secured Parties of all or any
part of the Guaranteed Obligations and (ii) the Termination Date shall have
occurred, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

Section 11.06    Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such
date. “Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under

- 80 -

--------------------------------------------------------------------------------

 

Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Guarantor for purposes of this
Section 11.06, any assets or liabilities of such Guarantor arising by virtue of
any rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor. The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.

ARTICLE XII

MISCELLANEOUS

Section 12.01    Notices, Etc.

(a)    Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier. In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):

Aurora Diagnostics Holdings, LLC

11025 RCA Center Drive

Palm Beach Gardens, Florida 33410

Attention: Chief Financial Officer

Telephone: 561-626-5512

Telecopier: 561-626-4530

with a copy to:

Sidley Austin LLP

2001 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Kelly Dybala, Esq.

Telephone: 214-981-3300

Telecopier: 214-981-3400

if to the Administrative Agent, to it at the following address:

Cerberus Business Finance, LLC

875 Third Avenue

New York, New York 10022

Attention: Eric F. Miller

Telephone: 212-891-1549

Telecopier: 212-891-1540

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci, Esq.

Telephone: 212-756-2000

Telecopier: 212-593-5955

- 81 -

--------------------------------------------------------------------------------

 

if to the Collateral Agent, to it at the following address:

Cerberus Business Finance, LLC

875 Third Avenue

New York, New York 10022

Attention: Eric F. Miller

Telephone: 212-891-1549

Telecopier: 212-891-1540

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue New York,

New York 10022

Attention: Frederic L. Ragucci, Esq.

Telephone: 212-756-2000

Telecopier: 212-593-5955

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent.

(b)    Electronic Communications.

(i)    Each Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(A) and (B) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)    Change of Address. Any party hereto may change its address, email or
telecopy number for notices and other communications by written notice to the
other parties hereto in accordance with the provisions of this Agreement.

Section 12.02    Amendments, Etc. (a) No amendment, modification or waiver of
any provision of this Agreement or any other Loan Document (excluding the Fee
Letter), and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed (x) in the
case of an amendment, modification, consent or waiver to cure any ambiguity,
omission, defect or inconsistency or granting a new Lien for the benefit of the
Agents and the Lenders or extending an existing Lien over additional property,
by the Agents and the Borrower, (y) in the case of any other waiver or consent,
by the Required Lenders (or by the Collateral Agent with the consent of the
Required Lenders) and the Borrower and (z) in the case of any other amendment or
modification, by the Required Lenders (or by the Collateral Agent with the
consent of the Required Lenders) and the Borrower, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, modification or
waiver or consent shall:

(i)    increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, or reduce the amount of any fee
payable for the account of any Lender, (other than any imposition or rescission
of default interest (which may be affected by consent of the Required Lenders)),
or postpone or extend any scheduled date fixed for any payment of principal
(which shall in no event include any mandatory prepayment) of, or interest or
fees on, the Loans payable to any Lender, in each case, without the written
consent of such Lender;

- 82 -

--------------------------------------------------------------------------------

 

(ii)    increase the Total Commitment without the written consent of each
Lender;

(iii)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

(iv)    amend the definition of “Required Lenders” or “Pro Rata Share” without
the written consent of each Lender;

(v)    release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), except as
provided in Section 10.08, subordinate any Lien granted in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, or release the
Borrower or any Guarantor (except as otherwise provided in this Agreement and
the other Loan Documents), in each case, without the written consent of each
Lender;

(vi)    amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02
of this Agreement without the written consent of each Lender; or

(vii)    amend the definition of “Effective Date Pro Rata Share”, or “Delayed
Draw Pro Rata Share”, in each case, without the written consent of each Lender
affected thereby.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder or any of their respective Affiliates to purchase Loans on a
non-pro rata basis, become an eligible assignee pursuant to Section 12.07 and/or
make offers to make optional prepayments on a non-pro rata basis shall require
the prior written consent of the Required Lenders rather than the prior written
consent of each Lender directly affected thereby and (C) the consent of the
Borrower shall not be required to change any order of priority set forth in
Section 4.03. Notwithstanding anything to the contrary herein, no Defaulting
Lender or any of its Affiliates that is a Lender shall have any right to approve
or disapprove any amendment, waiver or consent under the Loan Documents and any
Loans held by such Person for purposes hereof shall be automatically deemed to
be voted pro rata according to the Loans of all other Lenders in the aggregate
(other than such Defaulting Lender or Affiliate).

(b)    If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender (other than the Collateral Agent, any Affiliate of the
Collateral Agent or any Related Fund of the Collateral Agent) (the “Holdout
Lender”) fails to give its consent, authorization, or agreement, then the
Collateral Agent or the Borrower, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender being repaid its
share of the outstanding Obligations without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender with a
Replacement Lender shall otherwise be made in accordance with the terms of
Section 12.07. Until such time as the Replacement Lenders shall have acquired
all of the Obligations, the Commitments, and the other rights and obligations of
the Holdout Lender hereunder and under the other Loan Documents, the Holdout
Lender shall remain obligated to make its Pro Rata Share of Loans.

Section 12.03    No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

Section 12.04    Expenses; Taxes; Attorneys’ Fees. The Borrower agrees to pay,
without duplication, (1) on the Effective Date and (2) after the Effective Date,
within 30 days after receipt of an invoice that sets forth such costs and
expenses in reasonable detail, (a) each Agent’s (in its capacity as such) (and,
in the case of clauses (a)(ii), (a)(iii), (a)(iv), (a)(vii) and (a)(viii) below,
each Lender’s) reasonable and documented out-of-pocket costs and expenses
including, without limitation, reasonable and documented fees, costs, client
charges and expenses of counsel for each Agent and each Lender (but limited in
each case of this Section 12.04, (A) prior to the occurrence and continuance of
an Event of Default, for the Agent and the Lenders taken as a whole, to (x) one
primary counsel, (y) one regulatory counsel and (z) one local counsel in each
relevant jurisdiction or a single special counsel acting in multiple

- 83 -

--------------------------------------------------------------------------------

 

jurisdictions, in each case unless a conflict arises, in which case the
reasonable and documented fees and out-of-pocket expenses of one conflicts
counsel shall also be reimbursed by the Borrower, and (B) after the occurrence
and continuance of an Event of Default, for the Agent and the Lenders taken as a
whole, to (x) one primary counsel for the Agents (taken as a whole) and one
primary counsel for the Lenders (taken as a whole), (y) one regulatory counsel
and (z) one local counsel in each relevant jurisdiction or a single special
counsel acting in multiple jurisdictions, in each case unless a conflict arises,
in which case the reasonable and documented fees and out-of-pocket expenses of
one conflicts counsel shall also be reimbursed by the Borrower and (C) for the
Agent and the Lenders taken as a whole, to all other types of professionals or
advisors other than counsel (such as financial advisors, investment bankers,
accountants, etc.) to one firm of each such type of advisors to the Agents and
the Lenders, taken as a whole), due diligence, periodic field audits, physical
counts, searches and filings, monitoring of assets, appraisals of Collateral,
reasonable title searches and reviewing environmental assessments, miscellaneous
disbursements, travel, lodging and meals, arising from or relating to (but
subject to any limitations set forth in Section 2.06(c)): (i) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (ii) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (iii) the preservation and protection of the Agents’ or
any of the Lenders’ rights under this Agreement or the other Loan Documents,
(iv) any of the following: (x) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith,
(y) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, or (z) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, except
in each case under this clause (iv), to the extent any such out-of-pocket costs
and expenses are caused by the bad faith, gross negligence, willful misconduct
of, or breach of a funding obligation under Loan Document by, such Person
claiming reimbursement, as determined by a final, non-appealable judgment of a
court of competent jurisdiction (and if so found, any amounts paid to such
Person under this clause (iv) shall be subject to the same return provisions set
forth in the penultimate sentence of Error! Reference source not found.),
(v) during the continuance of an Event of Default, the protection, collection,
lease, sale, taking possession of or liquidation of, any Collateral or other
security in connection with this Agreement or any other Loan Document, (vi) any
attempt to enforce any Lien or security interest in any Collateral or other
security in connection with this Agreement or any other Loan Document, (vii) any
attempt to collect the Obligations from any Loan Party after the occurrence and
during the continuance of an Event of Default, or (viii) the receipt by any
Agent or any Lender of any advice from professionals with respect to any of the
foregoing, (b) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(c) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present in relation to or arising out of the operations of any Facility of any
Loan Party, (d) any Environmental Liabilities and Costs incurred in connection
with any Environmental Lien on any Facility or Collateral of any Loan Party or
Subsidiary, (e) all broker fees incurred by it or, during the continuance of an
Event of Default, any Agent or any Lender, that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents and (f) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document and, except as otherwise set
forth in Section 10.08, an Event of Default has occurred and is continuing, any
Agent may itself perform or cause performance of such covenant or agreement, and
the expenses of such Agent incurred in connection therewith shall be reimbursed
on demand by the Borrower. The obligations of the Borrower under this
Section 12.04 shall survive the Termination Date.

Section 12.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) other than Tax and Trust Funds
at any time held and other Indebtedness at any time owing by such Agent or such
Lender or any of their respective Affiliates to or for the credit or the account
of any Loan Party against any and all obligations of the Loan Parties either now
or hereafter existing under any Loan Document, irrespective of whether or not
such Agent or such Lender shall have made any demand hereunder or thereunder and
although such obligations may be contingent or unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.04
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Each Agent and each Lender agrees to notify such Loan Party promptly after any
such set-off and application made by such Agent or such Lender or any of their
respective Affiliates provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Agents
and the Lenders under this Section 12.05 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents of law or otherwise.

- 84 -

--------------------------------------------------------------------------------

 

Section 12.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.07    Assignments and Participations.

(a)    This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and permitted assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender (except as
permitted by Section 7.02(c)) and any such assignment without the Lenders’ prior
written consent shall be null and void.

(b)    Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to:

(i)    all or a portion of its Term Loan Commitment and any Term Loan made by it
with the written consent of the Collateral Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower (such consent of the
Borrower not to be unreasonably withheld, delayed or conditioned), and

(ii)    all or a portion of its Revolving Credit Commitment and the Revolving
Loans made by it with the written consent of each Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower (such consent of the
Borrower not to be unreasonably withheld, delayed or conditioned);

provided, however, that (i) no written consent of the Collateral Agent or the
Administrative Agent shall be required if such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender and (ii) no
written consent of the Borrower shall be required (x) in connection with any
assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (y) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender.

(c)    Assignments shall be subject to the following additional conditions:

(i)     Each such assignment shall be in an amount which is at least $5,000,000
or a multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (A) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof); and

(ii)    The parties to each such assignment shall execute and deliver to the
Collateral Agent (and the Administrative Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required in connection
with an assignment by a Lender to a Lender, an Affiliate of such Lender or a
Related Fund of such Lender); and

(iii)    No such assignment shall be made to (A) any Loan Party, any Permitted
Holder or any of their respective Affiliates or (B) any Defaulting Lender or any
of its Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(d)    Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, other than
obligations which survive under Section 12.19 relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(e)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the

- 85 -

--------------------------------------------------------------------------------

 

assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document furnished pursuant hereto; (ii) the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or any
of its Subsidiaries or the performance or observance by any Loan Party of any of
its obligations under this Agreement or any other Loan Document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement and the other Loan Documents, together with such other documents
and information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the assigning Lender, any Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes the Agents to take such action as agents on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.

(f)    The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the “Registered Loans”) owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(g)    Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Borrower, the
Administrative Agent or the Collateral Agent pursuant to Section 12.07(b) (which
consent of the applicable Agent or the Borrower must be evidenced by such
Person’s execution of an acceptance to such Assignment and Acceptance), the
Administrative Agent shall accept such assignment, record the information
contained therein in the Register (as adjusted to reflect any principal payments
on or amounts capitalized and added to the principal balance of the Loans and/or
Commitment reductions made subsequent to the effective date of the applicable
assignment, as confirmed in writing by the corresponding assignor and assignee
in conjunction with delivery of the assignment to the Administrative Agent) and
provide to the Collateral Agent a copy of the fully executed Assignment and
Acceptance.

(h)     A Registered Loan (and the registered note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered on the Register as the owner thereof for
the purpose of receiving all payments thereon, notwithstanding notice to the
contrary.

(i)     In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
the Borrower, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(j)     Intentionally Omitted.

(k)     Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender’s obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the Borrower, the Agents and the other
Lenders shall continue to

- 86 -

--------------------------------------------------------------------------------

 

deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
(iii) a participant shall not be entitled to require such Lender to take or omit
to take any action hereunder except (A) action directly effecting an extension
of the maturity dates or decrease in the principal amount of the Loans,
participated in by such participant (B) action directly effecting an extension
of the due dates or a decrease in the rate of interest payable on the Loans in
respect of the Commitments or Loans participated in by such participant or the
fees payable in respect of the Commitments or Loan participated in by such
participant under this Agreement, or (C) actions directly effecting a release of
all or a substantial portion of the Collateral or any Loan Party (except as set
forth in Section 10.08 of this Agreement or any other Loan Document); and
(iv) so long as no Event of Default has occurred and is continuing, the written
consent of the Borrower is obtained (such consent of the Borrower not to be
unreasonably withheld, delayed or conditioned); provided, however, that no
written consent of the Borrower shall be required (x) in connection with any
participation by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (y) if such participation is in connection with any
merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender.
Notwithstanding anything to the contrary in this Agreement, the Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.09
and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender; provided, (i) a
participant shall not be entitled to receive any greater payment under
Section 2.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with Borrower’s prior written consent
or as permitted in clause (ii) below, and (ii) a participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.10 unless the Borrower is notified of the participation sold to such
participant at the time such participant directly requests the benefits of
Section 2.10 and such participant agrees, for the benefit of the Loan Parties,
to comply with Section 2.10 as though it were a Lender as of such time. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 12.05 as though it were a Lender, provided such participant agrees to
be subject to Section 4.02 as though it were a Lender.

(l)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a “Securitization”); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall, at no cost or expense to the Loan Parties, cooperate with such Lender and
its Affiliates to effect the Securitization including, without limitation, by
providing such information as may be reasonably requested by such Lender in
connection with the rating of its Loans or the Securitization.

Section 12.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 12.09    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

Section 12.10    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL (EXCEPT AS SPECIALLY PROVIDED BELOW) BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE APPLICABLE PARTY AT ITS ADDRESS FOR NOTICES AS SET FORTH
IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.
THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL (A) AFFECT
THE RIGHT OF SUCH OTHER PARTY HERETO TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR

- 87 -

--------------------------------------------------------------------------------

 

(B) PROHIBIT THE AGENTS TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION TO THE EXTENT NECESSARY TO
ENFORCE ITS RIGHTS IN THE COLLATERAL (AND THE LOAN PARTIES SHALL BE PERMITTED TO
RESPOND THERETO). EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(b)    Each Guarantor hereby irrevocably appoints the Borrower as its agent for
service of process hereunder, and the Borrower hereby irrevocably appoints C T
Corporation System (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011, as its agent to receive on behalf
of the Borrower (on behalf of itself and each of the Guarantors and their
respective Subsidiaries) service of the summons and complaint and any other
process which may be served in any action or proceeding described above. Such
service may be made by mailing or delivering a copy of such process to the
Borrower, in care of the Process Agent at the address specified above for such
Process Agent, and the Borrower hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Each Loan Party covenants
and agrees that, for so long as it shall be a Loan Party or otherwise until the
Termination Date, it shall maintain a duly appointed agent for the service of
summons and other legal process in New York, New York, United States of America,
for the purposes of any legal action, suit or proceeding brought by any party in
respect of this Agreement or such other Loan Document and shall keep the Agents
advised of the identity and location of such agent. If for any reason there is
no authorized agent for service of process in New York, each Loan Party
irrevocably consents to the service of process out of the said courts by mailing
copies thereof by registered United States air mail postage prepaid to it at its
address specified in Section 12.01. Nothing in this Section 12.10(b) shall
affect the right of any Secured Party to (i) commence legal proceedings or
otherwise sue any Loan Party (subject to the limitations set forth in clause
(a) above) in any other court having jurisdiction over such Loan Party or
(ii) serve process upon any Loan Party in any manner authorized by the laws of
any such jurisdiction.

Section 12.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

Section 12.12    Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an “Action”) of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing (which
includes email) and may be withheld or denied by such Agent or such Lender, in
its sole discretion, with or without any reason, and without being subject to
question or challenge on the grounds that such Action was not taken in good
faith.

Section 12.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.

Section 12.14    Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Borrower, and if such Secured Party repays all or part of such
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan

- 88 -

--------------------------------------------------------------------------------

 

Documents or the termination of this Agreement or the other Loan Documents, and
(B) it shall be and remain liable to such Secured Party hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Secured Party.

Section 12.15    Indemnification; Limitation of Liability for Certain Damages.

(a)    In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the “Indemnitees”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses
(but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees and expenses of one counsel to all Indemnitees,
taken as a whole, and solely in the case of a conflict of interest, one
additional counsel to the affected Indemnitees, taken as a whole, and, if
reasonably necessary, one local counsel and one regulatory counsel in any
relevant jurisdiction to all such Persons, taken as a whole)), incurred by such
Indemnitees, whether prior to or from and after the Effective Date, whether
direct, indirect or consequential, as a result of or arising from or relating to
or in connection with any claim, litigation, investigation or proceeding
relating to any of the following, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”): (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent’s or any Lender’s
furnishing of funds to the Borrower under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans or
the Borrower’s use of the proceeds thereof, (iii) the Agents and the Lenders
relying on any instructions of the Borrower or the handling of the Loan Account
and Collateral of the Borrower as herein provided or (iv) any matter relating to
the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents,; provided, however,
that the Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter caused by the bad faith, gross
negligence or willful misconduct of, or breach of a funding obligation under any
Loan Document by, such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

(b)      The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account to the extent not paid by a Loan Party
within 30 days following receipt in writing of a request for the payment and a
reasonably detailed schedule of all amounts claimed. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in this Section 12.15
may be unenforceable because it is violative of any law or public policy, each
Loan Party shall, jointly and severally, contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees. In the
event that any Loan Party has made any payment to any Indemnitee entitled
thereto under this Section 12.15 and it is determined by a final non-appealable
judgment of a court of competent jurisdiction that such Indemnitee was not
entitled to such payment, then such Indemnitee shall promptly return to such
Loan Party the amount determined by such final non-appealable judgment of a
court of competent jurisdiction. No indemnitee shall be entitled to collect
expenses under this Section 12.15 to the extent the reimbursement of the same
are specifically governed or limited by Section 12.04.

(c)    No party hereto shall assert, and each party hereby waives, any claim
against the Indemnitees or any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Loan Party hereby waives,
releases and agrees not to sue upon any such claim or seek any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(d)     The indemnities and waivers set forth in this Section 12.15 shall
survive the Termination Date.

(e)     This Section 12.15 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

Section 12.16    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the fees
set forth in the Fee Letter, the Unused Line Fee and the Applicable Prepayment
Premium, shall at all times be ascertained from the records of the Agents, which
shall be conclusive and binding absent manifest error.

- 89 -

--------------------------------------------------------------------------------

 

Section 12.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender (except in connection with a
permitted transaction under Section 7.02(c)), and any assignment by any Lender
shall be governed by Section 12.07 hereof.

Section 12.18 Highest Lawful Rate . It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrower); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall,
subject to the last sentence of this Section 12.18, be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the Borrower).
All sums paid or agreed to be paid to any Agent or any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Agent or such Lender, be amortized, prorated, allocated
and spread throughout the full term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law. If at any time and from time
to time (x) the amount of interest payable to any Agent or any Lender on any
date shall be computed at the Highest Lawful Rate applicable to such Agent or
such Lender pursuant to this Section 12.18 and (y) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Agent or such Lender would be less than the amount of interest payable to such
Agent or such Lender computed at the Highest Lawful Rate applicable to such
Agent or such Lender, then the amount of interest payable to such Agent or such
Lender in respect of such subsequent interest computation period shall continue
to be computed at the Highest Lawful Rate applicable to such Agent or such
Lender until the total amount of interest payable to such Agent or such Lender
shall equal the total amount of interest which would have been payable to such
Agent or such Lender if the total amount of interest had been computed without
giving effect to this Section 12.18.

For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 12.19    Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to keep confidential any information supplied to it by the Loan
Parties in connection with this Agreement or the other Loan Documents (and which
at the time of delivery is not, and does not thereafter become, publicly
available or available to such Person from another source not known to be
subject to a confidentiality obligation to such Person not to disclose such
information), provided that nothing herein shall limit the disclosure by any
Agent or any Lender of any such information (i) to its Affiliates and to its and
its Affiliates’ respective equityholders (including, without limitation,
partners), directors, officers, employees, agents, trustees, counsel, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority purporting to have
jurisdiction over such Person (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) provided, unless
specifically prohibited by applicable law or court order, each Agent and each
Lender shall make reasonable efforts to notify the

- 90 -

--------------------------------------------------------------------------------

 

Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Agent or Lender by such
Governmental Authority for disclosure of any non-public information prior to
disclosure of such information); (v) in connection with any litigation to which
any Agent or any Lender is a party that arises from or relates to being a party
to this Agreement or any other Loan Document; (vi) as is reasonably necessary in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder;
(vii) disclosure of information which (a) becomes publicly available other than
as a result of a breach of this Section 12.19 or (b) becomes available to any
Agent or any Lender on a non-confidential basis from a source other than a Loan
Party not known by such Lender or such Agent to be subject to confidentiality
obligations to the Parent or any of its Subsidiaries; or (viii) with the prior
written consent of the Borrower.

Section 12.20    Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without consulting with such Agent or such Lender (to the extent permitted by
law, rule or regulation). Each Loan Party hereby authorizes each Agent and each
Lender, after consultation with the Borrower, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the existence and amount of the Commitments and the Loans
entered into among the parties hereto, as such Agent or such Lender shall deem
appropriate, including, without limitation, on a home page or similar place for
dissemination of information on the Internet or worldwide web, or in
announcements commonly known as tombstones, in such trade publications, business
journals, newspapers of general circulation and to such selected parties as such
Agent or such Lender shall deem appropriate.

Section 12.21     Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

Section 12.22     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrower, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrower in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

- 91 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

 

AURORA DIAGNOSTICS, LLC

 

By:

 

/s/ Michael Grattendick

 

 

Name: Michael Grattendick

 

 

Title:   Vice President and Controller

 

GUARANTORS:

 

AURORA DIAGNOSTICS HOLDINGS, LLC

AURORA DIAGNOSTICS FINANCING, INC.

AURORA GEORGIA, LLC

AURORA GREENSBORO LLC

AURORA LMC, LLC

AURORA MASSACHUSETTS, LLC

AURORA MICHIGAN, LLC

AURORA NEW HAMPSHIRE, LLC

BIOPSY DIAGNOSTICS, LLC

CUNNINGHAM PATHOLOGY, L.L.C.

C R COLLECTIONS, LLC

DERMPATH NEW ENGLAND, LLC

GREENSBORO PATHOLOGY, LLC

HARDMAN PATHOLOGY ADX, LLC

LABORATORY OF DERMATOPATHOLOGY ADX, LLC

PATHOLOGY SOLUTIONS, LLC

SEACOAST PATHOLOGY, INC.

TEXAS PATHOLOGY, LLC

TWIN CITIES DERMATOPATHOLOGY, LLC

 

By:

 

/s/ Michael Grattendick

 

 

Name: Michael Grattendick

 

 

Title:   Vice President and Controller

 

BERNHARDT LABORATORIES, INC.

MARK & KAMBOUR HOLDINGS, INC.

MARK & KAMBOUR, LLC

 

By:

 

/s/ Michael Grattendick

 

 

Name: Michael Grattendick

 

 

Title:   Vice President and Treasurer

 

THE LMC REVOCABLE TRUST, B.T.

THE WPC REVOCABLE TRUST, B.T

 

By:

 

/s/ Michael Grattendick

 

 

Name: Michael Grattendick

 

 

Title:   Trustee

 



 

--------------------------------------------------------------------------------

 

 

MID-ATLANTIC PATHOLOGY SERVICES, INC.

 

By:

 

/s/ Michael Grattendick

 

 

Name: Michael Grattendick

 

 

Title:   Treasurer

 

 

 



 

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

CERBERUS BUSINESS FINANCE, LLC

 

By:

 

/s/ Eric Miller

 

 

Name: Eric Miller

 

 

Title:   Vice President

 

 

 



 

--------------------------------------------------------------------------------

 

LENDERS:

 

CERBERUS ASRS HOLDINGS LLC

 

By:

 

  /s/ Eric Miller

Name:

 

Eric Miller

Title:

 

Vice President

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.

By: Cerberus Levered Opportunities II GP, LLC

Its: General Partner

 

By:

 

  /s/ Eric Miller

Name:

 

Eric Miller

Title:

 

Senior Managing Director

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

By: Cerberus NJ Credit Opportunities GP, LLC

Its: General Partner

 

By:

 

  /s/ Eric Miller

Name:

 

Eric Miller

Title:

 

Senior Managing Director

 

CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.

By: Cerberus ICQ Levered Opportunities GP, LLC

Its: General Partner

 

By:

 

  /s/ Eric Miller

Name:

 

Eric Miller

Title:

 

Senior Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(A)

 

Lenders

  

Revolving Credit
Commitment

 

  

Effective Date
Term Loan
Commitment

 

  

Delayed Draw
Term Loan
Commitment

 

  

Total
Commitment

 

Cerberus Levered Loan Opportunities Fund II, L.P.

  

$

11,869,567.10

  

  

$

65,282,619.00

  

  

$

9,891,305.91

  

  

$

87,043,492.01

  

Cerberus NJ Credit Opportunities Fund, L.P.

  

$

2,158,624.65

  

  

$

11,872,435.60

  

  

$

1,798,853.88

  

  

$

15,829,914.13

  

Cerberus ASRS Holdings LLC

  

$

9,773,833.85

  

  

$

53,756,086.19

  

  

$

8,144,861.54

  

  

$

71,674,781.58

  

Cerberus ICQ Levered Loan Opportunities Fund, L.P.

  

$

6,197,974.40

  

  

 

34,088,859.21

  

  

$

5,164,978.67

  

  

$

45,451,812.28

  

Total

  

$

30,000,000

  

  

$

165,000,000

  

  

$

25,000,000

  

  

$

220,000,000

  

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(B)

Specified Earnouts

BIOPSY DIAGNOSTICS, LLC

DERMPATH NEW ENGLAND, LLC

GLOBAL PATHOLOGY LABORATORY SERVICES, INC.

HALLMARK PATHOLOGY, P.C.

PINKUS DERMATOPATHOLOGY LABORATORY, P.C.

WESTERN PATHOLOGY CONSULTANTS, DRS. SWEENEY, HAYASHI, MANSON AND CHAUN, LTD.

 

 

 

1

--------------------------------------------------------------------------------

 

Schedule 1.01(C)

Seller Notes

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(D)

Operational Efficiencies and other Synergies

 

Initiative

 

Amount for the
LTM Period Ended
6/30/14

 

Reduction in force 3Q13

 

$

156,000

 

Reduction in force 1Q14

 

 

1,913,000

 

Severance

 

 

664,000

 

Salary continuation - retiring CEO

 

 

152,000

 

Total

 

$

2,885,000

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(E)

Consolidated EBITDA

 

One Quarter Period Ended

 

Amount

 

June 30, 2014

 

$

12,282,440

 

March 31, 2014

 

$

9,307,879

 

December 31, 2013

 

$

11,244,154

 

September 30, 2013

 

$

12,835,618

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(F)

Permitted Restricted Payment

Jim New Consulting Agreement payments of $12,500 per month through March 1,
2016.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01(e)

Capitalization; Subsidiaries

I.    Subsidiaries of Parent:

 

 

Record Owner - Grantor

 

 

Current Legal Entity

 

 

Certificate
No. (if any)

 

 

No. Shares

 

 

Percent
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Aurora Diagnostics Financing, Inc.

 

 

1

 

 

100 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Aurora Diagnostics, LLC

 

 

C-1

 

 

1000 Units

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Aurora Georgia, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Hardman Pathology ADX, LLC

 

 

C-2

 

 

1000 Units

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Aurora Greensboro LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Aurora LMC, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Aurora Massachusetts, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Aurora Michigan, LLC

 

 

C-1

 

 

1000 Units

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Aurora New Hampshire, LLC

 

 

C-1

 

 

1000 Units

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Biopsy Diagnostics, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Cunningham Pathology, L.L.C.

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

DERMPATH NEW ENGLAND, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Laboratory of Dermatopathology ADX, LLC

 

 

C-2

 

 

1000 Units

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Mark & Kambour, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Pathology Solutions, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Texas Pathology, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics, LLC

 

 

Twin Cities Dermatopathology, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Greensboro LLC

 

 

Greensboro Pathology, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora LMC, LLC

 

 

The LMC Revocable Trust, B.T.

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora LMC, LLC

 

 

The WPC Revocable Trust, B.T.

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora New Hampshire, LLC

 

 

Seacoast Pathology, Inc.

 

 

4

 

 

300 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cunningham Pathology, L.L.C.

 

 

C R Collections, LLC

 

 

N/A

 

 

N/A

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora LMC, LLC

 

 

Hallmark Pathology, P.C.1

 

 

TBD

 

 

100 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The LMC Revocable Trust, B.T.

 

 

Laboratory Medicine Consultants, Ltd.

 

 

39

 

 

940 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark & Kambour Holdings, Inc.

 

 

Bernhardt Laboratories, Inc.

 

 

4

 

 

500 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark & Kambour, LLC

 

 

Mark & Kambour Holdings, Inc.

 

 

1

 

 

100 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora LMC, LLC

 

 

Mid-Atlantic Pathology Services, Inc.4

 

 

4

 

 

1,000 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The WPC Revocable Trust, B.T.

 

 

WESTERN PATHOLOGY CONSULTANTS, DRS. SWEENEY, HAYASHI, MANSON AND CHAUN, LTD.

 

 

104

 

 

400 Shares

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

 

1

Certificate will not be delivered on the Effective Date.

II.    Parent:

 

Member

 

Units*

 

 

Percentage Ownership

 

Summit Investors

 

 

 

 

 

 

 

 

Summit Ventures VI-A, L.P.

 

 

4,290,810

 

 

 

18.220

%

SV VI-B Aurora Holdings, L.P.

 

 

1,789,329

 

 

 

7.598

%

Summit VI Entrepreneurs Fund, L.P.

 

 

137,061

 

 

 

0.582

%

Summit VI Advisors Fund, L.P.

 

 

89,255

 

 

 

0.379

%

Summit Investors VI, L.P.

 

 

48,088

 

 

 

0.204

%

Summit Partners Private Equity Fund VII-A, L.P.

 

 

3,939,915

 

 

 

16.730

%

SPPE VII-B Aurora Holdings, L.P.

 

 

2,366,540

 

 

 

10.049

%

KRG Investors

 

 

 

 

 

 

 

 

KRG Aurora Blocker, Inc

 

 

8,509,793

 

 

 

36.135

%

Management Investors

 

 

 

 

 

 

 

 

James C. New

 

 

1,337,640

 

 

 

5.680

%

Martin J. Stefanelli*

 

 

239,739*

 

 

 

1.018

%

Fred Ferrara

 

 

24,492

 

 

 

0.104

%

Michael Null

 

 

30,144

 

 

 

0.128

%

Haverford Investors

 

 

 

 

 

 

 

 

Christopher Jahnle

 

 

373,503

 

 

 

1.586

%

Kirk A. Rebane

 

 

373,503

 

 

 

1.586

%

*All Units are Common Units, with the exception of Stefanelli’s Units, which
were converted to Preferred Units on March 1, 2012.

 

 

 

2

--------------------------------------------------------------------------------

 

III.    Rights of First Refusal and Warrants, Options, etc.

Those set forth or contemplated by:

•

The Parent’s Second Amended and Restated Limited Liability Company Agreement, as
amended.

•

Options issued under the Parent’s Equity Incentive Plan

•

The Governing Documents of such Person

 

 

 

3

--------------------------------------------------------------------------------

 

Schedule 6.01(f)

Litigation

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01(i)

ERISA

None

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01(l)

Nature of Business

The Parent and its Subsidiaries own and operate, or manage and service, as the
case may be, diagnostic services companies and laboratories for in-patient and
out-patient services, and other activities reasonably related, complementary or
ancillary to the foregoing.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01(q)

Environmental Matters

None

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01(r)

Insurance

 

 

Insured

 

 

Insurer

 

 

Type of Policy

 

 

Policy #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All of the Loan Parties

 

 

Zurich American Insurance Co.

 

 

General Liability

 

 

CPO5953774-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All of the Loan Parties

 

 

American Guarantee & Liability Insurance Co.

 

 

Excess/Umbrella Liability

 

 

AUC5953799-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All of the Loan Parties

 

 

Zurich American Insurance Co.

 

 

Workers’ Compensation

 

 

WC5953776-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All of the Loan Parties

 

 

Zurich American Insurance Co.

 

 

Commercial Auto

 

 

BAP5953792-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insured

 

 

Insurer

 

 

Type of Policy

 

 

Policy #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All of the Loan Parties

 

 

Zurich American Insurance Co.

 

 

Property

 

 

CPO5953774-00

 

 

 

 

 

 

 

 

 

 

 

 

 

Comments: Commercial property insurance, “All Risk” Special Form, including
theft

 

 

Insured

 

 

Insurer

 

 

Type of Policy

 

 

Policy #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Westchester Fire Insurance Company (ACE)

 

 

Management Liability Package (primary)

 

 

DON G25535613 004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Starr Indemnity & Liability Company

 

 

Excess D&O/EPL

 

 

SISIXFL21148813

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Illinois National Insurance Co.

 

 

Excess D&O/EPL

 

 

01-694-59-87

 

 

 

 

 

 

 

 

 

 

 

 

 

Comments: $10,000,000 Combined Aggregate Limit for Management Liability and
Company Reimbursement (D&O) and Employment Practices Liability; $3,000,000
Aggregate Limit for Fiduciary Liability; $1,000,000 Limit for Crime Coverage
part.

 

 

Insured

 

 

Insurer

 

 

Type of Policy

 

 

Policy #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Doctors Company Insurance Group

 

 

Medical Professional Liability

 

 

0346428

 

 

 

 

 

 

 

 

 

 

 

 

 

Comments: Shared limits of $1,000,000 per claim, $10,000,000 annual aggregate
for the first named insured of Aurora Diagnostics, LLC. Coverage is also
provided for the following entities as protected parties sharing in the first
named insured’s limits of liability: Aurora Diagnostics Holdings, LLC, Aurora
Florida, LLC, Freepath PL, Aurora Michigan, LLC, Hilbrich Dermatopathology
Laboratory, PLLC, Kent Pathologists, PLLC & Kent Pathology Laboratory, LLC,
Aurora New Hampshire, LLC, Seacoast Pathology, Inc., Aurora Georgia, LLC,
William J. Hardman III, MD, PC, Aurora Twin Cities Dermatopathology, Seacoast
Pathology PA, Aurora Greensboro, LLC, Mark & Kambour, LLC, Mark & Kambour, MDPA,
Laboratory Medicine Consultants, Ltd, South Texas Dermatopathology Lab, PA,
Pinkus Dermatopathology Lab, PA, Bernhardt Laboratories, Inc., Austin Pathology
Associates, PA, Greensboro Pathology Services, PLLC, Greensboro Pathology, LLC,
Aurora Diagnostics Financing, Inc., Dermpath New England, LLC, Western Pathology
Consultants, Dr.’s Sweeney, Hayashi, Manson & Chun, Ltd. and Nevada Histology,
Inc. Each physician listed on relative exhibits will have his/her own set of
limits as listed. Auxiliary physician headers share coverage with the first
named insured.

 

 

Insured

 

 

Insurer

 

 

Type of Policy

 

 

Policy #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Medical Liability Mutual Ins. Co (MLMIC)

 

 

Medical Professional Liability

 

 

Various

 

 

 

 

 

 

 

 

 

 

 

 

 

Separate Limits of $1,300,000 each person, $3,900,000 total aggregate, apply to
the following insured physicians: Luis E. Berrutti, MD, Lynn Silverstein, MD,
Xuan Wang, MD, Hongbei Wang, MD & Linjun Xie, MD.

 

 

Insured

 

 

Insurer

 

 

Type of Policy

 

 

Policy #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aurora Diagnostics Holdings, LLC

 

 

Capitol Specialty Ins. Corp.

 

 

Medical Professional Liability

 

 

MM20141987

 

 

 

 

 

 

 

 

 

 

 

 

 

Comments: Shared limits of $1,000,000 per claim, $6,000,000 annual aggregate for
Aurora Diagnostics Holdings, LLC, Aurora Michigan, LLC dba Pathology Laboratory,
PC, Aurora New York, LLC dba Laboratory of Dermatopathology, LLC dba Laboratory
of Dermatopathology ADX, LLC, Covenant Healthcare Lab, LLC, Cunningham
Pathology, LLC and Pathology Solutions, LLC.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01(u)

Intellectual Property

I.    Registered Intellectual Property

Trademarks

 

 

Mark

 

 

App. No./

App. Date

 

 

Reg. No./

Reg. Date

 

 

Current Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOVADX

[g20140812181544241519.jpg]

 

 

85407281

25-AUG-2011

 

 

 

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOVADX

 

 

85400958

18-AUG-2011

 

 

 

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEMADX

 

 

85116638

26-AUG-2010

 

 

3950823

26-APR-2011

 

 

AURORA DIAGNOSTICS LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAREDX

 

 

77958561

14-MAR-2010

 

 

3896426

28-DEC-2010

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GASTRODX

 

 

77936186

16-FEB-2010

 

 

4042735

18-OCT-2011

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TREATMENTDX

 

 

77866993

06-NOV-2009

 

 

3884151

30-NOV-2010

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DERMDX

 

 

77836084

28-SEP-2009

 

 

3787236

11-MAY-2010

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

URODX

 

 

77836090

28-SEP-2009

 

 

3787237

11-MAY-2010

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WOMEN’SDX

 

 

77836093

28-SEP-2009

 

 

3787239

11-MAY-2010

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONNECTDX THE INFORMATION GATEWAY

[g20140812181545788520.jpg]

 

 

 

77381655

28-JAN-2008

 

 

3601123

07-APR-2009

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AURORA DIAGNOSTICS

 

 

78901968

06-JUN-2006

 

 

3446899

10-JUN-2008

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUNNINGHAM PATHOLOGY ASSOCIATES P.A.

[g20140812181546320521.jpg]

 

 

73243382

18-DEC-1979

 

 

1171727

29-SEP-1981

 

 

CUNNINGHAM PATHOLOGY, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

G GLOBAL PATHOLOGY

[g20140812181546632522.jpg]

 

 

76185101

20-DEC-2000

 

 

2667061

24-DEC-2002

 

 

MARK & KAMBOUR, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents

None

Copyrights

 

 

Copyright

 

 

Registration No.

 

 

Registration Date

 

 

Current Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tiger TCPC

 

 

TX0006919076

 

 

03-DEC-2007

 

 

Pathology Solutions LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

II.    Material Intellectual Property Contracts

None.

 

 

 

2

--------------------------------------------------------------------------------

 

Schedule 6.01(v)

Material Contracts

I.    Material Contracts

Ancillary Services Agreement, dated January 1, 2008, between CIGNA Health
Corporation and Greensboro Pathology, LLC

II.    Affiliated Practice Agreements

Management Services Agreement, dated March 1, 2000, by and between Austin
Pathology Associates and Texas Pathology I. L.P.

Services Agreement, dated February 2, 2007, by and among Aurora Michigan, LLC
and Pathology Laboratory, P.C.

Services Agreement, dated as of October 8, 2010, by and between Biopsy
Diagnostics, LLC and Biopsy Diagnostics Pathologists, LLC.

Services Agreement, dated April 30, 2007, by and between Cunningham Pathology,
LLC and The Cunningham Group LLC.

Services Agreement, dated October 4, 2007, by and between Greensboro Pathology,
LLC and Greensboro Pathology Services, PLLC.

Services Agreement, dated March 7, 2008, by and between Twin Cities
Dermatopathology, LLC and Twin Cities Pathologists, PLLC.

Laboratory Services Letter Agreement, dated December 31, 2009, between Mark &
Kambour, M.D., P.A. and Bernhardt Laboratories, Inc.

Amended and Restated Nominee Agreement, dated March 23, 2009, by and among Kim
A. Mills, M.D., Aurora Michigan, LLC and Aurora Diagnostics, LLC.

Second Amended and Restated Nominee Agreement, by and among John Patrick, M.D.,
Donald Pulitzer, M.D., Aurora Greensboro, LLC and Aurora Diagnostics, LLC.

Non-Alienation Agreement, dated as of May 13, 2008, by and among Thomas M. Mark,
M.D., Michael T. Kambour, M.D., and Ana L. Viciana, M.D., Mark & Kambour, LLC
and Aurora Diagnostics, LLC

Nominee Agreement, dated March 7, 2008, by and between Aurora Diagnostics, LLC
and Valda Kaye, M.D.

Nominee Agreement, dated as of December 31, 2010, by and among Robert Stern,
M.D., Aurora LMC, LLC and Aurora Diagnostics, LLC.

Nominee Agreement, dated November 20, 2009, by and between Aurora LMC, LLC and
Thomas L. Davis, M.D.

Amended and Restated Nominee Agreement, dated as of March_, 2012, by and between
Weijian Zhu, M.D. and Aurora Diagnostics, LLC.

Nominee Agreement dated December 31, 2009, by and between Aurora LMC, LLC and
David A. Mehregan, M.D.

Management Agreement, dated as of October 8, 2010, by and between Aurora
Diagnostics, LLC and Biopsy Diagnostics Pathologists, LLC

Management Agreement, dated October 4, 2007, by and between Aurora Diagnostics,
LLC and Greensboro Pathology Services, PLLC.

Amended and Restated Management Agreement, effective March 31, 2009, by and
among Mark & Kambour, LLC, Aurora Diagnostics, LLC and Mark & Kambour, M.D., PA.

Management Agreement, dated December 10, 2007, by and among Aurora Diagnostics,
LLC, Aurora LMC, LLC and Laboratory Medicine Consultants, Ltd.

Management Agreement, dated March 7, 2008, by and between Aurora Diagnostics,
LLC and Twin Cities Pathologists, PLLC.

1

--------------------------------------------------------------------------------

 

Management Agreement, dated November 20, 2009, by and between Aurora LMC, LLC
and South Texas Dermatopathology Lab, P.A.

Management Agreement, dated December 31, 2009, by and between Aurora LMC, LLC
and Pinkus Dermatopathology Laboratory, P.C.

Management Agreement, dated as of December 31, 2010, by and between Aurora
Diagnostics, LLC and Western Pathology Consultants, Drs. Sweeney, Hayashi,
Manson and Chaun,Ltd.

 

 

 

2

--------------------------------------------------------------------------------

 

Schedule 7.02(a)

Existing Liens

 

Jurisdiction

Debtor

Secured Party

Filing Info

Collateral

AURORA DIAGNOSTICS, LLC

Secretary of State, Delaware

Aurora Diagnostics, LLC

3824 East US Highway

90 Lake City, FL 32025

Leasing Associates of

Barrington, Inc.

33 West Higgins Road Suite

1030

South Barrington, IL 60010

 

Assignment to

U.S. Bank, N.A.

777 East Wisconsin Avenue

Milwaukee, WI 53202

 

Assignment to

Siemens Financial Services,

Inc. 170 Wood Ave South

Iselin, NJ 08830

2011 3434423
9/7/11

 

 

 

 

Assignment
2012 0257149

1/20/12

 

 

Assignment

2012 4963007

12/19/12

Lease of healthcare equipment

Secretary of State, Delaware

Aurora Diagnostics, LLC

3824 East US Highway

90 Lake City, FL 32025

Leasing Associates of
Barrington, Inc.

33 West
Higgins Road Suite

1030

South Barrington, IL 60010

 

Assignment to

U.S. Bank, N.A.

777 East Wisconsin Avenue
Milwaukee, WI 53202

 

Assignment to
Siemens
Financial Services,
Inc.

170 Wood Ave South
Iselin, NJ 08830

2011 3434811
9/7/11

 

 

 

 

 

Assignment

2012 1518879
4/19/12


Assignment
2012 4963304
12/19/12

Lease of healthcare equipment

Secretary of State, Delaware

Aurora Diagnostics, LLC

1209 Orange Street Wilmington, DE 19801

Roche Diagnostics Corporation 9115 Hague Road Indianapolis, IN 46250

2013 2355627
6/19/13

Lease of healthcare equipment

BERNHARDT LABORATORIES, INC.

Department of State, Florida

Bernhardt Laboratories 5008 Mustang Road Jacksonville, FL 32216

 

(Entity name does not exactly match loan party’s)

Hologic Limited Partnership 250 Campus Drive Marlborough, MA 01752

200900996526

8/7/09

 

Amendment
201003250848
9/23/10

One imager and three review scopes

 

Restate Collateral 2 imaging systems, 3 review scopes, one review station

 

(Florida stamp tax is not required)

Department of State,
Florida

Bernhardt Laboratories, P.A.

5008 Mustang Rd
Jacksonville, FL 32216

(Entity name does not
exactly match loan
party’s)

Becton, Dickenson and
Company

1 Becton Drive Franklin
Lakes, NJ 07417

201105549796
10/25/11

BD Probectec system (documentary stamp tax paid)

1

--------------------------------------------------------------------------------

 

Jurisdiction

Debtor

Secured Party

Filing Info

Collateral

GREENSBORO PATHOLOGY, LLC

Secretary of

State, North Carolina

Greensboro Pathology,
LLC 706 Green Valley Road
Suite 104

Greensboro, NC 27408

Siemens Diagnostics Finance Co. LLC 1717 Deerfield Road Deerfield, IL 60015

 

Assignment to Siemens Financial Services, Inc. 170 Wood Ave South Iselin, NJ
08830

20090068359C
9/3/09



Amendment
20090069830J
9/10/09

Continuation
20140041957E
5/6/14

Equipment under Equipment Lease Agreement

Secretary of State,

North Carolina

Greensboro Pathology,

LLC

706 Green Valley Rd
Suite 104

Greensboro, NC 27408

DiaSorin, Inc. 1951 Northwestern Ave. Stillwater, MN 55082

20100084330B
10/28/10

Lease of LIAISON diagnostic instrument

Secretary of State,

North Carolina

Greensboro Pathology, LLC
706 Green Valley Rd.
Greensboro, NC 27408

Toshiba Financial Services PO Box 35701 Billings, MT 59107-5701

20120001375B
1/5/12

Lease of equipment

LABORATORY MEDICINE CONSULTANTS, LTD.

Secretary of State, Nevada

Laboratory Medicine
Consultants, Ltd.
3059 South Maryland
Parkway Ste. 20 Las
Vegas, NV 89109

Cardinal Health 200, Inc. 7000 Cardinal Place Qwest Building

Dublin, OH 43017

2008003798-0
2/5/08

Continuation
2013000711-6
1/8/13

Lease of equipment

Secretary of State, Nevada

Laboratory Medicine
Consultants Ltd 3059
S Maryland Pkwy
Las Vegas, NV 89109-
5209

Beckman Coulter, Inc. 4300 North Harbor Blvd. Fullerton, CA 92834-3100

2009024264-6
10/6/09

TQ-Prep Workstation and Flow Cytometer

Secretary of State, Nevada

Laboratory Medicine
Consultants Ltd

3059 S
Maryland Pkwy

Suite 100

Las Vegas, NV 89109

Beckman Coulter, Inc.

4300 North Harbor Blvd. Fullerton, CA 92834-3100

2010019831-5
8/6/10

Five Flow Cytometers

2

--------------------------------------------------------------------------------

 

Jurisdiction

Debtor

Secured Party

Filing Info

Collateral

SEACOAST PATHOLOGY, INC.

Secretary of State,

New Hampshire

Seacoast Pathology Professional Association 1 Hampton Road,

Suite 208

Exeter, NH 03833

(Name is not exact)

Leasing Associates of
Barrington, Inc. 33
W. Higgins Road,
Suite 1030

South
Barrington, IL 60010

 

Assignment

U.S. Bank National
Association

400 City Center
Oshkosh, WI 54901

 

Assignment

Leasing Associates of
Barrington, Inc. 33
W. Higgins Road,
Suite 1030

South Barrington, IL 60010

20050027536A
11/22/05




Assignment
20060005918B
3/15/06

Continuation
20100014013C
6/24/10

Assignment
101215001520
12/14/10

Lease of medical equipment

Secretary of

State, New Hampshire

Seacoast Pathology Professional Association 1 Hampton Road Building B Suite 208
Exeter, NH 03833 (Name is not exact)

De Lage Landen Financial

Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

20060001857M
1/24/06

Continuation
101229010031
12/28/10

One CBG Recycler

 

 

 

3

--------------------------------------------------------------------------------

 

Schedule 7.02(b)

Existing Indebtedness

Obligations under that certain Settlement Agreement dated as of June 25, 2013,
among the Borrower, Pathology Concepts, LLC, and the other persons party
thereto, as in effect on the Effective Date.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.02(e)

Existing Investments

Investments in Subsidiaries of the Parent.

Schedule 7.02(k)

Limitations on Dividends and Other Payment Restrictions

None

 

 

 

--------------------------------------------------------------------------------

 

Schedule 8.01

Cash Management Accounts

Cash Management Banks:

•

Bank of America

•

Wells Fargo

•

UBS

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of              , 20          (this
“Agreement”), to the Financing Agreement referred to below is entered into by
and among [NAME OF ADDITIONAL GUARANTOR], a
                                        (the “Additional Guarantor”), the
Borrower (as defined below), the Guarantors (as defined below), Cerberus
Business Finance, LLC, a Delaware limited liability company (“Cerberus”), as
collateral agent for the Lenders (as defined below) (in such capacity, together
with any successors and assigns, if any, the “Collateral Agent”), and Cerberus,
as administrative agent for the Lenders (in such capacity, together with any
successors and assigns, if any, the “Administrative Agent” and together with the
Collateral Agent, each an “Agent” and collectively, the “Agents”).

WHEREAS, Aurora Diagnostics, LLC, a Delaware limited liability company (the
“Borrower”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages thereto (together with the Parent and each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guaranties all or any part of the Obligations (as defined therein), each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), and the Agents
have entered into that certain Financing Agreement, dated as of July 31, 2014
(such agreement, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, being hereinafter referred to as the
“Financing Agreement”), pursuant to which the Lenders have agreed to make loans
to the Borrower (each a “Loan” and collectively the “Loans”) in an aggregate
principal amount set forth therein;

WHEREAS, pursuant to Article XI of the Financing Agreement, the Borrower’s
obligation to repay the Loans and all other Obligations are guaranteed, jointly
and severally, by the Guarantors;

WHEREAS, pursuant to Section 7.01(b) of the Financing Agreement, the Additional
Guarantor is required to become a Guarantor by, among other things, executing
and delivering this Agreement to the Agents and the Lenders; and

WHEREAS, the Additional Guarantor has determined that the execution, delivery
and performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, the Additional Guarantor.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1.    Definitions. Reference is hereby made to the Financing Agreement
for a statement of the terms thereof. All terms used in this Agreement which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.

SECTION 2.    Joinder of Additional Guarantor.

(a)    Pursuant to Section 7.01(b) of the Financing Agreement, by its execution
of this Agreement, the Additional Guarantor hereby (i) confirms that the
representations and warranties contained in Article VI of the Financing
Agreement and each other Loan Document, are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) as to the Additional Guarantor as of the effective date
of this Agreement, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date as
supplemented by the Schedules hereto), and (ii) agrees that, from and after the
effective date of this Agreement, the Additional Guarantor shall be a party to
the Financing Agreement and shall be bound, as a Guarantor, by all the
provisions thereof and shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth therein and
applicable to the Guarantors, including, without limitation, the guaranty of the
Obligations made by the Guarantors, jointly and severally, in favor of the
Agents and the Lenders pursuant to Article XI of the Financing Agreement. The
Additional Guarantor hereby agrees that from and after the effective date of
this Agreement each reference to a “Guarantor” or a “Loan Party” and each
reference to the “Guarantors” or the “Loan Parties” in the Financing Agreement
and any other Loan Document shall include the Additional Guarantor. The
Additional Guarantor acknowledges that it has received a copy of the Financing
Agreement and each other Loan Document and that it has read and understands the
terms thereof.

(b)    Attached hereto are updated copies of each Schedule to the Financing
Agreement revised to include all information required to be provided therein
with respect to or in connection with, and only with respect to or in connection
with, the Additional Guarantor. The Schedules to the Financing Agreement shall,
without further action, be amended to include the information contained in each
such update.

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 3.    Effectiveness. This Agreement shall become effective upon its
execution by the Collateral Agent and receipt by the Collateral Agent of the
following, in each case in form and substance satisfactory to the Collateral
Agent:

(i)    original counterparts to this Agreement, duly executed by the Borrower,
each Guarantor, the Additional Guarantor and the Collateral Agent, together with
the Schedules referred to in Section 2(b) hereof;

(ii)    a Supplement to the Security Agreement, substantially in the form of
Exhibit C to the Security Agreement (the “Security Agreement Supplement”), duly
executed by the Additional Guarantor, and any instruments of assignment or other
documents required to be delivered to the Collateral Agent pursuant to the terms
thereof;

(iii)    if applicable, a Pledge Amendment to the Security Agreement to which
the parent company of the Additional Guarantor is a party, in the form of
Exhibit A thereto, duly executed by such parent company and providing for all
Equity Interests of the Additional Guarantor to be pledged to the Collateral
Agent pursuant to the terms thereof;

(iv)    (A) certificates, if any, representing all of the issued and outstanding
Equity Interests of the Additional Guarantor and each Subsidiary thereof
required to be pledged pursuant to the Security Agreement and (B) all original
promissory notes of such Additional Guarantor, if any, that are required to be
delivered under the Loan Documents, in each case, accompanied by instruments of
assignment and transfer in such form as the Collateral Agent may reasonably
request;

(v)    to the extent required under Section 7.01(b) of the Financing Agreement
(A) a Mortgage, in form and substance satisfactory to the Collateral Agent (the
“Additional Mortgage”), duly executed by the Additional Guarantor, with respect
to the real property owned by the Additional Guarantor, and (B) the other Real
Property Deliverables as the Collateral Agent may reasonably require under the
Financing Agreement;

(vi)    a supplement to the Intercompany Subordination Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by the
Additional Guarantor;

(vii)    appropriate financing statements on, in the proper form and duly filed
in such office or offices as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by the Security Agreement Supplement and any Mortgage;

(viii)    if requested by the Collateral Agent, a written opinion of counsel to
the Loan Parties as to such matters as the Collateral Agent may reasonably
request; and

(ix)    subject to the Financing Agreement and the other Loan Documents, such
other agreements, instruments or other documents reasonably requested by the
Agents in order to create, perfect, establish the first priority (subject to
Permitted Liens) of or otherwise protect any Lien purported to be covered by any
such Security Agreement Supplement or Additional Mortgage or otherwise to effect
the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that all property
and assets of such Subsidiary shall become Collateral for the Obligations free
and clear of all Liens other than Permitted Liens.

SECTION 4.    Notices, Etc. All notices and other communications provided for
hereunder shall be made in the manner set forth in Section 12.01 of the
Financing Agreement.

SECTION 5.    General Provisions. (a) [Reserved.]

(b)    Except as supplemented hereby, the Financing Agreement and each other
Loan Document shall continue to be, and shall remain, in full force and effect.
This Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Financing
Agreement or any other Loan Document or (ii) to prejudice any right or rights
which the Agents or the Lenders may now have or may have in the future under or
in connection with the Financing Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

(c)    [Reserved.]

(d)    Each Borrower agrees to pay or reimburse the Agents and the Lenders for
all of their out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Agreement, including, without
limitation, the reasonable fees and disbursements of counsel.

- 2 -

--------------------------------------------------------------------------------

 

(e)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier or electronic transmission shall be equally as effective as delivery
of an original executed counterpart of this Agreement.

(f)    Section headings in this Agreement are included herein for the
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

(g)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE ADDITIONAL GUARANTOR AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY CONSENT TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES
AS SET FORTH IN SECTION 12.01 OF THE FINANCING AGREEMENT, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE ADDITIONAL GUARANTOR AND EACH OTHER
LOAN PARTY AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENT, THE LENDERS AND THE ISSUING LENDER TO SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY IN ANY OTHER
JURISDICTION. THE ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT THE ADDITIONAL GUARANTOR OR ANY OTHER LOAN PARTY HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT.

(h)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

(i)    THE ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT AND AGREES THAT ANY SUCH
ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

(j)    This Agreement, together with the Financing Agreement and the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

[signature page follows]

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

 

AURORA DIAGNOSTICS, LLC

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

AURORA DIAGNOSTICS HOLDINGS, LLC

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[OTHER GUARANTORS]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

COLLATERAL AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

ADDITIONAL GUARANTOR:

 

[                                             ]

 

By:

 

 

 

 

Name:

 

 

Title:

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of              , 20     between                  (“Assignor”) and
                 (“Assignee”). Reference is made to the agreement described in
Item 2 of Annex I annexed hereto (as amended, restated, amended and restated,
modified or otherwise supplemented from time to time, the “Financing
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Financing Agreement.

1.     In accordance with the terms and conditions of Section 12.07 of the
Financing Agreement, the Assignor hereby irrevocably sells, transfers, conveys
and assigns, without recourse, representation or warranty (expect as expressly
set forth herein) to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Loan Documents as of the date hereof with respect to the
Obligations owing to the Assignor, and the Assignor’s portion of the Commitments
and Loans as specified on Annex I.

2.     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

3.     The Assignee (a) confirms that it has received copies of the Financing
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Assignor, or any other Lender, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (c) confirms that it is
eligible as an assignee under the terms of the Financing Agreement; (d) appoints
and authorizes each of the Administrative Agent and the Collateral Agent to take
such action as the Administrative Agent or the Collateral Agent (as the case may
be) on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent or the Collateral Agent (as the case may
be) by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the
Financing Agreement, such other documents as are necessary to indicate that all
such payments are subject to such rates at a rate reduced by an applicable tax
treaty or such other forms as are required by the terms of the Financing
Agreement.

4.     Following the execution of this Assignment Agreement by the Assignor and
the Assignee, it will be delivered by the Assignor to the Collateral Agent for
recording by the Administrative Agent. The effective date of this Assignment
Agreement (the “Settlement Date”) shall be the latest of (a) the date of the
execution hereof by the Assignor and the Assignee, (b) the date this Assignment
Agreement has been accepted by the Collateral Agent and recorded in the Register
by the Administrative Agent, (c) the date of receipt by the Collateral Agent of
a processing and recordation fee in the amount of $5,000,1 (d) the settlement
date specified on Annex I, and (e) the receipt by Assignor of the Purchase Price
specified in Annex I.

5.     As of the Settlement Date (a) the Assignee shall be a party to the
Financing Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations (other than those that expressly survive)
under the Financing Agreement and the other Loan Documents.

6.     Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Financing
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Financing Agreement and the other Loan Documents for periods prior to
the Settlement Date directly between themselves on the Settlement Date.

 

--------------------------------------------------------------------------------

 

7.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.     EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

9.     This Assignment Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.

 

 

1 

The payment of such fee shall not be required in connection with an assignment
by a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender.

[Remainder of page left intentionally blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

[ASSIGNOR]

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

Date:

 

NOTICE ADDRESS FOR ASSIGNOR

 

[INSERT ADDRESS]

Telephone No.:

Telecopy No.:

 

[ASSIGNEE]

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

Date:

 

NOTICE ADDRESS FOR ASSIGNEE

 

[INSERT ADDRESS]

Telephone No.:

Telecopy No.:

ASSIGNMENT AND ACCEPTANCE

AGREEMENT

 

 

 



 

--------------------------------------------------------------------------------

 

ACCEPTED AND CONSENTED TO this          day of                 , 20        

 

[CERBERUS BUSINESS FINANCE, LLC,

as Collateral Agent

 

By:

 

 

 

 

 

Name:

 

 

Title:]2

 

[CERBERUS BUSINESS FINANCE, LLC,

as Administrative Agent

 

By:

 

 

 

 

 

Name:

 

 

Title:]3

 

[AURORA DIAGNOSTICS, LLC,

as Borrower

 

By:

 

 

 

 

 

Name:

 

 

Title:]4

 

 

2 

To the extent required by the Financing Agreement

3 

To the extent required by the Financing Agreement

4 

To the extent required by the Financing Agreement

ASSIGNMENT AND ACCEPTANCE

AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

1.

Parent: Aurora Diagnostics Holdings, LLC, a Delaware limited liability company
(the “Parent”)

2.

Name and Date of Financing Agreement: Financing Agreement, dated as of July 31,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), by and among the Parent, Aurora Diagnostics, LLC, a
Delaware limited liability company (the “Borrower”), each subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto (together with the
Parent and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder or otherwise guaranties all or any part of the
Obligations (as defined therein), each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited
liability company (“Cerberus”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).

 

3.

Date of Assignment Agreement:

  

 

 

 

 

 

4.

Amount of Revolving Credit Commitment Assigned:

  

  

 

 

 

 

5.

Amount of Delayed Draw Term Loan Commitment Assigned:

  

 

 

 

 

 

6.

Amount of Revolving Loans Assigned:

  

  

 

 

 

 

7.

Amount of Term Loan Assigned:

  

  

 

 

 

 

8.

Purchase Price:

  

  

 

 

 

 

9.

Settlement Date:

  

  

 

 

 

 

10.

Wire Instructions and Notice Information:

  

  

 

Assignee:

  

 

 

Assignor:

 

 

 

 

 

 

  

 

 

 

 

  

 

 

 

Attn:

 

  

 

 

Attn:

  

Fax No.:

 

  

 

 

Fax No.:

 

 

 

 

 

 

Bank Name:

  

 

 

Bank Name:

ABA Number:

  

 

 

ABA Number:

Account Name:

  

 

 

Account Name:

Account Number:

  

 

 

Account Number:

Sub-Account Name:

  

 

 

Sub-Account Name:

Sub-Account Number:

  

 

 

Sub-Account Number:

Reference:

  

 

 

Reference:

Attn:

  

 

 

Attn:

ASSIGNMENT AND ACCEPTANCE

AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTICE OF BORROWING

AURORA DIAGNOSTICS, LLC

11025 RCA Center Drive

Palm Beach Gardens, Florida 33410

Date:                  , 20    

Cerberus Business Finance, LLC, as Administrative Agent

under the below-referenced Financing Agreement

875 Third Avenue
New York, New York 10022

Ladies and Gentlemen:

The undersigned, Aurora Diagnostics, LLC, a Delaware limited liability company
(the “Borrower”), refers to the Financing Agreement, dated as of July 31, 2014
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Financing Agreement”), by and among
Aurora Diagnostics Holdings, LLC, a Delaware limited liability company
(the “Parent”), the Borrower, each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with the Parent and each
other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder or otherwise guaranties all or any part of the Obligations (as
defined therein), each a “Guarantor” and collectively, the “Guarantors”), the
lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited liability
company (“Cerberus”), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”), and Cerberus, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”), and hereby gives you notice pursuant to
Section 2.02 of the Financing Agreement that the undersigned hereby requests a
Loan under the Financing Agreement (the “Proposed Loan”), and in that connection
sets forth below the information relating to such Proposed Loan as required by
Section 2.02 of the Financing Agreement. All capitalized terms used herein but
not defined herein have the same meanings herein as set forth in the Financing
Agreement.

(i)

The aggregate principal amount of the Proposed Loan is $                .1

(ii)

The Proposed Loan is [a Revolving Loan]2[a Term Loan].3

(iii)

The Proposed Loan is a [Reference Rate Loan] [LIBOR Rate Loan, with an initial
Interest Period of          month[s]].4

(iv)

The borrowing date of the Proposed Loan is                      , 20    .5

(iv)

The proceeds of the Proposed Loan should be made available to the undersigned by
wire transferring such proceeds in accordance with the payment instructions set
forth on Annex I hereto.

 

 

1 

Each LIBOR Rate Loan shall be made in a minimum amount of $500,000 and shall be
in an integral multiple of $100,000.

2 

Each Revolving Loan shall be made in a minimum amount of $500,000 and shall be
in an integral multiple of $100,000.

3 

The initial Term Loan is only available on the Effective Date. Each Term Loan
made after the Effective Date shall be made in an amount of $2,500,000 and shall
be in an integral multiple of $[            ].

4 

Interest Period must be one, two or three months.

5 

This date must be a Business Day, and, with respect to the initial Term Loan,
must be the Effective Date.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

NOTICE OF BORROWING

--------------------------------------------------------------------------------

 

The undersigned hereby certifies that (i) the representations and warranties
contained in Article VI of the Financing Agreement and in each other Loan
Document are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or “Material
Adverse Effect” in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date), (ii) no Default
or Event of Default has occurred or is continuing or will result from the making
of the Proposed Loan to be made as of the date of the Proposed Loan, and
(iii) the other conditions set forth in Section 5.02 of the Financing Agreement
have been or will be satisfied as of the date of the Proposed Loan.

 

Very truly yours,

 

AURORA DIAGNOSTICS, LLC

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

Payment Instructions

Name of Bank:

ABA No:

Account Name:

Attention:

Account No:

Ref:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF LIBOR NOTICE

AURORA DIAGNOSTICS, LLC

11025 RCA Center Drive
Palm Beach Gardens, Florida 33410

Cerberus Business Finance, LLC, as Administrative Agent

under the below-referenced Financing Agreement

875 Third Avenue

New York, New York 10022

Ladies and Gentlemen:

Reference is made to the Financing Agreement, dated as of July 31, 2014 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Financing Agreement”), by and among Aurora
Diagnostics Holdings, LLC, a Delaware limited liability company (the “Parent”),
Aurora Diagnostics, LLC, a Delaware limited liability company (the “Borrower”),
each subsidiary of the Parent listed as a “Guarantor” on the signature pages
thereto (together with the Parent and each other Person that executes a joinder
agreement and becomes a “Guarantor” thereunder or otherwise guaranties all or
any part of the Obligations (as defined therein), each a “Guarantor” and
collectively, the “Guarantors”), the lenders from time to time party thereto
(each a “Lender” and collectively, the “Lenders”), Cerberus Business Finance,
LLC, a Delaware limited liability company (“Cerberus”), as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and Cerberus, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent” and together with the Collateral Agent,
each an “Agent” and collectively, the “Agents”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Financing Agreement.

This LIBOR Notice represents the Borrower’s request to [convert into] [continue
as] [LIBOR Rate Loans] [Reference Rate Loans] $             1 of the outstanding
principal amount of the [Term Loan][Revolving Loan] (the “Requested Loan”)[, and
is a written confirmation of the telephonic notice of such election previously
given to the Administrative Agent].

[Such Requested LIBOR Rate Loan will have an Interest Period of [one] [two]
[three] month(s), commencing on             .]

 

 

1 

Borrower (i) shall not have more than 7 LIBOR Rate Loans in effect at any given
time, and (ii) may only exercise the LIBOR Option for LIBOR Rate Loans of at
least $500,000 and integral multiples of $100,000 in excess thereof.

 

 

 

 

--------------------------------------------------------------------------------

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Dated:

 

 

 

AURORA DIAGNOSTICS, LLC

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF AFFILIATED PRACTICE PLEDGE AGREEMENT

This PLEDGE AGREEMENT dated as of [DATE] (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”) made by [NAME OF PLEDGOR] (“the Pledgor”),
and [NAME OF COMPANY] (“Company”)1 in favor of CERBERUS BUSINESS FINANCE, LLC
(“Cerberus”), in its capacity as Collateral Agent pursuant to the Financing
Agreement (as hereinafter defined), as pledgee, assignee and secured party (in
such capacities and together with any successors in such capacities, the
“Collateral Agent”).

R E C I T A L S :

A.     Aurora Diagnostics, LLC, a Delaware limited liability company (“Aurora”),
as Borrower, Aurora Diagnostics Holdings, LLC, a Delaware limited liability
company (“Holdings”), and certain subsidiaries of Holdings identified on the
signature pages thereto as “Guarantors” (such subsidiaries, together with
Holdings, are referred to individually as a “Guarantor” and collectively,
jointly and severally, as “Guarantors”), the Collateral Agent, Cerberus, as
administrative agent (the “Administrative Agent”), and the lenders from time to
time party thereto (the “Lenders”) have entered into that certain Financing
Agreement, dated as of July 31, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Financing Agreement”;
which term shall also include and refer to any increase in the amount of
indebtedness under the Financing Agreement and any refinancing or replacement of
the Financing Agreement or one or more successor or replacement facilities
whether or not with a different group of agents or lenders and whether or not
with different obligors upon the Administrative Agent’s acknowledgment of the
termination of the predecessor Financing Agreement).

B.     This Agreement is given by the Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Obligations (as hereinafter defined).

C.     In consideration of the direct and indirect benefits to be derived by it
from the transactions contemplated by the Financing Agreement and in order to
induce the Pledgor to enter into this Agreement, Company is willing to enter
into this Agreement and assume certain obligations hereunder.

D.     It is a condition to the obligations of the Lenders to make the Loans
under the Financing Agreement that the Pledgor execute and deliver this
Agreement.

E.     The parties acknowledge and agree that, notwithstanding any other
provision of this Agreement, (i) the Pledgor shall in no way be personally
liable (as a guarantor or under any other theory arising under the Financing
Agreement or any other Loan Document) for the payment or performance of any of
the obligations under the Financing Agreement or any other Loan Document, and
(ii) the sole recourse the Collateral Agent shall have against the Pledgor for
the Obligations under any theory shall be with respect to the Pledged Collateral
and any proceeds thereof, as provided herein.

 

 

1 

Aurora entity(ies) party to the Nominee Agreement.

-2-

--------------------------------------------------------------------------------

 

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor, Company and the Collateral Agent hereby agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a)     Unless otherwise defined herein or in the Financing Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC.

(b)     Terms used but not otherwise defined herein that are defined in the
Financing Agreement shall have the meanings given to them in the Financing
Agreement. Section 1.2 of the Financing Agreement shall apply herein mutatis
mutandis.

(c)     The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Aurora” shall have the meaning assigned to such term in Recital A hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Company” shall have the meaning assigned to such term in the Preamble hereof.

“Distributions” shall mean, collectively, with respect to the Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to the Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

“Financing Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Issuer” shall mean [NAME OF ISSUER]

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

“Obligations” shall have the meaning assigned to such term in the Financing
Agreement.

“Pledged Collateral” shall mean, collectively, the Pledged Securities and the
Distributions.

“Pledged Securities” shall mean, collectively, (i) all issued and outstanding
Equity Interests of the Issuer and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of the Issuer acquired by the
Pledgor (including by issuance), together with all rights, privileges, authority
and powers of the Pledgor relating to such Equity Interests in the Issuer or
under any Governing Document of the Issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
the Pledgor in the entries on the books of any financial intermediary pertaining
to such Equity Interests, and (ii) all Equity Interests issued in respect of the
Equity Interests referred to in clause (i) upon any consolidation or merger of
the Issuer.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Nominee Agreement” shall mean that certain Nominee Agreement dated as of [DATE]
by and among the Pledgor and Company.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the

-3-

--------------------------------------------------------------------------------

 

Secured Parties’ security interest in any item or portion of the Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

SECTION 1.2     Interpretation . The rules of interpretation specified in the
Financing Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1.     Grant of Security Interest. As collateral security for the
payment and performance in full of all the Obligations, the Pledgor, in its
capacity as Nominee, hereby pledges and grants to the Collateral Agent for the
benefit of the Secured Parties, a first priority lien on and security interest
in all of the right, title and interest of the Pledgor in, to and under the
Pledged Collateral, wherever located, and whether now existing or hereafter
arising or acquired from time to time.

SECTION 2.2.     Filings. (a) The Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement or amendment relating to the Pledged
Collateral, including any financing or continuation statements or other
documents without the signature of the Pledgor where permitted by law, including
the filing of a financing statement describing the Pledged Collateral. The
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

SECTION 3.1.     Delivery of Certificated Pledged Collateral. The Pledgor
represents and warrants that, to his or her actual knowledge, all certificates
representing or evidencing the Pledged Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank. The Pledgor hereby agrees that all certificates
representing or evidencing Pledged Collateral acquired by the Pledgor after the
date hereof shall promptly (but in any event within five business days after
receipt thereof by the Pledgor) be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto. All certificated Pledged Collateral shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent. Subject to the provisions, terms
and conditions of Sections 8.13, 8.14 and 8.15, the Collateral Agent shall have
the right, at any time upon the occurrence and during the continuance of any
Event of Default with prior written notice to the Pledgor and Company, to
endorse, assign or otherwise transfer to or to register in the name of its
nominees or endorse for negotiation any or all of the Pledged Collateral,
without any indication that such Pledged Collateral is subject to the security
interest hereunder.

SECTION 3.2.     Financing Statements and Other Filings: Maintenance of
Perfected Security Interest. The Pledgor and Company agree that, at the sole
cost and expense of Company, the Pledgor will take any action reasonably
requested to perfect or maintain the security interest created by this Agreement
in the Pledged Collateral as a perfected first priority security interest
(except to the extent that such a security interest cannot be perfected under
the UCC as in effect at the relevant time in the relevant jurisdiction) subject
to no Liens other than Permitted Liens (as such term is defined in the Financing
Agreement provided that, for purposes of such definition, the Pledgor shall be
treated as if it were a “Loan Party” under the Financing Agreement).

SECTION 3.3.     Supplements; Further Assurances. The Pledgor and Company agree
that, at the sole cost and expense of Company, the Pledgor, shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary in order to create, perfect, preserve and
protect the security interest in the Pledged Collateral as provided herein and
the rights and interests granted to the Collateral Agent hereunder, to carry
into effect the purposes hereof or better to assure and confirm the validity,
enforceability and priority of the Collateral Agent’s security interest in the
Pledged Collateral or permit the Collateral Agent to exercise and enforce its
rights, powers and remedies hereunder with respect to any Pledged Collateral,
including the filing of financing statements, continuation statements and other
documents (including this Agreement) under the UCC

-4-

--------------------------------------------------------------------------------

 

(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Control
Agreements, to the extent necessary, all in form reasonably satisfactory to the
Collateral Agent and in such offices wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Pledged Collateral as provided herein and to preserve the other
rights and interests granted to the Collateral Agent hereunder, as against third
parties, with respect to the Pledged Collateral. Without limiting the generality
of the foregoing, the Pledgor and Company agree that, at the sole cost and
expense of Company, the Pledgor shall make, execute, endorse, acknowledge, file
or refile and/or deliver to the Collateral Agent from time to time upon
reasonable request by the Collateral Agent such lists, schedules, descriptions
and designations of the Pledged Collateral, documents of title, schedules,
confirmatory assignments, supplements, additional security agreements,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments as the Collateral
Agent shall reasonably request. If an Event of Default has occurred and is
continuing, with prior written notice to the Pledgor and Company, the Collateral
Agent may institute and maintain, in its own name or in the name of the Pledgor,
such suits and proceedings as the Collateral Agent may be advised by counsel
shall be necessary or expedient to prevent an actual impairment of the security
interest in or the perfection thereof in the Pledged Collateral. Company agrees
that all of the foregoing shall be at the sole cost and expense of Company.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

The Pledgor represents, warrants and covenants as follows:

SECTION 4.1.     Name and Title.

(a)     The exact legal name of the Pledgor is [NAME OF PLEDGOR]. The principal
residence of the Pledgor is [PLEDGOR’S ADDRESS]. The Pledgor shall give the
Collateral Agent notice within ten Business Days of any change in his name or
principal residence.

(b)     Except for the security interest granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement, and except for the
rights granted to Company in the Nominee Agreement, the Pledgor owns and has
rights in the Pledged Collateral, free and clear of any and all Liens of others
except for Permitted Liens (as such term is defined in the Financing Agreement
provided that, for purposes of such definition, the Pledgor shall be treated as
if it were a “Loan Party” under the Financing Agreement).

(c)     The Collateral Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgor need to be amended as a result of
any of the changes described in clause (a) of this Section 4.1. If the Pledgor
fails promptly to provide information to the Collateral Agent about such changes
on a timely basis, the Collateral Agent shall not be liable or responsible to
any party for any failure to maintain a perfected security interest in the
Pledged Collateral, for which the Collateral Agent needed to have information
relating to such changes. The Collateral Agent shall have no duty to inquire
about such changes if the Pledgor does not inform the Collateral Agent of such
changes, the parties acknowledging and agreeing that it would not be feasible or
practical for the Collateral Agent to search for information on such changes if
such information is not provided by the Pledgor.

SECTION 4.2.     Defense of Claims; Transferability of Pledged Collateral. The
Pledgor and Company agree that the Pledgor shall, at the sole cost and expense
of Company, take any action reasonably requested of the Pledgor to defend title
to the Pledged Collateral and the security interest therein and Lien thereon
granted to the Collateral Agent and the priority thereof against all claims and
demands of all persons, at the sole cost and expense of Company, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party. Except for the Nominee Agreement and except for the restrictions
on transfer set forth in applicable law, the Issuer’s Governing Documents or in
Sections 8.13, 8.14 and 8.15, to the actual knowledge of the Pledgor, there is
no agreement, order, judgment or decree, and the Pledgor shall not enter into
any agreement or take any other action, that would restrict the transferability
of any of the Pledged Collateral or otherwise adversely impair or conflict with
the Pledgor’s obligations or the rights of the Collateral Agent hereunder.

SECTION 4.3.     Other Financing Statements. The Pledgor has not filed, nor
authorized any third party to file, any valid or effective financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the
Collateral Agent pursuant to this Agreement. The Pledgor shall not execute or
authorize to be filed in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Pledged Collateral.

-5-

--------------------------------------------------------------------------------

 

SECTION 4.4.     Due Authorization and Issuance. To the actual knowledge of the
Pledgor, all of the Pledged Securities existing on the date hereof have been,
duly authorized, validly issued and, if applicable, are fully paid and
non-assessable, to the extent applicable. To the actual knowledge of the
Pledgor, there is no amount or other obligation owing by the Pledgor to Issuer
in exchange for or in connection with the issuance of the Pledged Securities or
the Pledgor’s status as a member of the Issuer.

SECTION 4.5.     Pledged Collateral. To the actual knowledge of the Pledgor, all
information set forth herein, including the schedules hereto, relating to the
Pledged Collateral is accurate and complete in all material respects.

ARTICLE V

CERTAIN PROVISIONS CONCERNING PLEDGED COLLATERAL

SECTION 5.1.     Voting Rights; Distributions; etc.

(a)     So long as no Event of Default shall have occurred and be continuing and
the Collateral Agent has provided five days prior written notice of its intent
to seek remedies:

(i)     The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms or purposes hereof, the Financing
Agreement or any other document evidencing the Obligations; provided, however,
that the Pledgor shall not in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.

(ii)     The Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions; provided, however,
that any and all such Distributions consisting of rights or interests in the
form of securities shall be promptly delivered to the Collateral Agent to hold
as Pledged Collateral and shall, if received by the Pledgor, be received for the
benefit of the Collateral Agent, be segregated from the other property or funds
of the Pledgor and be promptly (but in any event within five Business Days after
receipt thereof) delivered to the Collateral Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).

(b)     So long as no Event of Default shall have occurred and be continuing and
the Collateral Agent has provided five days prior written notice to the Pledgor
and Company of its intent to seek remedies, the Collateral Agent shall be deemed
without further action or formality to have granted to the Pledgor all necessary
consents relating to voting rights and shall, if necessary, upon written request
of the Pledgor and at the sole cost and expense of Company, from time to time
execute and deliver (or cause to be executed and delivered) to the Pledgor all
such instruments as the Pledgor may reasonably request in order to permit the
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.1(a)(i) hereof and to receive the Distributions which he
is authorized to receive and retain pursuant to Section 5.1(a)(ii) hereof.

(c)     Upon the occurrence and during the continuance of any Event of Default
and with five days prior written notice to the Pledgor and Company of its intent
to seek remedies, subject to the limitations set forth in applicable law and
Sections 8.13, 8.14 and 8.15 herein:

(i)     All rights of the Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.1(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii)     All rights of the Pledgor to receive Distributions which he would
otherwise be authorized to receive and retain pursuant to Section 5.1(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.

(d)     Upon the cure or waiver by the Collateral Agent of an Event of Default,
the rights described in paragraphs (c)(i) and (ii) of this Section 5.1 shall
automatically revert to the Pledgor.

(e)     The Pledgor and Company agree that, the Pledgor shall, at the sole cost
and expense of Company, from time to time execute and deliver to the Collateral
Agent reasonably necessary instruments as the Collateral Agent may reasonably
request in order to permit the Collateral Agent to exercise the voting and other
rights which he may be entitled to exercise pursuant to Section 5.1(a)(i) hereof
and to receive all Distributions which he may be entitled to receive under
Section 5.1(a)(ii) hereof.

-6-

--------------------------------------------------------------------------------

 

(f)     All Distributions which are received by the Pledgor contrary to the
provisions of Section 5.1(a)(ii) hereof shall be received for the benefit of the
Collateral Agent, shall be segregated from other funds of the Pledgor and shall
promptly be paid over to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).

SECTION 5.2.     Defaults. etc. The Pledgor is not obligated to make any capital
contributions under any agreement to which the Pledgor is a party relating to
the Pledged Securities. No Pledged Collateral is subject to any defense, offset
or counterclaim, nor have any of the foregoing been asserted or alleged against
the Pledgor by any person with respect thereto, and as of the date hereof, there
are no certificates, instruments, documents or other writings (other than the
Governing Documents and certificates representing such Pledged Securities that
have been delivered to the Collateral Agent) which evidence any Pledged
Securities.

ARTICLE VI

TRANSFERS

SECTION 6.1.     Transfers of Pledged Collateral. The Pledgor shall not sell,
convey, assign or otherwise dispose of, or grant any option or Lien with respect
to, any of the Pledged Collateral pledged by it hereunder except as expressly
permitted by the Nominee Agreement or in connection with a transaction permitted
by the Financing Agreement.

ARTICLE VII

REMEDIES

SECTION 7.1.     Remedies. Subject to the limitations set forth in applicable
law and Sections 8.13, 8.14 and 8.15, upon the occurrence and during the
continuance of any Event of Default and five days’ prior written notice to the
Pledgor and the Company, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, and to the fullest extent
permitted by applicable law, the following remedies:

(i)     Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral, and in connection
with any of the foregoing, compromise, settle, extend the time for payment and
make other modifications with respect thereto; provided, however, that in the
event that any such payments are made directly to the Pledgor, prior to receipt
by any such obligor of such instruction, the Pledgor shall segregate all amounts
received pursuant thereto for the benefit of the Collateral Agent and shall
promptly (but in no event later than five Business Days after receipt thereof)
pay such amounts to the Collateral Agent;

(ii)     Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral and, to fullest extent permitted pursuant to applicable law,
including the right to designate the owner of the Equity Interests of the
Issuer; and

(iii)     Exercise all the rights and remedies of a secured party on default
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 7.2 hereof, sell or assign the Pledged
Collateral or any part thereof at public or private sale, at any exchange,
broker’s board or at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable. The
Collateral Agent or any other Secured Party or any of their respective
Affiliates may be the purchaser, assignee or recipient of the Pledged Collateral
or any part thereof at any such sale and shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Pledged Collateral sold or assigned at such sale, to use and
apply any of the Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee or recipient at any such sale
shall acquire the property sold or assigned absolutely free from any claim or
right on the part of the Pledgor, and the Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold or assigned at such a private sale was less than the
price which might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Pledged
Collateral to more than one offeree.

-7-

--------------------------------------------------------------------------------

 

SECTION 7.2.     Notice of Sale. The Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Pledged Collateral or any
part thereof shall be required by law, ten (10) days prior notice to the Pledgor
of the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to the
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 7.3.     Waiver of Notice and Claims. The Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which the Pledgor would otherwise have under law, and the Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VII in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against the Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under the Pledgor.

SECTION 7.4.     Certain Sales of Pledged Collateral.

(a)     The Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Pledged Collateral to limit purchasers to those who meet the requirements
of such Governmental Authority. The Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b)     The Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral to limit purchasers to persons who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. The Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c)     The Pledgor further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7.4 shall,
to the fullest extent permitted by applicable law, be specifically enforceable
against the Pledgor, and the Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing.

SECTION 7.5.     No Waiver, Cumulative Remedies.

(a)     No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

-8-

--------------------------------------------------------------------------------

 

(b)     In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document on the occurrence and during the continuance of an
Event of Default by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Collateral Agent, then and in every such case, the
Pledgor, the Collateral Agent and each other Secured Party shall be restored to
their respective former positions and rights hereunder with respect to the
Pledged Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 7.6.     Limited Recourse. Notwithstanding any other provision of this
Agreement (i) the Pledgor shall in no way be personally liable (as a guarantor
or under any other theory arising under the Financing Agreement or any other
Loan Document) for the payment or performance of any of the obligations under
the Financing Agreement or any other Loan Document, and (ii) the sole recourse
the Collateral Agent shall have against the Pledgor for the Obligations under
any theory shall be with respect to the Pledged Collateral and any proceeds
thereof, as provided herein.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1.     Concerning Collateral Agent.

(a)     The Collateral Agent has been appointed as collateral agent pursuant to
the Financing Agreement and the actions of the Collateral Agent hereunder are
subject to the terms and provisions of the Financing Agreement. The Collateral
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including the release or substitution of the Pledged Collateral),
in accordance with this Agreement and the Financing Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in the
Financing Agreement. Upon the acceptance of any appointment as the Collateral
Agent by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement, and the
retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.

(b)     The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

(c)     The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper person, and, with respect to all matters pertaining
to this Agreement and its duties hereunder, upon advice of counsel selected by
it.

(d)     If any item of Pledged Collateral also constitutes collateral granted to
the Collateral Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the provisions of this Agreement shall control.

SECTION 8.2.     Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If the Pledgor shall fail to perform any covenants contained
in this Agreement (including the Pledgor’s covenants to (i) to the extent that
the following would not qualify as Permitted Liens if the Pledgor was a
“Subsidiary” under the Financing Agreement, pay and discharge any taxes,
assessments and special assessments, levies, fees and governmental charges
imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (ii) discharge Liens or (iii) pay or perform any
obligations of the Pledgor under any Pledged Collateral) or if any
representation or warranty on the part of the Pledgor contained herein shall be
breached in any material respect, the Collateral Agent may (but shall not be
obligated to), with five Business Days’

-9-

--------------------------------------------------------------------------------

 

prior notice to Company and the Pledgor, do the same or cause it to be done or
remedy any such breach, and may expend funds for such purpose; provided,
however, that the Collateral Agent shall in no event be bound to inquire into
the validity of any tax, Lien, imposition or other obligation which the Pledgor
fails to pay or perform as and when required hereby and which the Pledgor does
not contest in accordance with the provisions of the Financing Agreement. Any
and all amounts so expended by the Collateral Agent shall be paid by Company in
accordance with the provisions of Section 12.04 of the Financing Agreement.
Neither the provisions of this Section 8.2 nor any action taken by the
Collateral Agent pursuant to the provisions of this Section 8.2 shall prevent
any such failure to observe any covenant by Company contained in this Agreement
nor any breach by Company of representation or warranty from constituting an
Event of Default. The Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of the
Pledgor and in the name of the Pledgor, or otherwise, during the continuance of
an Event of Default, in the Collateral Agent’s reasonable discretion to take any
action and to execute any instrument consistent with the terms of the Financing
Agreement, this Agreement and the other Security Documents which the Collateral
Agent may deem reasonably necessary to accomplish the purposes hereof (but the
Collateral Agent shall not be obligated to and shall have no liability to the
Pledgor or any third party for failure to so do or take action). The foregoing
grant of authority is a power of attorney coupled with an interest and such
appointment shall be irrevocable for the term hereof. The Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

SECTION 8.3.     Continuing Security Interest Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgor, its successors and assigns and (ii) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Collateral Agent and the other Secured Parties and each of their
respective successors, transferees and permitted assigns. No other persons
(including any other creditor of the Pledgor) shall have any interest herein or
any right or benefit with respect hereto. Without limiting the generality of the
foregoing clause (ii), any Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Financing Agreement. The Pledgor agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of the Pledgor or otherwise.

SECTION 8.4.     Termination; Release. When all the Obligations have been paid
in full (other than contingent indemnification obligations) and the Commitments
of the Lenders to make any Loan under the Financing Agreement shall have expired
or been sooner terminated, this Agreement shall automatically terminate and the
Pledged Collateral shall be released from the Lien of this Agreement. This
Agreement shall also terminate as to the Pledgor (without releasing the Pledged
Collateral from the Lien of this Agreement) upon the sale of the Pledged
Collateral pursuant to the terms of the Nominee Agreement. Upon such release or
any release of Pledged Collateral or any part thereof in accordance with the
provisions of the Financing Agreement, the Collateral Agent shall, upon the
request and at the sole cost and expense of Company, assign, transfer and
deliver to the Pledgor, against receipt and without recourse to or warranty by
the Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof, and, with respect to any other Pledged Collateral, proper
documents and instruments (including UCC-3 termination financing statements or
releases) acknowledging the termination hereof or the release of such Pledged
Collateral, as the case may be.

SECTION 8.5.     Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Financing Agreement and unless in
writing and signed by the Collateral Agent, Company and the Pledgor. Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by the Pledgor from the
terms of any provision hereof in each case shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on the Pledgor in any case
shall entitle the Pledgor to any other or further notice or demand in similar or
other circumstances.

SECTION 8.6.     Notices. Unless otherwise provided herein or in the Financing
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Financing Agreement, as to the Pledgor or Company, addressed to him/her or it,
as the case may be, at the address of the Borrower set forth in the Financing
Agreement and as to the Collateral Agent, addressed to it at the address set
forth in the Financing Agreement, or in each case at such other address as shall
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this Section 8.6.

-10-

--------------------------------------------------------------------------------

 

SECTION 8.7.     Governing Law, Consent to Jurisdiction and Service of
Processes; Waiver of Jury Trial.

(a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)     Submission to Jurisdiction. The Pledgor and Company hereby irrevocably
and unconditionally submit for himself and itself, as the case may be and as to
the Pledged Collateral, to the nonexclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Pledgor or the Pledged Collateral in the
courts of any jurisdiction.

(c)     Waiver of Venue. The Pledgor and Company hereby irrevocably and
unconditionally waive, to the fullest extent permitted by applicable
requirements of law, any objection which he or it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in Section 8.7(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable requirements of law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)     Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in the
Financing Agreement. Any notice to Pledgor shall be given to the Pledgor at the
address specified in Section 4.1(a) (as the same may be updated from time to
time in accordance herewith). Nothing in this Agreement or any other Loan
Document will affect the right of any party hereto to serve process in any other
manner permitted by applicable requirements of law.

(e)     WAIVER OF JURY TRIAL. THE PLEDGOR AND COMPANY HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT SUCH
PLEDGOR OR COMPANY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

SECTION 8.8.     Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

SECTION 8.9.     Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by telecopier
or electronic Adobe PDF file shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 8.10.     Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

SECTION 8.11.     No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve the Pledgor from the performance of any term,
covenant, condition or agreement on the Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or shall impose
any obligation on the Collateral Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on the Pledgor’s part to
be so performed or observed or shall impose any liability on the Collateral
Agent or any other Secured Party for any act or omission on the part of the
Pledgor relating thereto or for any breach of any representation or warranty on
the part of the Pledgor contained in this Agreement or under or in respect of
the Pledged Collateral or made in connection herewith or

-11-

--------------------------------------------------------------------------------

 

therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any documents included in the Pledged Collateral by reason of
this Agreement, nor shall the Collateral Agent or any other Secured Party be
obligated to perform any of the obligations or duties of the Pledgor thereunder.
The obligations of the Pledgor contained in this Section 8.11 shall survive the
termination hereof and the discharge of the Pledgor’s other obligations under
this Agreement.

SECTION 8.12.     Obligations Absolute. All obligations of the Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i)     any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(ii)     any lack of validity or enforceability of the Financing Agreement or
any other Loan Document, or any other agreement or instrument relating thereto;

(iii)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Financing Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(iv)     any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;

(v)     any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Financing Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 8.5 hereof; or

(vi)     any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Pledgor.

SECTION 8.13.     Limited Liability. Notwithstanding any other provision of this
Agreement, (i) the Pledgor shall in no way be personally liable (as a guarantor
or under any other theory) for the payment or performance of any of the
Obligations, and (ii) the sole recourse the Collateral Agent shall have against
the Pledgor for the Obligations under any theory shall be with respect to the
Pledged Collateral and any proceeds thereof, as provided herein.

SECTION 8.14.     Nominee Agreement. The Collateral Agent acknowledges and
agrees that it has received a copy of the Nominee Agreement and is aware that
Company has the right to cause the Pledgor to transfer the Pledged Collateral to
any physician or physicians designated by Company for a cash purchase price of
$1.00. The Collateral Agent hereby consents to any such transfer in accordance
with the terms of the Nominee Agreement and the Loan Documents subject to
Collateral Agent’s rights under the Collateral Assignment of the Nominee
Agreement (the “Assignment”) dated as of the date hereof among the Collateral
Agent, Company and the Pledgor. Subject to the Collateral Agent’s rights under
the Assignment, the Collateral Agent shall not take any action to impede or
delay any proposed transfer pursuant to the Nominee Agreement and the Pledgor
shall have no duty or responsibility of any kind (i) to obtain a pledge
agreement with respect to the Pledged Collateral from any such transferee or
transferees or (ii) under this Agreement from and after a sale of the Pledged
Collateral under the Nominee Agreement. Upon any such transfer of Pledged
Collateral in accordance with the Nominee Agreement, the Pledgor’s obligations
hereunder shall automatically terminate.

-12-

--------------------------------------------------------------------------------

 

SECTION 8.15.     Restrictions on Remedies and Transfers. The Collateral Agent
acknowledges and agrees that the Issuer, as that term is herein defined, is
[TYPE OF PROFESSIONAL ENTITY]. Consequently, notwithstanding any other provision
of this Agreement, during the continuance of an Event of Default when the
Collateral Agent seeks remedies in accordance with the terms herein, the
Collateral Agent (a) may be limited in its ability to exercise any or all rights
as a beneficial or legal owner of the Pledged Collateral and in its ability to
sell the Pledged Collateral or otherwise exercise its rights as a secured party
in accordance with the terms herein and (b) agrees it may transfer the Pledged
Securities only to (i) any person entitled to hold the Pledged Securities under
the laws of the State of [                    ] should the Issuer remain
comprised of professional entities under the laws of such state, or (ii) any
other transferee, if the Collateral Agent, in its sole discretion, decides to
convert the Issuer into non-professional entities in accordance with applicable
law. The parties acknowledge and agree that the Collateral Agent’s decision to
convert the Issuer, as set forth in this Section 8.15, may require the Issuer to
cease providing professional services in [STATE]. In the event of any transfer
of beneficial or legal ownership of the Pledged Collateral pursuant to this
Agreement, Company and the Collateral Agent shall cooperate with the Pledgor, at
the sole cost and expense of Company, to make all filings and give all notices
under any applicable legal requirements that are necessary as a result of such
change in control of the Issuer. In the event that the Collateral Agent
exercises its rights hereunder during the occurrence and continuance of an Event
of Default, unless the Issuer is converted into non-professional entities in
accordance with the terms herein and the Nominee Agreement, the Collateral Agent
covenants and warrants that the Collateral Agent will comply with the terms of
the Nominee Agreement.

SECTION 8.16.     Limitation on Exercise of Rights and/or Control.
Notwithstanding anything to the contrary, the exercise of any rights or remedies
under this Agreement shall not constitute the practice of medicine. The parties
to this Agreement acknowledge and agree that they shall not have any control
over the manner in which a physician engages in the practice of medicine or
otherwise provides medical care and that, at all times, a physician will
exercise independent medical judgment in all matters related to the practice of
medicine.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor, Company and the Collateral Agent have caused
this Agreement to be duly executed and delivered by them or their duly
authorized officers as of the date first above written.

 

[NAME OF PLEDGOR], as the Pledgor

 

 

 

[NAME OF COMPANY]

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

-14-

--------------------------------------------------------------------------------

 

 

STATE OF

  

                    )

 

 

 

  

                    )

 

ss

COUNTY OF

  

                    )

 

 

 

  

 

On  

 

,

 

,

before me,

 

 

  

Date

 

 

 

 

 

Name and Title of Officer (e.g., “Jane Doe, Notary Public”)

 

personally appeared

  

 

 

 

  

Name(s) of Signer(s)

             personally known to me or              proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) executed the instrument,

 

WITNESS my hand and official seal

 

 

 

STATE OF

  

                    )

 

 

 

  

                    )

 

ss

COUNTY OF

  

                    )

 

 

 

  

 

On  

 

,

 

,

before me,

 

 

  

Date

 

 

 

 

 

Name and Title of Officer (e.g., “Jane Doe, Notary Public”)

 

personally appeared

  

 

 

 

  

Name(s) of Signer(s)

             personally known to me or              proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) executed the instrument,

 

WITNESS my hand and official seal

 

 

 

 

 

-15-

--------------------------------------------------------------------------------

 

CERBERUS BUSINESS FINANCE, LLC, as Collateral Agent

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

-16-

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF COLLATERAL ASSIGNMENT OF NOMINEE AGREEMENT

THIS COLLATERAL ASSIGNMENT OF NOMINEE AGREEMENT (this "Assignment") is made and
entered into as of [DATE] (the "Effective Date"), by [NAME OF AURORA ENTITY]
(the "Assignor") and [NAME OF THE NOMINEE] (the "Nominee") to CERBERUS BUSINESS
FINANCE, LLC ("Cerberus") as collateral agent (in such capacity, together with
its successors and assigns, the "Collateral Agent") for certain lenders from
time to time party to the Financing Agreement referred to below (the
"Lenders").  All terms used but not otherwise defined herein shall have the
meanings provided in the Financing Agreement (as defined below).

WITNESSETH:

WHEREAS, Assignor is party to that certain Financing Agreement dated as of July
31, 2014 by and between Aurora Diagnostics, LLC, a Delaware limited liability
company ("Aurora"), as Borrower, Aurora Diagnostics Holdings, LLC, a Delaware
limited liability company ("Holdings"), as a Guarantor, certain other Guarantors
party thereto from time to time, the Collateral Agent, Cerberus, as
administrative agent for the Lenders (the "Administrative Agent"; together with
the Collateral Agent each an "Agent" and collectively, the "Agents") and the
Lenders (as amended, restated, modified, supplemented, extended, renewed or
replaced from time to time, the "Financing Agreement") pursuant to which
Assignor is required to grant to the Collateral Agent, for its benefit and the
ratable benefit of all Agents and Lenders, a continuing first priority security
interest in certain of its real and personal property; and

WHEREAS, the Assignor has agreed to collaterally assign to the Collateral Agent,
all of Assignor's right, title and interest in and to the Nominee Agreement
dated as of [DATE], between the Assignor and the Nominee (as amended, modified,
supplemented, extended, renewed or replaced from time to time, (the "Nominee
Agreement"), pursuant to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Assignor and the Nominee hereby agree with the
Collateral Agent, as follows:

1.        Grant of Security Interest.  To secure the payment, performance and
observance of the Obligations, the Assignor does hereby collaterally assign to
the Collateral Agent, all right, title and interest of the Assignor in and to
the Nominee Agreement. Notwithstanding anything to the contrary in the Nominee
Agreement, the parties hereto agree that the Nominee is permitted to pledge the
Interests (as such term is defined in the Nominee Agreement) to the Collateral
Agent and that the Collateral Agent will physically hold the unit certificates,
if any, representing the Interests at all times during the term of this
Agreement.

2.        Upon the occurrence and during the continuance of an Event of Default
and following prior written notice to the Assignor, the Collateral Agent shall
be entitled to exercise all rights of the Assignor under the Nominee Agreement,
including the right to designate an Aurora Designee (as defined in the Nominee
Agreement).  In addition, upon the occurrence and during the continuance of an
Event of Default, subject to limitations imposed by applicable law, the
Collateral Agent shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code enacted in the State of [                 ]
(as such Uniform Commercial Code may be amended hereafter, the ("UCC") or any
other applicable Uniform Commercial Code, and the Collateral Agent shall be
entitled to avail itself of all such other rights and remedies as may now or
hereafter exist at law or in equity for the collection of the Obligations and
the foreclosure of the security interest created hereby and the resort to any
remedy provided to the Collateral Agent hereunder, in the Loan Documents or as
provided by the UCC or any other applicable Uniform Commercial Code, or by any
other applicable law, and the exercise thereof by the Agents shall not prevent
the concurrent employment of any other appropriate remedy.  Subject to the
limitations under applicable law, the Assignor and the Nominee agree that they
will facilitate in all reasonable ways the enforcement of such rights.

3.        In accordance with the terms of the Financing Agreement, the Assignor
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
the Collateral Agent in connection with the enforcement of this Assignment,
including, without limitation, reasonable attorneys' fees and expenses and court
costs.

4.        Assignor shall take such further actions and shall execute such other
documents as may be necessary to protect or perfect the liens and security
interests created or intended to be created hereby and otherwise to complete the
transactions contemplated hereby.

5.        The Collateral Agent shall not by virtue of this Assignment be deemed
in any manner to have assumed any obligations with respect to the Nominee
Agreement. Assignor agrees to indemnify and to hold the Collateral Agent
harmless of any and from any

 

--------------------------------------------------------------------------------

and all liability, loss or damage which the Collateral Agent may or might incur
by reason of any losses, claims, damages, liabilities or related expenses
against the Collateral Agent arising out of or in any way connected with this
Assignment, except to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction to
have resulted from the gross negligence, bad faith, willful misconduct, breach
of the Loan Documents of any Indemnitee or its affiliates or  (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder, under any other
respective Loan Document, if the Borrower or such other Loan Party has obtained
a judgment in its favor on such claim as determined by a court of competent
jurisdiction.

6.        The Assignor hereby warrants and represents to the Collateral Agent
that: (i) the Assignor has not pledged, assigned or otherwise encumbered or
disposed of the Nominee Agreement or the Assignor's rights thereunder except
pursuant to this Assignment and agrees not to do so except as otherwise
permitted by the Financing Agreement or with the Collateral Agent's prior
express written consent, (ii) the Nominee Agreement constitutes the valid,
binding and enforceable obligation of Assignor, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and (iii)
as of the date hereof, to the Assignor's knowledge there exists no default, nor
any act, event and/or condition which with lapse of time and/or notice would
constitute a default under the Nominee Agreement that could reasonably be
expected to have a Material Adverse Effect.

7.        The Assignor covenants that it will provide notice to the Collateral
Agent of its exercise of any right to designate an Aurora Designee under the
Nominee Agreement and that it will cause any such Aurora Designee to execute an
agreement substantially in the form hereof promptly (and in any event within 30
days) upon any such designation.

8.        THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9.        Upon payment in full and complete discharge of the Obligations (other
than any contingent obligations not then due), this Assignment shall become and
be void and of no force or effect, and the Collateral Agent's lien on and
security interest in the Nominee Agreement shall be automatically released with
no further action required by the parties hereto.

10.       Notwithstanding anything to the contrary, the exercise of any rights
or remedies under this Agreement shall not constitute the practice of
medicine.  The parties to this Agreement acknowledge and agree that they shall
not have any control over the manner in which a physician engages in the
practice of medicine or otherwise provides medical care and that, at all times,
a physician will exercise independent medical judgment in all matters related to
the practice of medicine.

11.       In the event that the Collateral Agent exercises its rights hereunder
during the occurrence and continuance of an Event of Default with prior notice
to the Assignor of its intent to seek remedies, the Collateral Agent covenants
and warrants that the Collateral Agent will comply in all respects with the
terms of the Nominee Agreement and will not sell or transfer pledged Interests
except to (i) any person entitled to hold the Pledged Shares (as used herein, as
such term is defined in the Security Agreement) under the laws of the State of
[                 ]should the issuers remain professional entities under the
laws of such state, or (ii) any other transferee, if the Collateral Agent, in
its sole discretion (but in accordance with the terms of the Nominee Agreement),
decides to convert the issuers into non-professional entities in accordance with
applicable law.

[remainder of this page intentionally left blank]

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor, the Nominee and the Collateral Agent have duly
executed this Assignment under seal as of the day and year first above written.

 

[NAME OF AURORA ENTITY]

 

By:

 

 

Name:

 

Title:

 

[NOMINEE]

 

 

CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF COLLATERAL ASSIGNMENT OF PURCHASE AGREEMENT

THIS COLLATERAL ASSIGNMENT OF PURCHASE AGREEMENT (this "Assignment") is made and
entered into as of [DATE] (the "Effective Date"), by AURORA DIAGNOSTICS, LLC, a
Delaware limited liability company ("Parent"), [NAME OF THE SUBSIDIARY OF THE
PARENT] ("Aurora" and, together with Parent, the "Assignors") and [NAME OF
SELLER], ("Seller"), to CERBERUS BUSINESS FINANCE, LLC ("Cerberus") as
collateral agent (in such capacity, together with its successors and assigns,
the "Collateral Agent") for certain lenders from time to time party to the
Financing Agreement referred to below (the "Lenders").  All terms used but not
otherwise defined herein shall have the meanings provided in the Financing
Agreement (as defined below).

WITNESSETH:

WHEREAS, Assignor is party to that certain Financing Agreement dated as of July
31, 2014 by and between Parent, Aurora Diagnostics Holdings, LLC, a Delaware
limited liability company ("Holdings"), as a Guarantor, certain other Guarantors
party thereto from time to time, the Collateral Agent, Cerberus, as
administrative agent for the Lenders (the "Administrative Agent"; together with
the Collateral Agent each an "Agent" and collectively, the "Agents") and the
Lenders (as amended, restated, modified, supplemented, extended, renewed or
replaced from time to time, the "Financing Agreement") pursuant to which
Assignor is required to grant to the Collateral Agent, for its benefit and the
ratable benefit of all Agents and Lenders, a continuing first priority security
interest in certain of its real and personal property; and

WHEREAS, the Assignors have agreed to collaterally assign to the Collateral
Agent, all of Assignors' right, title and interest in and to the Purchase
Agreement dated as of [DATE], between the Assignors and Seller (as amended,
modified, supplemented, extended, renewed or replaced from time to time, the
"Purchase Agreement"), pursuant to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Assignors and Seller hereby agree with the Collateral
Agent, as follows:

1.        Grant of Security Interest.  To secure the payment, performance and
observance of the Obligations, the Assignors do hereby collaterally assign to
the Collateral Agent, all right, title and interest of the Assignors in and to
the Purchase Agreement.

2.        Upon the occurrence and during the continuance of an Event of Default
and following prior written notice to the Assignors, the Collateral Agent shall
be entitled to exercise all rights of the Assignors under the Purchase
Agreement. In addition, upon the occurrence and during the continuance of an
Event of Default, subject to limitations imposed by applicable law, the
Collateral Agent shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code enacted in the State of [_____________] (as
such Uniform Commercial Code may be amended hereafter, the "UCC") or any other
applicable Uniform Commercial Code, and the Collateral Agent shall be entitled
to avail itself of all such other rights and remedies as may now or hereafter
exist at law or in equity for the collection of the Obligations and the
foreclosure of the security interest created hereby and the resort to any remedy
provided hereunder, in the Loan Documents or as provided to such agent by the
UCC or any other applicable Uniform Commercial Code, or by any other applicable
law, and the exercise thereof by the Collateral Agent shall not prevent the
concurrent employment of any other appropriate remedy. Subject to the
limitations under applicable law, the Assignors and Seller agree that they will
facilitate in all reasonable ways the enforcement of such rights.

3.        In accordance with the terms of the Financing Agreement, the Assignors
hereby agree to pay all reasonable costs and out-of-pocket expenses incurred by
the Agents in connection with the enforcement of this Assignment, including,
without limitation, reasonable attorneys' fees and expenses and court costs.

4.        The Assignors shall take such further actions and shall execute such
other documents as may be necessary to protect or perfect the liens and security
interests created or intended to be created hereby and otherwise to complete the
transactions contemplated hereby.

5.        The Collateral Agent shall not by virtue of this Assignment be deemed
in any manner to have assumed any obligations with respect to the Purchase
Agreement. Each Assignor agrees to indemnify and to hold the Collateral Agent
harmless of any and from any and all liability, loss or damage which the
Collateral Agent may or might incur by reason of any losses, claims, damages,
liabilities or related expenses against the Collateral Agent arising out of or
in any way connected with this Assignment, except to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction to have

 

--------------------------------------------------------------------------------

 

resulted from the gross negligence, bad faith, willful misconduct, breach of the
Loan Documents of any Indemnitee or its affiliates or  (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder, under any other
respective Loan Document, if the Borrower or such other Loan Party has obtained
a judgment in its favor on such claim as determined by a court of competent
jurisdiction.

6.        The Assignors hereby warrant and represent to the Collateral Agent
that: (i) the Assignors have not pledged, assigned or otherwise encumbered or
disposed of the Purchase Agreement or the Assignors' rights thereunder except
pursuant to this Assignment and agrees not to do so except as otherwise
permitted by the Financing Agreements or with the Collateral Agent's prior
express written consent; (ii) the Purchase Agreement constitutes the valid,
binding and enforceable obligation of the Assignors, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and (iii)
as of the date hereof, to the Assignors' knowledge there exists no default, nor
any act, event and/or condition which with lapse of time and/or notice would
constitute a default under the Purchase Agreement that could reasonably be
expected to have a Material Adverse Effect.

7.        In the event that the Collateral Agent exercises its rights hereunder
during the occurrence and continuance of an Event of Default, the Collateral
Agent covenants and warrants that the Collateral Agent will comply with the
terms of the Purchase Agreement and applicable law.

8.        THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9.        Upon payment in full and complete discharge of the Obligations (other
than any contingent obligations not then due), this Assignment shall become and
be void and of no force or effect, and the Collateral Agent's lien on and
security interest in the Purchase Agreement shall be automatically released with
no further action required by the parties hereto.

10.       Notwithstanding anything to the contrary, the exercise of any rights
or remedies under this Agreement shall not constitute the practice of medicine.
The parties to this Agreement acknowledge and agree that they shall not have any
control over the manner in which a physician engages in the practice of medicine
or otherwise provides medical care and that, at all times, a physician will
exercise independent medical judgment in all matters related to the practice of
medicine.

[remainder of this page intentionally left blank]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignors, Seller and the Collateral Agent have duly
executed this Assignment under seal as of the day and year first above written.

 

ASSIGNORS

AURORA DIAGNOSTICS, LLC

 

Name:

Title:

[NAME OF THE SUBSIDIARY OF AURORA]

 

Name:

Title:

SELLER

 

Name:

Title:

COLLATERAL AGENT

CERBERUS BUSINESS FINANCE, LLC

 

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF COLLATERAL ASSIGNMENT OF SERVICES AGREEMENT

THIS COLLATERAL ASSIGNMENT OF SERVICES AGREEMENT (this "Assignment") is made and
entered into as of [DATE] (the "Effective Date"), by [NAME OF AURORA ENTITY]
("Assignor"), [NAME OF THE DOCTOR PRACTICE] (the "Practice") to CERBERUS
BUSINESS FINANCE, LLC ("Cerberus") as collateral agent (in such capacity,
together with its successors and assigns, the "Collateral Agent") for certain
lenders from time to time party to the Financing Agreement referred to below
(the "Lenders").  All terms used but not otherwise defined herein shall have the
meanings provided in the Financing Agreement (as defined below).

WITNESSETH:

WHEREAS, Assignor is party to that certain Financing Agreement dated as of July
31, 2014 by and between Aurora Diagnostics, LLC, a Delaware limited liability
company ("Aurora"), as Borrower, Aurora Diagnostics Holdings, LLC, a Delaware
limited liability company ("Holdings"), as a Guarantor, certain other Guarantors
party thereto from time to time, the Collateral Agent, Cerberus, as
administrative agent for the Lenders (the "Administrative Agent"; together with
the Collateral Agent each an "Agent" and collectively, the "Agents") and the
Lenders (as amended, restated, modified, supplemented, extended, renewed or
replaced from time to time, the "Financing Agreement") pursuant to which
Assignor is required to grant to the Collateral Agent, for its benefit and the
ratable benefit of all Agents and Lenders, a continuing first priority security
interest in certain of its real and personal property; and

WHEREAS, Assignor has agreed to collaterally assign to the Collateral Agent, all
of Assignor's right, title and interest in and to the Services Agreement dated
as of [DATE], between Assignor and the Practice (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the "Services
Agreement"), pursuant to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor and the Practice hereby agree with the Collateral
Agent, as follows:

1.        Grant of Security Interest. To secure the payment, performance and
observance of the Obligations, Assignor does hereby collaterally assign to the
Collateral Agent, all right, title and interest of Assignor in and to the
Services Agreement.

2.         Upon the occurrence and during the continuance of an Event of Default
and following prior written notice to Assignor, the Collateral Agent shall be
entitled to exercise all rights of Assignor under the Services Agreement.  In
addition, upon the occurrence and during the continuance of an Event of Default,
subject to limitations imposed by applicable law, the Collateral Agent shall
have all of the rights and remedies of a secured party under the Uniform
Commercial Code enacted in the State of [_____________] (as such Uniform
Commercial Code may be amended hereafter, the "UCC") or any other applicable
Uniform Commercial Code, and the Collateral Agent shall be entitled to avail
itself of all such other rights and remedies as may now or hereafter exist at
law or in equity for the collection of the Obligations and the foreclosure of
the security interest created hereby and resort to any remedy provided to the
Collateral Agent hereunder, in the Loan Documents, or  as provided by the UCC or
any other applicable Uniform Commercial Code, or by any other applicable law,
and the exercise thereof by the Collateral Agent shall not prevent the
concurrent employment of any other appropriate remedy. Subject to the
limitations under applicable law, Assignor and the Practice agree that they will
facilitate in all reasonable ways the enforcement of such rights.

3.         In accordance with the terms of the Financing Agreement, Assignor
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
the Collateral Agent in connection with the enforcement of this Assignment,
including, without limitation, reasonable attorneys' fees and expenses and court
costs.

4.         Assignor shall take such further actions and shall execute such other
documents as may be necessary to protect or perfect the liens and security
interests created or intended to be created hereby and otherwise to complete the
transactions contemplated hereby.

5.         The Collateral Agent shall not by virtue of this Assignment be deemed
in any manner to have assumed any obligations with respect to the Services
Agreement. Assignor agrees to indemnify and to hold the Collateral Agent
harmless of any and from any and all liability, loss or damage which the
Collateral Agent may or might incur by reason of any losses, claims, damages,
liabilities or related expenses against the Collateral Agent arising out of or
in any way connected with this Assignment, except to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith, willful misconduct, breach of the Loan Documents of any Indemnitee or its
affiliates or  (y)

 

--------------------------------------------------------------------------------

 

result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder,
under any other respective Loan Document, if the Borrower or such other Loan
Party has obtained a judgment in its favor on such claim as determined by a
court of competent jurisdiction.

6.         Assignor hereby warrants and represents to the Collateral Agent that:
(i) Assignor has not pledged, assigned or otherwise encumbered or disposed of
the Services Agreement or Assignor's rights thereunder except pursuant to this
Assignment and agrees not to do so except as otherwise permitted by the
Financing Agreement or with the Collateral Agent's prior express written
consent; (ii) the Services Agreement constitutes the valid, binding and
enforceable obligation of Assignor, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and (iii) as of the date hereof,
to Assignor's knowledge there exists no default, nor any act, event and/or
condition which with lapse of time and/or notice would constitute a default
under the Services Agreement that could reasonably be expected to have a
Material Adverse Effect.

7.         In the event that the Collateral Agent exercises its rights hereunder
during the occurrence and continuance of an Event of Default, the Collateral
Agent covenants and warrants that the Collateral Agent will comply with the
terms of the Services Agreement and applicable law.

8.         THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9.         Upon payment in full and complete discharge of the Obligations (other
than any contingent obligations not then due), this Assignment shall become and
be void and of no force or effect, and the Collateral Agent's lien on and
security interest in the Services Agreement shall be automatically released with
no further action required by the parties hereto.

10.         Notwithstanding anything to the contrary, the exercise of any rights
or remedies under this Agreement shall not constitute the practice of
medicine.  The parties to this Agreement acknowledge and agree that they shall
not have any control over the manner in which a physician engages in the
practice of medicine or otherwise provides medical care and that, at all times,
a physician will exercise independent medical judgment in all matters related to
the practice of medicine.

[remainder of this page intentionally left blank]

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor, the Practice and the Collateral Agent have duly
executed this Assignment under seal as of the day and year first above written.

 

[NAME OF AURORA ENTITY]

 

By:

 

 

Name:

 

Title:

 

[NAME OF DOCTOR PRACTICE]

 

By:

 

 

Name:

 

Title:

 

CERBERUS BUSINESS FINANCE, LLC, as
Collateral Agent

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF COLLATERAL ASSIGNMENT OF MANAGEMENT AGREEMENT

THIS COLLATERAL ASSIGNMENT OF MANAGEMENT AGREEMENT (this “Assignment”) is made
and entered into as of [DATE] (the “Effective Date”), by [NAME OF AURORA ENTITY]
(the “Assignor”), [NAME OF THE PRACTICE] (the “Practice”), to CERBERUS BUSINESS
FINANCE, LLC ("Cerberus") as collateral agent (in such capacity, together with
its successors and assigns, the "Collateral Agent") for certain lenders from
time to time party to the Financing Agreement referred to below (the
"Lenders").  All terms used but not otherwise defined herein shall have the
meanings provided in the Financing Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Assignor is party to that certain Financing Agreement dated as of July
31, 2014 by and between Aurora Diagnostics, LLC, a Delaware limited liability
company ("Aurora"), as Borrower, Aurora Diagnostics Holdings, LLC, a Delaware
limited liability company ("Holdings"), as a Guarantor, certain other Guarantors
party thereto from time to time, the Collateral Agent, Cerberus, as
administrative agent for the Lenders (the "Administrative Agent"; together with
the Collateral Agent each an "Agent" and collectively, the "Agents") and the
Lenders (as amended, restated, modified, supplemented, extended, renewed or
replaced from time to time, the "Financing Agreement") pursuant to which
Assignor is required to grant to the Collateral Agent, for its benefit and the
ratable benefit of all Agents and Lenders, a continuing first priority security
interest in certain of its real and personal property; and

WHEREAS, the Assignor has agreed to collaterally assign to the Collateral Agent,
all of Assignor’s right, title and interest in and to the Management Agreement
dated as of [DATE], between the Assignor and the Practice (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the “Management
Agreement”), pursuant to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Assignor and the Practice hereby agree with the
Collateral Agent, as follows:

1.        Grant of Security Interest. To secure the payment, performance and
observance of the Obligations, the Assignor does hereby collaterally assign to
the Collateral Agent, all right, title and interest of the Assignor in and to
the Management Agreement.

2.        Upon the occurrence and during the continuance of an Event of Default
and following prior written notice to the Assignor, the Collateral Agent shall
be entitled to exercise all rights of the Assignor under the Management
Agreement.  In addition, upon the occurrence and during the continuance of an
Event of Default, subject to limitations imposed by applicable law, the
Collateral Agent shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code enacted in the State of [_________] (as such
Uniform Commercial Code may be amended hereafter, the “UCC”) or any other
applicable Uniform Commercial Code, and the Collateral Agent shall be entitled
to avail itself of all such other rights and remedies as may now or hereafter
exist at law or in equity for the collection of the Obligations and the
foreclosure of the security interest created hereby and resort to any remedy
provided to the Collateral Agent hereunder, in the Loan  Documents or as
provided by the UCC or any other applicable Uniform Commercial Code, or by any
other applicable law, and the exercise thereof by the Collateral Agent shall not
prevent the concurrent employment of any other appropriate remedy. Subject to
the limitations under applicable law, the Assignor and the Practice agree that
they will facilitate in all reasonable ways the enforcement of such rights.

3.        In accordance with the terms of the Financing Agreement, the Assignor
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
the Collateral Agent in connection with the enforcement of this Assignment,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs.

4.        The Assignor shall take such further actions and shall execute such
other documents as may be necessary to protect or perfect the liens and security
interests created or intended to be created hereby and otherwise to complete the
transactions contemplated hereby.

5.        The Collateral Agent shall not by virtue of this Assignment be deemed
in any manner to have assumed any obligations with respect to the Management
Agreement. The Assignor agrees to indemnify and to hold the Collateral Agent
harmless of any and from any and all liability, loss or damage which the
Collateral Agent may or might incur by reason of any losses, claims, damages,
liabilities or related expenses against the Collateral Agent arising out of or
in any way connected with this Assignment, except to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith, willful misconduct, breach of the Loan Documents of any Indemnitee or its
affiliates or

 

--------------------------------------------------------------------------------

 

(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder, under any other Loan Document, if the Borrower or other Loan Party
has obtained a judgment in its favor on such claim as determined by a court of
competent jurisdiction.

6.        The Assignor hereby warrants and represents to the Collateral Agent
that: (i) the Assignor has not pledged, assigned or otherwise encumbered or
disposed of the Management Agreement or the Assignor’s rights thereunder except
pursuant to this Assignment and agrees not to do so except as otherwise
permitted by the Financing Agreement or with the Collateral Agent's prior
express written consent; (ii) the Management Agreement constitutes the valid,
binding and enforceable obligation of Assignor, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and (iii)
as of the date hereof, to the Assignor’s knowledge there exists no default, nor
any act, event and/or condition which with lapse of time and/or notice would
constitute a default under the Management Agreement that could reasonably be
expected to have a Material Adverse Effect.

7.        In the event that the Collateral Agent exercises its rights hereunder
during the occurrence and continuance of an Event of Default, the Collateral
Agent covenants and warrants that the Collateral Agent will comply with the
terms of the Management Agreement and applicable law.

8.        THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9.        Upon payment in full and complete discharge of the Obligations (other
than any contingent obligations not then due), this Assignment shall become and
be void and of no force or effect, and the Collateral Agent's lien on and
security interest in the Management Agreement shall be automatically released
with no further action required by the parties hereto.

10.      Notwithstanding anything to the contrary, the exercise of any rights or
remedies under this Agreement shall not constitute the practice of medicine. The
parties to this Agreement acknowledge and agree that they shall not have any
control over the manner in which a physician engages in the practice of medicine
or otherwise provides medical care and that, at all times, a physician will
exercise independent medical judgment in all matters related to the practice of
medicine.

[remainder of this page intentionally left blank—signature pages follow]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor, the Practice and the Collateral Agent have
duly executed this Assignment under seal as of the day and year first above
written.

 

[NAME OF AURORA ENTITY]

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF PRACTICE]

 

 

By:

 

 

Name:

 

Title:

 

 

 

CERBERUS BUSINESS FINANCE, LLC,

as Collateral Agent.

 

 

By:

 

 

Name:

 

Title:

 

 

[Signature Page to the Assignment of Management Agreement]

 

 

 

3

--------------------------------------------------------------------------------

 

Exhibit J

Seller Note Parameters

Business terms:

·

Any payments will be made in installments no sooner than 6 months following
closing of the Permitted Acquisition and no more than 60 months following
closing of the Permitted Acquisition; provided that with respect to any note
having a multi-year term (as determined by reference to the anniversary date of
the closing of such acquisition and not by calendar or fiscal years), such note
payments shall be paid in two or more installments (and not as a “bullet”
payment at the end of such multi-year term).

·

May be subject to set-off rights in favor of the maker of the note substantially
consistent with those set forth in the Hallmark Pathology, P.C. contingent note
and related purchase agreement.

·

May be subject to dispute resolution mechanics substantially consistent with
those set forth in the Hallmark Pathology, P.C. contingent note and related
purchase agreement.

Subordination terms: Those set forth on Exhibit L to the Financing Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit K

Earn-Out Parameters

Business terms:

·

Earnouts on new acquisitions, if any, will not constitute more than 50% of the
Purchase Price

·

Any Earnout payments will be made in installments no sooner than 6 months
following closing of the Permitted Acquisition and no more than 60 months
following closing of the Permitted Acquisition; provided that with respect to
any Earnout having a multi-year term (as determined by reference to the
anniversary date of the closing of such acquisition and not by calendar or
fiscal years), such Earnout shall be paid in two or more installments (and not
as a “bullet” payment at the end of such multi-year term).

·

May be evidenced in the form of contingent promissory notes

·

May be subject to set-off rights in favor of the maker of the note substantially
consistent with those set forth in the Hallmark Pathology, P.C. contingent note
and related purchase agreement.

·

May be subject to dispute resolution mechanics substantially consistent with
those set forth in the Hallmark Pathology, P.C. contingent note and related
purchase agreement.

Subordination terms:  Those set forth on Exhibit L to the Financing Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit L

Subordination Terms

Section [•]        Subordination.

(a)        Subordinated Indebtedness Subordinate to Senior Obligations.  [Maker]
and [the Holder] hereby agree that all obligations owing to [the Holder]
pursuant to this [Contingent Note] (the “Subordinated Indebtedness”) are and
shall be subordinate, to the extent and in the manner hereinafter set forth, to
the prior payment in full, in cash, of all Obligations (as defined in the Credit
Agreement referred to below) (whether created directly or acquired by assignment
or otherwise) now or hereafter existing under the Financing Agreement, dated as
of July 31, 2014, made by and among [Maker,] Aurora Diagnostics Holdings, LLC,
certain subsidiaries and affiliates of [Maker], the lenders party thereto from
time to time (the “Lenders”), Cerberus Business Finance, LLC, as Administrative
Agent (in such capacity, together with any successors or assigns in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
together with any successors or assigns in such capacity, the “Collateral
Agent”; and together with the Administrative Agent, each, an “Agent” and
collectively, the “Agents”), and the other persons from time to time party
thereto (such Financing Agreement, as it may be amended, amended and restated,
supplemented, refinanced, replaced or otherwise modified from time to time, the
“Credit Agreement”), whether for principal, interest (including, without
limitation, interest accruing after the filing of a petition initiating any
Bankruptcy Event (as defined below), whether or not such interest accrues after
the filing of such petition or is an allowed claim in any such proceeding),
fees, expenses, indemnities, cash management obligation, hedging obligations or
other obligations owing by [Maker] or any other Loan Party (as defined in the
Credit Agreement) from time to time owing to the “secured parties”, Agents or
the Lenders (collectively, the “Senior Parties”) (such obligations,
collectively, the “Senior Obligations”).  Terms used herein which are defined by
reference to the Credit Agreement shall have the meanings associated with
correlative similar terms in any refinancing or replacement of the Credit
Agreement from time to time (e.g., “Obligations” might instead mean “Secured
Obligations” or “Loan Parties” might mean “Credit Parties”, etc.).

(b)        Events of Subordination.

(i)        In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
[Maker] or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any federal or state bankruptcy or similar law or upon
a general assignment for the benefit of creditors or any other related
marshalling of the assets and liabilities of [Maker] or otherwise (any such
occurrence a “Bankruptcy Event”), the Senior Obligations shall first be Paid in
Full (as  defined below) before [the Holder] shall be entitled to receive any
payment of all or any of the Subordinated Indebtedness, and any payment or
distribution of any kind (whether in cash, property or securities) that
otherwise would be payable or deliverable upon or with respect to the
Subordinated Indebtedness in any such Bankruptcy Event shall be paid or
delivered directly to the Agents for the account or the Lenders or other parties
entitled thereto until the Senior Obligations shall have been Paid in Full.

The term “Paid in Full” shall mean the payment in full, in cash, of all amounts
outstanding under the Senior Obligations (except for any contingent
indemnification obligations for which no claim has been made), whether due and
payable at such time, and the complete termination of any revolving commitments,
letter of credit commitments and other commitments to make extensions of credit
pursuant to, or in respect of, any Senior Obligations (other than any
termination or repayment as a result of the refinancing, replacement, extension
or amendment of the Senior Obligations).

(ii)       If any event of default under the Credit Agreement shall have
occurred and be continuing, no payment shall be made by or on behalf of [Maker]
for or on account of any Subordinated Indebtedness, and [the Holder] shall not
take or receive from [Maker], directly or indirectly, in cash or other property
or by set-off or in any other manner, including, without limitation, from or by
way of collateral, payment of all or any of the Subordinated Indebtedness.

(c)        In Furtherance of Subordination.

(i)        At [the Company’s] expense, [the Holder] shall take such action
(including such actions as may be requested by any Agent) as may be necessary or
appropriate to effectuate, as between the any Agent and the Lenders, on the one
hand, and [the Holder], on the other hand, the subordination as provided in this
Section [•].

(ii)       All payments or distributions upon or with respect to the
Subordinated Indebtedness that are received by [the Holder] contrary to the
provisions of this Section [•] shall be received in trust for the benefit of the
Senior Parties, shall be segregated from other funds and property held by [the
Holder] and shall be forthwith paid over to any Agent for the account of the
Senior Parties in the same form as so received (with any necessary
indorsement).  [Maker] shall promptly notify [the Holder] in writing if any such

 

--------------------------------------------------------------------------------

 

event of default under the Credit Agreement has been cured and, thereafter, the
provisions of this Section [•](c)(ii) shall not apply unless another event of
default thereafter occurs under the Credit Agreement.

(iii)      Any Agent is hereby authorized to demand specific performance of the
provisions of this Section [•] at any time when [the Holder] shall have failed
to comply with any of the provisions of this Section [•] applicable to it.  [The
Holder] hereby irrevocably waives any defense based on the adequacy of a remedy
at law, which might be asserted as a bar to such remedy of specific performance.

(iv)      The provisions of this Section [•] shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Senior Obligations is rescinded or must otherwise be returned by any Senior
Holder upon a Bankruptcy Event or otherwise, all as though such payment had not
been made.

(d)        Rights of Subrogation.  No payment or distribution to any Senior
Holder pursuant to the provisions of this Section [•] shall entitle [the Holder]
to exercise any right of subrogation in respect thereof until the Senior
Obligations shall have been Paid in Full.

(e)        Waiver of Acceptance.  [The Holder] and [Maker] each hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Senior Obligations and any requirement that any Senior Holder
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against [Maker] or any
other person or entity or any collateral.

(f)        No Waiver; Remedies.  No failure on the part of any Senior Holder to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

(g)        Continuing Agreement; Assignments Under the Credit Agreement.  The
provisions of this Section [•] constitute a continuing agreement and shall
(i) remain in full force and effect until the Senior Obligations are Paid in
Full, (ii) be binding upon [the Holder], [Maker] and their respective successors
and assigns, and (iii) inure to the benefit of, and be enforceable by, the
Senior Holders and their respective successors, transferees and assigns.

 

2